 



EXHIBIT 10.1
 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
dated as of October 26, 2007
among
T-3 ENERGY SERVICES, INC.,
as US Borrower,
T3 ENERGY SERVICES
(FORMERLY KNOWN AS T-3 OILCO ENERGY SERVICES PARTNERSHIP),
as Canadian Borrower,
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as US Administrative Agent, US Issuing Lender and US Swingline Lender,
and as Lead Arranger,
COMERICA BANK, a Michigan banking corporation
and an authorized foreign bank under the Bank Act (Canada) acting
through its Canadian branch,
as Canadian Administrative Agent, Canadian Issuing Lender and Canadian Swingline
Lender,
and
the Lenders
Revolving Credit Facility
(with Swing Lines and Letters of Credit)
 

 



--------------------------------------------------------------------------------



 



Table of Contents

                              Page   ARTICLE I Definitions     1  
 
  Section 1.1   Definitions     1  
 
  Section 1.2   Other Definitional Provisions     21  
 
                ARTICLE II Advances and Letters of Credit     21  
 
  Section 2.1   Aggregate Commitments     21  
 
  Section 2.2   The Notes     22  
 
  Section 2.3   Repayment of Advances     23  
 
  Section 2.4   Interest     23  
 
  Section 2.5   Use of Proceeds     23  
 
  Section 2.6   Commitment Fee     24  
 
  Section 2.7   Reduction or Termination of Aggregate Commitments     24  
 
  Section 2.8   Letters of Credit     24  
 
  Section 2.9   Payments and Reimbursement Under Letters of Credit     25  
 
  Section 2.10   Optional Commitment Increase     27  
 
                ARTICLE III Swing Line Advances     30  
 
  Section 3.1   Swing Line Advances     30  
 
  Section 3.2   Lenders' Funding of Swing Line Advances as Advances     31  
 
  Section 3.3   The Swing Line Notes     32  
 
                ARTICLE IV Borrowing Procedure: Payments; Facilities Fees;
Matters Related to Letters of Credit; Matters Related to Advances; Designation
of Canadian Resident Lenders     32  
 
  Section 4.1   Borrowing Procedure     32  
 
  Section 4.2   Method of Payment     34  
 
  Section 4.3   Voluntary Prepayment     35  
 
  Section 4.4   Mandatory Prepayment     35  
 
  Section 4.5   Pro Rata Treatment     37  
 
  Section 4.6   Non-Receipt of Funds by the Administrative Agents     37  
 
  Section 4.7   Withholding Tax Exemption     37  
 
  Section 4.8   Computation of Interest     38  
 
  Section 4.9   Conversions and Continuation     38  
 
  Section 4.10   Letter of Credit Procedure     38  
 
  Section 4.11   Amendments to Letters of Credit     39  
 
  Section 4.12   Letter of Credit Fees     39  
 
  Section 4.13   Participation by Lenders     39  
 
  Section 4.14   Obligations Absolute     40  
 
  Section 4.15   Limitation of Liability     40  
 
  Section 4.16   Letter of Credit Agreements     41  
 
  Section 4.17   Replacement of either of the Issuing Lenders     41  
 
  Section 4.18   No Advances     41  
 
  Section 4.19   Special Provisions for Canadian Lenders     41  

i 



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

                              Page   ARTICLE V Yield Protection and Illegality  
  42  
 
  Section 5.1   Capital Adequacy     42  
 
  Section 5.2   Additional Costs     42  
 
  Section 5.3   Limitation on LIBOR Advances     43  
 
  Section 5.4   Illegality     44  
 
  Section 5.5   Treatment of Certain LIBOR Advances     44  
 
  Section 5.6   Compensation     45  
 
                ARTICLE VI Security     45  
 
  Section 6.1   Collateral     45  
 
  Section 6.2   Setoff     46  
 
                ARTICLE VII Conditions Precedent     47  
 
  Section 7.1   Conditions to Initial Advance     47  
 
  Section 7.2   All Advances     49  
 
                ARTICLE VIII Representations and Warranties     50  
 
  Section 8.1   Corporate Existence     50  
 
  Section 8.2   Projections; Financial Statements     50  
 
  Section 8.3   Corporate Action: No Breach     51  
 
  Section 8.4   Operation of Business     51  
 
  Section 8.5   Litigation and Judgments     51  
 
  Section 8.6   Rights in Properties: Liens     51  
 
  Section 8.7   Enforceability     51  
 
  Section 8.8   Approvals     52  
 
  Section 8.9   Debt     52  
 
  Section 8.10   Taxes     52  
 
  Section 8.11   Use of Proceeds: Margin Securities     52  
 
  Section 8.12   ERISA     52  
 
  Section 8.13   Disclosure     53  
 
  Section 8.14   Subsidiaries     53  
 
  Section 8.15   Agreements     53  
 
  Section 8.16   Compliance with Laws     53  
 
  Section 8.17   Investment Company Act     53  
 
  Section 8.18   Environmental Matters     53  
 
                ARTICLE IX Affirmative Covenants     55  
 
  Section 9.1   Reporting Requirements     55  
 
  Section 9.2   Maintenance of Existence: Conduct of Business     57  
 
  Section 9.3   Maintenance of Properties     57  
 
  Section 9.4   Taxes and Claims     58  
 
  Section 9.5   Insurance     58  
 
  Section 9.6   Inspection Rights     58  
 
  Section 9.7   Keeping Books and Records     59  

ii 



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

                              Page  
 
  Section 9.8   Compliance with Laws     59  
 
  Section 9.9   Compliance with Agreements     59  
 
  Section 9.10   Further Assurances     59  
 
  Section 9.11   ERISA     59  
 
  Section 9.12   Additional Subsidiaries as Guarantors: Execution of Additional
Security Agreements-Guarantors     59  
 
  Section 9.13   Continuity of Operations     60  
 
  Section 9.14   Intercompany Notes     60  
 
                ARTICLE X Negative Covenants     60  
 
  Section 10.1   Debt     60  
 
  Section 10.2   Limitation on Liens     62  
 
  Section 10.3   Mergers, Dissolutions, Etc     63  
 
  Section 10.4   Loans and Investments     64  
 
  Section 10.5   Transactions With Affiliates     64  
 
  Section 10.6   Disposition of Assets     65  
 
  Section 10.7   Sale and Leaseback     65  
 
  Section 10.8   Nature of Business     65  
 
  Section 10.9   Environmental Protection     65  
 
  Section 10.10   Accounting     66  
 
  Section 10.11   Changes to Subordinated Debt     66  
 
  Section 10.12   Restrictions on Certain Subsidiaries     66  
 
  Section 10.13   Restricted Payments     66  
 
                ARTICLE XI Financial Covenants     67  
 
  Section 11.1   Interest Coverage Ratio     67  
 
  Section 11.2   Leverage Ratio     67  
 
  Section 11.3   Capital Expenditures     67  
 
                ARTICLE XII Default     67  
 
  Section 12.1   Events of Default     67  
 
  Section 12.2   Remedies Upon Default     69  
 
  Section 12.3   Letter of Credit     70  
 
  Section 12.4   Performance by the Administrative Agents     70  
 
                ARTICLE XIII The Administrative Agents     70  
 
  Section 13.1   Appointment, Powers and Immunities     70  
 
  Section 13.2   Certain Rights of Administrative Agents     72  
 
  Section 13.3   Sharing of Payments, Etc     73  
 
  Section 13.4   Indemnification     73  
 
  Section 13.5   Independent Credit Decisions     74  
 
  Section 13.6   Several Commitments     74  
 
  Section 13.7   Successor Administrative Agents     75  

iii 



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

                              Page   ARTICLE XIV Miscellaneous     75  
 
  Section 14.1   Expenses     75  
 
  Section 14.2   Indemnification     76  
 
  Section 14.3   Limitation of Liability     76  
 
  Section 14.4   No Duty     76  
 
  Section 14.5   Lender Not Fiduciary     77  
 
  Section 14.6   No Waiver; Cumulative Remedies     77  
 
  Section 14.7   Successors and Assigns     77  
 
  Section 14.8   Survival     80  
 
  Section 14.9   ENTIRE AGREEMENT; AMENDMENTS     80  
 
  Section 14.10   Maximum Interest Rate     81  
 
  Section 14.11   Notices; Electronic Communications     81  
 
  Section 14.12   GOVERNING LAW; VENUE; SERVICE OF PROCESS     82  
 
  Section 14.13   Counterparts; Facsimiles     83  
 
  Section 14.14   Severability     83  
 
  Section 14.15   Headings     83  
 
  Section 14.16   Non-Application of Chapter 346 of Texas Finance Code     83  
 
  Section 14.17   Construction     83  
 
  Section 14.18   Independence of Covenants     84  
 
  Section 14.19   Waiver of Trial By Jury     84  
 
  Section 14.20   Amendment and Restatement; Release     84  
 
  Section 14.21   Provisions Related to Canadian Loans     85  
 
  Section 14.22   Appointment     85  

iv 



--------------------------------------------------------------------------------



 



      Schedules      
1.1
  Aggregate Commitments
1.2
  Existing Letters of Credit
8.5
  Litigation
8.10
  Tax Matters
8.14
  Subsidiaries
8.18
  Environmental Matters
9.14
  Intercompany Notes
10.1
  Existing Permitted Debt
10.5
  Transactions with Affiliates
14.11
  Addresses for Notice

      Exhibits      
A-1
  Revolving Credit Note
A-2
  Canadian Note
A-3
  US Swing Line Note
A-4
  Canadian Swing Line Note
B
  Advance Request Form (US)
B-1
  Advance Request Form (Canadian)
C
  Compliance Certificate
D
  Assignment and Acceptance

v 



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
     THIS SECOND AMENDED AND RESTATED CREDIT AGREEMENT dated as of October 26,
2007 (this “Agreement”), is among T-3 ENERGY SERVICES, INC., a Delaware
corporation (the “US Borrower”), T3 ENERGY SERVICES (formerly known as T-3 Oilco
Energy Services Partnership), an Alberta general partnership (the “Canadian
Borrower”), each of the banks or other lending institutions which is or which
may from time to time become a signatory hereto or any successor or assignee
thereof, WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association,
as administrative agent for itself and the other US Lenders (in such capacity,
together with its successors in such capacity, the “US Administrative Agent”)
and COMERICA BANK, a Michigan banking corporation and an authorized foreign bank
under the Bank Act (Canada) acting through its Canadian branch, as agent for
itself and the other Canadian Lenders in connection with the Canadian Advances
(as defined herein) (in such capacity, together with its successors in such
capacity, the “Canadian Administrative Agent”).
RECITALS:
     A. The Borrowers, US Administrative Agent, and certain lenders have
previously entered into that certain First Amended and Restated Credit Agreement
dated as of September 30, 2004 (as the same has been amended, modified, or
supplemented, the “Existing Credit Agreement”).
     B. The Borrowers have requested and the Administrative Agents and the
Lenders have agreed to restructure and increase the credit facilities provided
under the Existing Credit Agreement to provide for $180,000,000 of revolving
credit facilities (with an option to increase such amount up to an aggregate
amount no greater than $250,000,000) and to amend and restate (but not
extinguish) the Existing Credit Agreement in its entirety upon the terms and
conditions hereinafter set forth.
     C. It is the intention of the parties hereto that this Agreement is an
amendment and restatement of the Existing Agreement, not a new or substitute
credit agreement or novation of the Existing Credit Agreement.
     In consideration of the premises, covenants and agreements herein
contained, and of the loans, extensions of credit and commitments hereinafter
referred to, the parties hereto agree that the Existing Credit Agreement is
amended and restated (but not substituted or extinguished) and further as
follows:
ARTICLE I
Definitions
     Section 1.1 Definitions. As used in this Agreement, the following terms
have the following meanings:
     “Additional Costs” is defined Section 5.2.

 



--------------------------------------------------------------------------------



 



     “Additional Lender” is defined in Section 2.10(c).
     “Adjusted LIBOR Rate” means, for any LIBOR Advance for any Interest Period
therefor, the rate per annum (rounded upwards, if necessary, to the nearest 1/16
of 1%) determined by the US Administrative Agent to be equal to (a) LIBOR for
the applicable Interest Period divided by (b) the difference of 1 minus the
Reserve Requirement for such LIBOR Advance for such Interest Period.
     “Administrative Agent” means the US Administrative Agent or the Canadian
Administrative Agent, as the context may require.
     “Advance” means, as the context may require, (a) a US Revolving Credit
Advance, (b) a Swing Line Advance, (c) a Canadian Advance, (d) a payment under a
US Letter of Credit, or (e) a payment under a Canadian Letter of Credit.
     “Advance Request Form” means (a) in the case of US Revolving Credit
Advances, US Swing Line Advances, and payment under a US Letter of Credit, a
certificate, in substantially the form attached hereto as Exhibit B, properly
completed and signed by an Authorized Representative of the US Borrower and
(b) in the case of Canadian Advances, Canadian Swing Line Advances, and a
payment under a Canadian Letter of Credit, a certificate, in substantially the
form attached hereto as Exhibit B-1, properly completed and executed by an
Authorized Representative of the Canadian Borrower.
     “Affiliate” means, as to any Person, any other Person (a) that directly or
indirectly, through one or more intermediaries, controls or is controlled by, or
is under common control with, such Person; (b) that directly or indirectly
beneficially owns or holds 10% or more of any class of voting stock of such
Person; or (c) 10% or more of the voting stock of which is directly or
indirectly beneficially owned or held by the Person in question. The term
“control” means the possession, directly or indirectly, of the power to direct
or cause direction of the management and policies of a Person, whether through
the ownership of voting securities, by contract, or otherwise; provided,
however, in no event shall any of the Administrative Agents, the Issuing Lenders
and the Lenders be deemed an Affiliate of the Borrowers or any of their
Subsidiaries.
     “Aggregate Commitments” means, collectively, the US Revolving Credit
Commitments and the Canadian Commitments.
     “Applicable Lending Office” means for each Lender and each Type of Advance,
the Lending Office of such Lender (or of an Affiliate of such Lender) designated
for such Type of Advance below its name on the signature pages hereof or such
other office of the Lender (or of an Affiliate of such Lender) as such Lender
may from time to time specify to the applicable one of the Borrowers as the
office by which its Advances of such Type are to be made and maintained.
     “Applicable Margin” means, on any date of determination of the interest
rate for any Base Rate Advance or LIBOR Advance or of the commitment fee
described in Section 2.6, the applicable percentage set forth in the table below
for such Advance or fee, as appropriate, which corresponds to the Leverage
Ratio:

2



--------------------------------------------------------------------------------



 



                              Applicable             Margin for             Base
Rate   Applicable         Advances and   Margin for   Applicable Margin Leverage
  Swing Line   LIBOR   for Commitment Ratio   Advances   Advances   Fee
Greater than or equal to 3.00 to 1.00
    1.25 %     2.25 %     0.375 %
 
                       
Greater than or equal to 2.50 to 1.00, but less than 3.00 to 1.00
    1.00 %     2.00 %     0.375 %
 
                       
Greater than or equal to 2.00 to 1.00, but less than 2.50 to 1.00
    0.75 %     1.75 %     0.350 %
 
                       
Greater than or equal to 1.50 to 1.00, but less than 2.00 to 1.00
    0.50 %     1.50 %     0.300 %
 
                       
Greater than or equal to 1.00 to 1.00, but less than 1.50 to 1.00
    0.25 %     1.25 %     0.250 %
 
                       
Less than 1.00 to 1.00
    0.00 %     1.00 %     0.200 %

     From the date hereof until the US Administrative Agent receives the
US Borrower’s financial statements for the Fiscal Quarter ending September 30,
2007, the Applicable Margin shall be deemed to be (a) 1.25% for LIBOR Advances,
(b) 0.25% for Base Rate Advances, and (c) 0.25% for the commitment fee described
in Section 2.6. Any change in the Leverage Ratio shall be effective to adjust
the Applicable Margin as of the date of the most recently delivered Compliance
Certificate. If the US Borrower fails to deliver the Compliance Certificate and
financial statements within the times specified in this Agreement, such ratio
shall be deemed to be greater than 3.00 to 1.00 until the US Borrower delivers
such Compliance Certificate and financial statements, but upon such delivery,
the Applicable Margin shall be determined based on such Compliance Certificate
and the US Borrower’s financial statements.
     In the event that any financial statement delivered pursuant to
Section 9.1(a) or 9.1(b) or any Compliance Certificate delivered pursuant to
Section 9.1(c) is shown to be inaccurate (regardless of whether this Agreement
or the Aggregate Commitments are in effect when such inaccuracy is discovered),
and such inaccuracy, if corrected, would have lead to a higher Applicable Margin
for any period (an “Applicable Period”) than the Applicable Margin applied for
such Applicable Period, then (i) the US Borrower shall immediately deliver to
the

3



--------------------------------------------------------------------------------



 



US Administrative Agent a correct Compliance Certificate for such Applicable
Period, (ii) the Applicable Margin shall be determined using the Leverage Ratio
applicable for such Applicable Period based upon the corrected Compliance
Certificate, and (iii) the Borrowers shall immediately pay to the Administrative
Agents the accrued additional interest and fees owing as a result of such
increased Applicable Margin for such Applicable Period, which payment shall be
promptly applied by the Administrative Agents in accordance with the terms
hereof. This paragraph shall not limit the rights of the Administrative Agents
and the Lenders under Section 2.4 and Article XII and other provisions of this
Agreement. The obligations of each Borrower under this paragraph shall survive
termination of the Aggregate Commitments and the repayment of all other
Obligations hereunder.
     “Applicable Rate” means the sum of (a) the Base Rate or Adjusted LIBOR
Rate, as the case may be, plus (b) the Applicable Margin for the Base Rate or
Adjusted LIBOR Rate, as the case may be, from time to time in effect.
     “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) any entity or an Affiliate of an
entity that administers or manages a Lender.
     “Asset Sale” means any sale, issuance, conveyance, transfer, lease or other
disposition (including, without limitation, by way of merger, consolidation or
sale and leaseback transaction) (collectively, a “transfer”) by the US Borrower
or any of its Subsidiaries, directly or indirectly, in one or a series of
related transactions, to any Person other than the US Borrower or any of its
Subsidiaries of (a) any Capital Stock of any of US Borrower’s Subsidiaries,
(b) all or substantially all of the properties and assets of the US Borrower and
its Subsidiaries representing a division or line of business or (c) any other
properties or assets of the US Borrower or any of its Subsidiaries, other than
in the ordinary course of business. For purposes of this definition, the term
“Asset Sale” does not include (i) any transfer of properties or assets between
or among the US Borrower and the Guarantors pursuant to transactions that do not
violate any provision of this Agreement, or (ii) the sale or issuance of the
US Borrower’s Capital Stock.
     “Assignee” is defined Section 14.7(b).
     “Assignee Group” means two or more Eligible Assignees that are Affiliates
of one another or two or more Approved Funds managed by the same investment
advisor.
     “Assignment and Acceptance” means an Assignment and Acceptance, in
substantially the form attached hereto as Exhibit D with appropriate
completions.
     “Authorized Representative” means any officer or employee who has been
designated in writing by a Borrower to the Administrative Agents to be an
Authorized Representative of such Borrower.
     “Base Rate” means (a) with respect to the Canadian Advances, the Canadian
Prime Rate, and (b) with respect to the US Revolving Credit Advances, for any
day, a per annum interest rate equal to the higher of (i) the sum of 0.50% plus
the Federal Funds Rate on such day or (ii) the Prime Rate on such day. The Base
Rate shall be adjusted automatically as of the opening of

4



--------------------------------------------------------------------------------



 



business on the effective date of each change in the Canadian Prime Rate, the
Prime Rate or Federal Funds Rate, as applicable, to account for such change.
     “Base Rate Advances” means Advances that bear interest at rates based upon
the Base Rate.
     “Borrowers” means, collectively, the US Borrower and the Canadian Borrower.
     “Business Day” means (a) any day on which commercial banks are not
authorized or required to close in Houston, Texas, (b) with respect to all
borrowings, payments, Conversions, Continuations, Interest Periods, and notices
in connection with LIBOR Advances, any day which is a Business Day described in
clause (a) above and which is also a day on which dealings in Dollar deposits
are carried out in the London interbank market, and (c) if such day also relates
to the fundings, disbursements, settlements and payments under the Canadian
Notes, means any such day on which banks are not required or authorized by law
to close in Toronto, Canada.
     “Calculation Date” means the last Business Day of each month.
     “Calculation Period” means the period of four Fiscal Quarters ended as of
the last day of any Fiscal Quarter, or, if a calculation is performed on a date
other than the last day of any Fiscal Quarter, the period of 12 months ending on
such date.
     “Canadian Administrative Agent” means Comerica Bank, a Michigan banking
corporation and an authorized foreign bank under the Bank Act (Canada) acting
through its Canadian branch.
     “Canadian Advance” means an advance of funds by the Canadian Lenders to the
Canadian Borrower pursuant to Section 2.1(b), and includes, as applicable, a
Canadian Prime Rate Advance or a LIBOR Advance.
     “Canadian Borrower” means T3 Energy Services (formerly known as T-3 Oilco
Energy Services Partnership), an Alberta general partnership.
     “Canadian Collateral” is referred-to in Section 6.1(b).
     “Canadian Commitment” means, as to each Canadian Lender, the obligation to
make Canadian Advances and incur or participate in Canadian Letter of Credit
Liabilities in an aggregate principal amount at any one time outstanding up to
(but not exceeding) the amount, if any, set forth opposite each Canadian
Lender’s name on Schedule 1.1 as its Canadian Commitment, as such amount may be
reallocated pursuant to Section 2.1(c), reduced pursuant to Section 2.7 or
terminated pursuant to Section 2.7 or 12.2.
     “Canadian Dollars” or “C$" means lawful money of Canada.
     “Canadian Issuing Lender” means the Canadian Administrative Agent in
respect of the Canadian Letters of Credit.
     “Canadian Lender Party” is defined in Section 4.19.

5



--------------------------------------------------------------------------------



 



     “Canadian Lenders” means Lenders having a Canadian Commitment or if such
Canadian Commitments have been terminated, Lenders that are owed Canadian
Advances. Each Canadian Lender at all times shall be a Canadian Resident Lender.
     “Canadian Letter of Credit Liabilities” means, at any time, the aggregate
undrawn face amounts of all outstanding Canadian Letters of Credit.
     “Canadian Letters of Credit” means letters of credit issued under the
Canadian Commitments under Article II.
     “Canadian Note” means those certain promissory notes dated as of the date
hereof, executed by the Canadian Borrower and payable to the order of the
Canadian Lenders, and all extensions, renewals, replacements, modifications,
supplements or rearrangements thereof from time to time, in substantially the
form attached hereto as Exhibit A-2.
     “Canadian Obligations” means, as at any date of determination thereof and
without duplication, a portion of the Obligations that is the sum of the
following (determined without duplication): (a) the aggregate principal amount
of Canadian Advances outstanding hereunder on such date, plus (b) the aggregate
amount of Canadian Letter of Credit Liabilities outstanding on such date. For
purposes of calculating the aggregate amount of Canadian Obligations, all
amounts or values expressed in Canadian Dollars shall be converted into Dollars
at the Exchange Rate in effect as of the date of determination.
     “Canadian Prime Loans” means Canadian Advances bearing interest based on
the Canadian Prime Rate and Canadian Swing Line Advances.
     “Canadian Prime Rate” means, on any day, the greater of (a) the annual rate
of interest announced from time to time by the Canadian Administrative Agent as
its prime rate then in effect at its Principal Office, being the reference rate
used by the Canadian Administrative Agent for determining interest rates on
commercial loans denominated in Canadian Dollars to borrowers in Canada, and
(b) an annual rate of interest equal to the sum of (i) the CDOR Rate and
(ii) 1.00% per annum. The Canadian Prime Rate is a reference rate and does not
necessarily represent the lowest or best rate or a favored rate, and the
Canadian Administrative Agent and each Canadian Lender disclaims any statement,
representation or warranty to the contrary. The Canadian Administrative Agent or
any Canadian Lender may make commercial loans or other loans at rates of
interest at, above or below the Canadian Prime Rate.
     “Canadian Resident Lender” is defined in Section 4.19.
     “Canadian Security Agreement” means that certain First Amended and Restated
Canadian General Pledge and Security Agreement dated of even date, executed by
and among the Canadian Borrower, the Foreign Subsidiaries and the Canadian
Administrative Agent for the benefit of the Canadian Lenders, as the same may
hereafter be amended, restated, supplemented or otherwise modified from time to
time.
     “Canadian Swing Line Advance” means any Advance made by the Canadian
Administrative Agent under Section 3.1(b).

6



--------------------------------------------------------------------------------



 



     “Canadian Swing Line Note” means the promissory note of the Canadian
Borrower payable to the order of the Canadian Administrative Agent, in
substantially the form attached hereto as Exhibit A-4 with appropriate
completions, and all extensions, renewals, replacements, modifications,
supplements or rearrangements thereof from time to time.
     “Canadian Withholding Tax” is defined in Section 4.19.
     “Capital Expenditures” means, for any Person, all expenditures for assets
which, in accordance with GAAP, are properly classified as equipment, real
property, improvements, fixed assets or a similar type of capitalized asset and
which would be required to be capitalized and shown on the balance sheet of such
Person.
     “Capital Lease Obligations” means, as to any Person, the obligations of
such Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) real and/or personal property, which obligations are
required to be classified and accounted for as a capital lease on a balance
sheet of such Person under GAAP. For purposes of this Agreement, the amount of
such Capital Lease Obligations shall be the capitalized amount thereof,
determined in accordance with GAAP.
     “Capital Stock” of any Person means any and all shares, interests,
partnership interests, participations, rights in or other equivalents (however
designated) of such Person’s equity interest (however designated).
     “Cash Equivalent Investment” means, at any time, (a) any evidence of Debt,
maturing not more than one year after such time, issued or guaranteed by the
United States government or any agency thereof, (b) commercial paper, maturing
not more than one year from the date of issue, corporate demand notes or other
debt securities having a maturity or tender right less than one year from the
date of issuance thereof, in each case (unless issued by a Lender or its holding
company) rated in one of the two highest rating categories by Standard & Poor’s
Ratings Group or Moody’s Investors Service, Inc., (c) any certificate of deposit
(or time deposits represented by such certificates of deposit) or bankers
acceptance, maturing not more than one year after such time, or overnight
Federal Funds transactions that are issued or sold by a commercial banking
institution that is a member of the Federal Reserve System and has a combined
capital and surplus and undivided profits of not less than $500,000,000, (d) any
repurchase agreement entered into with any Lender (or other commercial banking
institution of the stature referred to in clause (c)) which (i) is secured by a
fully perfected security interest in any obligation of the type described in any
of clauses (a) through (c) and (ii) has a market value at the time such
repurchase agreement is entered into of not less than 100% of the repurchase
obligation of such Lender (or other commercial banking institution) thereunder
and (e) investments in short-term asset management accounts offered by any
Lender for the purpose of investing in investment grade loans to any corporation
(other than the Borrowers or an Affiliate of the Borrowers), state or
municipality, in each case organized under the laws of any state of the United
States or of the District of Columbia.
     “CDOR Rate” means, on any day, an annual rate of interest equal to the
average 30 day rate applicable to Canadian Dollar bankers’ acceptances appearing
on the “Reuters Screen CDOR Page” on such day, plus 0.10% or if such day is not
a Business Day, then on the immediately

7



--------------------------------------------------------------------------------



 



preceding Business Day; provided, however, if such rate does not appear on the
Reuters Screen CDOR Page as contemplated, then the CDOR Rate on any day shall be
calculated as the 30 day rate applicable to Canadian Dollar bankers’ acceptances
quoted by the Canadian Administrative Agent as of 10:00 a.m. (Toronto, Ontario
time) on such day, or if such day is not a Business Day, then on the immediately
preceding Business Day.
     “Change of Control” means the occurrence of any transaction or event by
which any Person, or two or more Persons acting in concert, acquire beneficial
ownership (within the meaning of Rule 13d-3 of the Securities and Exchange Act
of 1934, as amended) of more than 50% of the outstanding shares of the
US Borrower’s voting stock.
     “Code” means the Internal Revenue Code of 1986, as amended, and the
regulations promulgated and rulings issued thereunder.
     “Collateral” is defined in Section 6.1.
     “Commitment Increase” is defined in Section 2.10.
     “Communications” is defined in Section 14.11(b).
     “Compliance Certificate” means a certificate, in substantially the form of
Exhibit C attached hereto, properly completed and signed.
     “Contingent Liabilities” means, as applied to any Person, those direct or
indirect liabilities of that Person which, in conformity with GAAP, would be
included as liabilities of that Person on a consolidated balance sheet of such
Person, with respect to any Debt, lease, dividend, letter of credit or other
obligation (the “primary obligations”) of another Person (the “primary obligor”)
including, without limitation, any obligation of such Person upon the occurrence
of certain circumstances, (a) to purchase, repurchase or otherwise acquire such
primary obligations or any property constituting direct or indirect security
therefor, or (b) to advance or provide funds (i) for the payment or discharge of
any such primary obligation, or (ii) to maintain working capital or equity
capital of the primary obligor or otherwise to maintain the net worth or
solvency or any balance sheet item, level of income or financial condition of
the primary obligor, or (c) to purchase property, securities or services
primarily for the purpose of assuring the owner of any such primary obligation
of the ability of the primary obligor to make payment of such primary
obligation, or (d) otherwise to assure or hold harmless the owner of any such
primary obligation against loss in respect thereof. The amount of any Contingent
Liabilities shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Contingent Liabilities
are made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the Borrowers in good faith.
     “Continue,” “Continuation,” and “Continued” shall refer to the continuation
pursuant to Section 4.9 of a LIBOR Advance as a LIBOR Advance from one Interest
Period to the next Interest Period.
     “Convert,” “Conversion,” and “Converted” shall refer to a conversion
pursuant to Section 4.9 or Article V of one Type of Advance into another Type of
Advance.

8



--------------------------------------------------------------------------------



 



     “Credit Request” is defined in Section 4.10.
     “Debt” means as to any Person at any time (without duplication as to such
Person on a consolidated basis): (a) all obligations of such Person for borrowed
money, (b) all obligations of such Person evidenced by bonds, notes, debentures,
or other similar instruments, (c) all obligations of such Person to pay the
deferred purchase price of property or services, except trade accounts payable
of such Person arising in the ordinary course of business that are not past due
by more than 90 days or which are being contested in good faith and for which
adequate reserves have been established, (d) all Capital Lease Obligations of
such Person, (e) all obligations secured by a Lien existing on property owned by
such Person, whether or not the obligations secured thereby have been assumed by
such Person or are non-recourse to the credit of such Person, (f) all
reimbursement obligations of such Person (whether contingent or otherwise and
whether or not a request for funding has been made) in respect of letters of
credit, bankers’ acceptances, surety or other bonds and similar instruments,
(g) all liabilities of such Person in respect of unfunded vested benefits under
any Plan, (h) all Contingent Liabilities and (i) all obligations under Hedging
Agreements.
     “Default” means the occurrence of an event or condition which with notice
or lapse of time or both would become an Event of Default.
     “Default Rate” means the lesser of (a) the sum of (i) the Base Rate, plus
the Applicable Margin for the Base Rate, plus 2.00% per annum and (b) the
Maximum Rate.
     “de minimus Subsidiary” means, from time to time, a Subsidiary, including
its Subsidiaries, the assets of which, when aggregated with each other de
minimus Subsidiary, do not exceed three percent (3%) of the total assets of the
US Borrower and its Subsidiaries and the revenue from continuing operations of
which, when aggregated with each other de minimus Subsidiary, do not exceed
three percent (3%) of the revenue of the US Borrower and its Subsidiaries for
the preceding four Fiscal Quarters most recently ended.
     “Dollars”, “US$” and “$" means lawful money of the United States of
America.
     “Domestic Subsidiary” means any Subsidiary of the US Borrower which is
organized and existing under the laws of the United States of America or any
state thereof.
     “EBITDA” means as to any Person, for any period, the sum of
(a) consolidated Net Income for such period, plus (b) without duplication and to
the extent deducted in determining consolidated Net Income for such period
(i) Interest Expense for such period, (ii) Tax Expense for such period,
(iii) Non-Cash Charges for such period, (iv) the amount of any amortization of,
or write-downs or write-offs of intangibles (including but not limited to,
goodwill) for such period, (v) any charges taken in connection with the
prepayment, redemption or repurchase of Debt, minus (c) without duplication and
to the extent included in determining consolidated Net Income for such period,
any extraordinary gains and extraordinary non-cash credits for such period, plus
(d) historical EBITDA of acquired entities for periods included in the
applicable Calculation Period in which such acquired entities were not
Subsidiaries of the US Borrower, so long as the financial statements of such
acquired entities are in form and detail satisfactory to the US Administrative
Agent, minus (e) historical EBITDA of sold entities for periods included in

9



--------------------------------------------------------------------------------



 



the applicable Calculation Period in which such sold entities were Subsidiaries
of the US Borrower.
     “Effective Date” means the date on which all the conditions precedent set
forth in Sections 7.1 and 7.2 have been satisfied or waived in writing by the
Administrative Agent.
     “Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender;
(c) an Approved Fund, and (d) any other Person (other than a natural person)
approved by (i) the US Administrative Agent and the US Issuing Lender in the
case of any assignment of a US Revolving Credit Commitment, (ii) the Canadian
Administrative Agent in the case of any assignment of a Canadian Commitment,
(iii) unless an Event of Default has occurred and is continuing at the time any
assignment is effected, the US Borrower with respect to any assignment of a US
Revolving Commitment, and (iv) unless an Event of Default has occurred and is
continuing at the time any assignment, the Canadian Borrower with respect to any
assignment of a Canadian Commitment (each such approval not to be unreasonably
withheld or delayed); provided, however, that neither the Company nor an
Affiliate of the Company shall qualify as an Eligible Assignee; and provided
further, however, that in the case of any assignment of a Canadian Commitment,
such Lender must also satisfy Section 4.19.
     “Environmental Law” means any and all foreign, federal, state, and local
laws, regulations, requirements, ordinances, rules, orders, decrees, or
governmental restrictions pertaining to health, safety, the environment,
pollution and the protection of the environment, or the release of any materials
into the environment, including those related to hazardous substances or wastes,
air emissions and discharges to waste or public systems including, without
limitation, the Comprehensive Environmental Response, Compensation and Liability
Act of 1980, 42 U.S.C. § 9601 et. seq., the Resource Conservation and Recovery
Act of 1976, 42 U.S.C. § 6901 et seq., the Occupational Safety and Health Act,
29 U.S.C. § 651 et seq., the Clean Air Act, 42 U.S.C. § 7401 et seq., the Clean
Water Act, 33 U.S.C. § 1251 et seq., and the Toxic Substances Control Act, 15
U.S.C. § 2601 et seq., as such laws, regulations, and requirements may be
amended or supplemented from time to time.
     “Environmental Liabilities” means, as to any Person, all liabilities
(contingent or otherwise), obligations, responsibilities, Remedial Actions,
losses, damages, punitive damages, consequential damages, treble damages, costs,
and expenses (including, without limitation, all reasonable fees, disbursements
and expenses of counsel, expert and consulting fees and costs of investigation
and feasibility studies), fines, penalties, indemnities, sanctions, and interest
incurred directly or indirectly as a result of any claim or demand, by any
Person, whether based in contract, tort, implied or express warranty, strict
liability, criminal or civil statute, including any Environmental Law, permit,
order or agreement with any Governmental Authority or other Person, arising from
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.
     “Equity Interests” means, with respect to any Person, all of the shares of
Capital Stock of (or other ownership or equity interests in) such Person, all of
the warrants, options or other rights

10



--------------------------------------------------------------------------------



 



for the purchase or acquisition from such Person of shares of Capital Stock of
(or other ownership or equity interests in) such Person, all of the securities
convertible into or exchangeable for shares of Capital Stock of (or other
ownership or equity interests in) such Person or warrants, rights or options for
the purchase or acquisition from such Person of such shares (or such other
interests), and all of the other ownership or profit interests in such Person
(including partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such shares, warrants, options, rights or other
interests are outstanding on any date of determination.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations and published interpretations
thereunder.
     “ERISA Affiliate” means any corporation or trade or business which is or
has been a member of the same controlled group of corporations (within the
meaning of Section 414 (b) of the Code) as the US Borrower or is or has been
under common control with the US Borrower within the meaning of Section 414(b)
or (c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
     “Event of Default” is defined in Section 12.1.
     “Exchange Rate” means, on any day, with respect to any foreign currency in
relation to Dollars or Dollars in relation to any foreign currency, the noon
buying rate quoted by the Bank of Canada; provided, however, that in the event
that any applicable exchange rate cannot be determined on any day by the
foregoing procedure, then such exchange rate shall be determined for such day in
accordance with such commercially reasonable procedures as the Canadian
Administrative Agent may elect.
     “Existing Credit Agreement” is defined in Recital A to this Agreement.
     “Existing LCs” means those letters of credit described on Schedule 1.2
issued pursuant to the Existing Credit Agreement.
     “Federal Funds Rate” means, for any day, the rate per annum, (rounded
upwards, if necessary, to the nearest 1/16 of 1%) equal to the weighted average
of the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day, provided that (a) if the day for which such rate is to be determined is not
a Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if such rate is not so published on such next
succeeding Business Day, the Federal Funds Rate for any day shall be the average
rate charged to the US Administrative Agent on such day on such transactions as
determined by the US Administrative Agent.
     “Fee Letter” means that certain letter agreement dated as of August 10,
2007, executed by and between the US Borrower and the US Administrative Agent,
setting forth certain fees to be paid by the US Borrower to the
US Administrative Agent in connection with this Agreement.
     “Fiscal Quarter” means a fiscal quarter of a Fiscal Year.

11



--------------------------------------------------------------------------------



 



     “Fiscal Year” means the fiscal year of the US Borrower and its
Subsidiaries, which period is the 12-month period ending on December 31 of each
year.
     “Foreign Subsidiary” means any Subsidiary of the Canadian Borrower.
     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
     “GAAP” means generally accepted accounting principles, applied on a
consistent basis, as set forth in Opinions of the Accounting Principles Board of
the American Institute of Certified Public Accountants and/or in statements of
the Financial Accounting Standards Board and/or their respective successors and
which are applicable in the circumstances as of the date in question. Accounting
principles are applied on a “consistent basis” when the accounting principles
applied in a current period are comparable in all material respects to those
accounting principles applied in a preceding period.
     “Governmental Authority” means any nation or government, any state or
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory, or administrative functions of or pertaining to
government.
     “Guarantors” means, collectively, the Domestic Subsidiaries, the Foreign
Subsidiaries and the Non-domestic Guarantors, in each case other than de minimus
Subsidiaries.
     “Guaranty Agreement” means a Guaranty Agreement–Domestic, a Guaranty
Agreement–Foreign or a Guaranty Agreement-Non-domestic, and “Guaranty
Agreements” means, collectively, the Guaranty Agreements-Domestic, the Guaranty
Agreements-Foreign and the Guaranty Agreements-Non-domestic.
     “Guaranty Agreement–Domestic” means the Second Amended and Restated
Guaranty Agreement-Domestic Guarantors dated of even date herewith executed by
each Domestic Subsidiary in favor of the US Administrative Agent for the benefit
of the Lenders, as the same may be amended, restated, supplemented, or modified
from time to time.
     “Guaranty Agreement–Foreign” means the First Amended and Restated Guaranty
Agreement-Foreign Guarantors dated of even date herewith executed by the US
Borrower and each Foreign Subsidiary in favor of the Canadian Administrative
Agent for the benefit of the Canadian Lenders, as the same may be amended,
supplemented, or modified from time to time.
     “Guaranty Agreement-Non-domestic” means a Guaranty Agreement in form and
substance satisfactory to the US Administrative Agent executed by a Non-domestic
Guarantor in favor of the US Administrative Agent, as the same may be amended,
supplemented or modified from time to time, as the same may be amended,
supplemented or modified from time to time.
     “Hazardous Material” means any substance, product, waste, pollutant,
material, chemical, contaminant, constituent, or other material which is or
becomes listed, regulated, or addressed under any Environmental Law, including,
without limitation, asbestos, petroleum, and polychlorinated biphenyls.

12



--------------------------------------------------------------------------------



 



     “Hedging Agreements” shall mean any commodity, interest rate or currency
swap, cap, floor, collar, forward agreement or other exchange or protection
agreement or any option with respect to any such transaction.
     “ITA” means the Income Tax Act (Canada), as amended, and any successor
thereto, and any regulations promulgated thereunder.
     “Increase Amount” is defined in Section 2.10(a).
     “Increase Effective Date” is defined in Section 2.10(d).
     “Increase Request” is defined in Section 2.10(a).
     “Increasing Lender” is defined in Section 2.10(c).
     “Intercompany Notes” means those certain promissory notes described on
Schedule 9.14 and any other intercompany note executed at any time after the
Effective Date, as each such promissory note may be renewed, extended, amended,
restated, replaced, or otherwise modified from time to time. The term
“Intercompany Note” means any one of the Intercompany Notes.
     “Intercreditor Agreement (Canadian Facility)” means that certain
Intercreditor Agreement (Canadian Facility) dated as of even date herewith
executed by and among the Borrowers and Administrative Agents, in form and
substance satisfactory to the Administrative Agents, as the same may hereafter
be amended, restated, supplemented, or otherwise modified from time to time.
     “Interest Coverage Ratio” means as to any Person, at any date, the ratio of
(a) EBITDA for the Calculation Period, divided by (b) cash Interest Expense for
the Calculation Period.
     “Interest Expense” means the sum of all interest expense (whether cash or
non-cash) paid or required by its terms to be paid during the period in
question, as determined in accordance with GAAP, with respect to the Debt of a
Person or any portion thereof.
     “Interest Period” means, with respect to LIBOR Advances, each period
commencing on the date such Advances are made or Converted from Advances of
another Type or, in the case of each subsequent, successive Interest Period
applicable to a LIBOR Advance, the last day of the next preceding Interest
Period with respect to such Advance, and ending on that day which is one, two,
three, or six months thereafter, as the applicable Borrower may select as
provided in Section 4.1 or 4.9 hereof. Notwithstanding the foregoing: (a) each
Interest Period which would otherwise end on a day which is not a Business Day
shall end on the next succeeding Business Day unless the result of such
extension would be to carry such Interest Period into another calendar month in
which event such Interest Period shall end on the preceding Business Day;
(b) any Interest Period which would otherwise extend beyond the applicable
Termination Date shall end on such Termination Date; (c) no more than eight
Interest Periods for each LIBOR Advance shall be in effect at the same time; and
(d) no Interest Period for any LIBOR Advances shall have a duration of less than
one month and, if the Interest Period for any LIBOR Advance would otherwise be a
shorter period, such Advance shall be a Base Rate Advance.

13



--------------------------------------------------------------------------------



 



     “Issuing Lenders” means, collectively, the US Issuing Lender and the
Canadian Issuing Lender.
     “Lenders” means, collectively, the Canadian Lenders and the US Lenders.
     “Letters of Credit” means, collectively, the US Letters of Credit and the
Canadian Letters of Credit.
     “Letter of Credit Agreements” means the application and letter of credit
agreements and other documents, if any, then required by an Issuing Lender now
or hereafter executed by a Borrower, such agreements to be on such Issuing
Lender’s standard form (with such changes thereto as such Borrower and such
Issuing Lender may agree from time to time) and completed in form and substance
satisfactory to such Issuing Lender.
     “Letter of Credit Liabilities” means, at any time, the aggregate undrawn
face amounts of all outstanding Letters of Credit.
     “Leverage Ratio” means, as to any Person, at any date, the ratio of
(a) Total Debt as of the last day of the Calculation Period divided by
(b) EBITDA for the Calculation Period.
     “LIBOR” means, with respect to each Interest Period:
     (a) the rate per annum equal to the rate determined by the
US Administrative Agent equal the British Bankers Association LIBO Rate (or any
successor thereto), as set forth on Reuters Reference LIBOR01 as the London
Interbank Offered Rate for deposits in Dollars (for delivery on the first day of
such Interest Period) with a term equivalent to such Interest Period, determined
as of approximately 11:00 a.m. (London time) two Business Days prior to the
first day of such Interest Period, or
     (b) if the rate referenced in the preceding subsection (a) does not appear
on such page or service or such page or service shall cease to be available, the
rate per annum equal to the rate determined by the US Administrative Agent to be
the offered rate on such other page or other service that displays an average
British Bankers Association Interest Settlement Rate for deposits in Dollars
(for delivery on the first day of such Interest Period) with a term equivalent
to such Interest Period, determined as of approximately 11:00 a.m. (London time)
two Business Days prior to the first day of such Interest Period, or
     (c) if the rates referenced in the preceding subsections (a) and (b) are
not available, the rate per annum (rounded upwards, if necessary, to the nearest
1/16 of 1%) offered to the US Administrative Agent at approximately 11:00 a.m.
London time (or as soon thereafter as practicable) two Business Days prior to
the first day of the Interest Period for such Advance by leading banks in the
London interbank market for Dollar deposits having a term comparable to such
Interest Period and in an amount comparable to the principal amount of the LIBOR
Advance to be made by the Lenders for such Interest Period.

14



--------------------------------------------------------------------------------



 



     “LIBOR Advances” means Advances the interest rates on which are determined
on the basis of the rates referred to in the definition of “Adjusted LIBOR
Rate”.
     “Lien” means any lien, mortgage, security interest, tax lien, financing
statement, pledge, charge, hypothecation, assignment, preference, priority, or
other encumbrance of any kind or nature whatsoever (including, without
limitation, any conditional sale or title retention agreement), whether arising
by contract, operation of law, or otherwise.
     “Loan Documents” means (a) this Agreement, the Intercreditor Agreement
(Canadian Facility), the Guaranty Agreements, Notes, the Pledge and Security
Agreement and all promissory notes, security agreements, deeds of trust,
assignments, guaranties, and other instruments, documents, and agreements
executed and delivered pursuant to or in connection with this Agreement, as such
instruments, documents, and agreements may be amended, restated, modified,
renewed, extended, or supplemented from time to time, and (b) any interest rate
Hedging Agreements between the US Borrower and any Lender or its Affiliate.
     “Material Adverse Effect” means (a) a material adverse effect on (i) the
business, condition (financial or otherwise), operations, prospects, or
properties of the Borrowers and their Subsidiaries, taken as a whole, (ii) the
ability of the Borrowers and their Subsidiaries, taken as a whole, to perform
their respective obligations under this Agreement or any of the other Loan
Documents, or (iii) the validity or enforceability of this Agreement or any of
the other Loan Documents, or the rights or remedies of the Administrative
Agents, the Lenders or the Issuing Lenders hereunder or thereunder or (b) civil
or criminal liability for the Administrative Agents or the Lenders under
Environmental Laws.
     “Maximum Canadian Available Amount” means, at any date, US$5,000,000 or the
subject adjusted amount pursuant to Section 2.1(c). In connection with the
application of any provision hereof using the term “Maximum Canadian Available
Amount”, any amounts denominated in Canadian Dollars shall be converted to
Dollars using the then current Exchange Rate.
     “Maximum Rate” means, with respect to any Lender and the holder of any
Swing Line Note, any Canadian Note, or any US Revolving Credit Note, the maximum
nonusurious interest rate, if any, that at any time, or from time to time, may
be contracted for, taken, reserved, charged or received on the indebtedness
created under this Agreement, the Canadian Notes, the US Revolving Credit Notes,
any Swing Line Note or any other Loan Document under the laws which are
presently in effect in the United States and the State of Texas applicable to
the Lenders, such holders and such indebtedness or, to the extent permitted by
law, under such applicable laws of the United States and the State of Texas
which may hereafter be in effect and which allow a higher maximum nonusurious
interest rate than applicable laws now allow, or, in the case of Canadian
Advances made in Canada by the Canadian Lenders to the Canadian Borrower, under
applicable Canada federal law or under applicable laws of the Province of
Ontario (or the laws of any other jurisdiction whose usury laws are deemed to
apply to the Canadian Notes or any other Loan Documents despite the intention
and desire of the express choice of law provisions set forth herein). To the
extent that Chapter 303 of the Texas Finance Code (the “Finance Code”), is
relevant to any Lender or any holder of any Swing Line Note, any Canadian Note,
or any US Revolving Credit Note for the purposes of determining the Maximum

15



--------------------------------------------------------------------------------



 



Rate, each such Person shall determine such applicable legal rate under the
Finance Code pursuant to the “weekly ceiling,” from time to time in effect, as
referred to and defined in Chapter 303 of the Finance Code; subject, however, to
the limitations on such applicable ceiling referred to and defined in
Chapter 303 of the Finance Code, and further subject to any right such Person
may have subsequently, under applicable law, to change the method of determining
the Maximum Rate. If no Maximum Rate is established by applicable law, then the
Maximum Rate shall be equal to 18%, per annum.
     “Multiemployer Plan” means a multiemployer plan defined as such in
Section 3(37) of ERISA to which contributions have been made by the US Borrower
or any predecessor thereto or any ERISA Affiliate and which is covered by Title
IV of ERISA.
     “Net Cash Proceeds” means, with respect to (a) any Asset Sale or (b) any
other transfer or disposition of any asset to a third-party, the aggregate
amount of cash and Cash Equivalent Investments received by such Person in
connection with such transaction minus reasonable fees, costs and expenses and
related taxes paid or payable as a result of such transaction.
     “Net Income” means, for any period, the net income (or loss) determined in
conformity with GAAP of the US Borrower.
     “Net Worth” means, with respect to any Person and as of the date of its
determination, the excess of the assets of such Person over the sum of the
liabilities of such Person and the minority interests of such Person, as
determined in accordance with GAAP.
     “Non-Cash Charges” means as to any Person, for any period, depreciation,
amortization and other non-cash charges, determined in accordance with GAAP.
     “Non-domestic Guarantors” means all of the Subsidiaries which are
Non-domestic Subsidiaries and which have executed a Guaranty Agreement, provided
that, (a) no Non-domestic Subsidiary shall become a Non-domestic Guarantor if
delivery of a Guaranty Agreement-Non-domestic by such Non-domestic Subsidiary
would result in material increased tax or similar liabilities for the US
Borrower and its Subsidiaries on a consolidated basis, (b) no Non-domestic
Subsidiary shall become a Non-domestic Guarantor if such Non-domestic Subsidiary
is a de minimus Subsidiary and (c) the Canadian Borrower shall not be required
to be a Non-domestic Guarantor so long as delivery of a Guaranty
Agreement-Non-domestic would result in material increased tax or similar
liabilities for the US Borrower and its Subsidiaries on a consolidated basis.
     “Non-domestic Subsidiary” means any Subsidiary of the US Borrower which is
organized and existing under the laws of a jurisdiction other than the United
States of America or any state thereof.
     “Notes” means, collectively, the US Revolving Credit Notes, the Canadian
Notes and the Swing Line Notes, and “Note” means one of the Notes.
     “Notice” is defined in Section 14.11(b)(ii).

16



--------------------------------------------------------------------------------



 



     “Obligated Party” means each Guarantor or any other Person who is or
becomes party to any agreement pursuant to which such Person guarantees or
secures payment and performance of the Obligations or any part thereof.
     “Obligations” means, without duplication, all obligations, indebtedness and
liabilities of each of the Borrowers and their respective Subsidiaries to the
Administrative Agents, the Issuing Lenders, the Lenders, the Secured Parties,
any of their respective Affiliates, or any or some of them, arising pursuant to
this Agreement, any of the Loan Documents, or any Hedging Agreements with
Lenders or Affiliates of Lenders now existing or hereafter arising, whether
direct, indirect, related, unrelated, fixed, contingent, liquidated,
unliquidated, joint, several, or joint and several. For purposes of calculating
the aggregate amount of Obligations, all amounts or values expressed in Canadian
Dollars shall be converted into Dollars at the applicable Exchange Rate in
effect as of the date of determination.
     “Payment Date” means, (a) in the case of Base Rate Advances, the last
Business Day of each September, December, March and June, commencing
December 28, 2007, (b) in the case of LIBOR Advances the last day of each
Interest Period therefor (and, in the case of six-month Interest Periods, on the
last day of the third month following the date of such Advance), and (c) in the
case of all Advances, the Termination Date.
     “Payor” is defined in Section 4.6.
     “PBGC” means the Pension Benefit Guaranty Corporation or any entity
succeeding to all or any of its functions under ERISA.
     “Percentage” means at any time with respect to any Lender, such Lender’s
portion, expressed as a percentage, of the aggregate US Revolving Credit
Commitments or Canadian Commitments, as applicable.
     “Permitted Liens” is defined in Section 10.2.
     “Person” means any individual, corporation, business trust, association,
company, partnership, joint venture, Governmental Authority, or other entity.
     “Plan” means any employee benefit or other plan established or maintained
by the US Borrower or any ERISA Affiliate.
     “Platform” is defined in Section 14.11(b).
     “Pledge and Security Agreement” means, (a) with respect to the US Borrower
and the Domestic Subsidiaries, the Second Amended and Restated Pledge and
Security Agreement dated of even date herewith executed by the US Borrower and
each Domestic Subsidiary (other than a de minimus Subsidiary) in favor of the
US Administrative Agent for the benefit of the Lenders, and (b) with respect to
each Non-domestic Guarantor, a pledge and security agreement executed by such
Non-domestic Guarantor in favor of the US Administrative Agent in form and
substance satisfactory to the US Administrative Agent, in each case as the same
may be amended, restated, supplemented, or modified from time to time.

17



--------------------------------------------------------------------------------



 



     “Prime Rate” means, at any time, the rate of interest per annum most
recently announced by the US Administrative Agent at its principal office in San
Francisco as its prime rate, with the understanding that such prime rate is one
of its base rates and serves as the basis upon which effective rates of interest
are calculated for those loans making reference thereto, and is evidenced by the
recording thereof after its announcement in such internal publication or
publications as US Administrative Agent may designate.
     “Principal Office” means the principal office of the Administrative Agents,
the Issuing Lenders, and the Lenders presently located for such Persons at the
addresses shown under the signature line of such Persons in this Agreement.
     “Prohibited Transaction” means any transaction set forth in Section 406 of
ERISA or Section 4975 of the Code.
     “Property” means any interest in any kind of property or asset, whether
real, personal or mixed, or tangible or intangible.
     “Quarterly Fee Payment Date” means the last Business Day of each September,
December, March and June of each year, the first of which shall be December 31,
2007.
     “Refunded Swing Line Advance” is defined in Section 3.2.
     “Register” is defined in Section 14.7(d).
     “Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as the same may be amended or supplemented from time to time.
     “Regulatory Change” means, with respect to a Lender, any change after the
date of this Agreement in United States federal, state, or foreign laws or
regulations (including Regulation D) or the adoption or making after such date
of any interpretations, directives, or requests applying to a class of banks,
including such Lender, of or under any United States federal or state, or any
foreign, laws or regulations (whether or not having the force of law) by any
court or governmental or monetary authority charged with the interpretation or
administration thereof.
     “Release” means, as to any Person, any release, spill, emission, leaking,
pumping, injection, deposit, disposal, disbursement, leaching, or migration of
Hazardous Materials into the indoor or outdoor environment or into or out of
property owned by such Person, including, without limitation, the movement of
Hazardous Materials through or in the air, soil, surface water, ground water, or
property.
     “Remedial Action” means all actions required to (a) clean up, remove,
treat, or otherwise address Hazardous Materials in the indoor or outdoor
environment, (b) prevent the Release or threat of Release or minimize the
further Release of Hazardous Materials so that they do not migrate or endanger
or threaten to endanger public health or welfare or the indoor or outdoor
environment, or (c) perform pre-remedial studies and investigations in
post-remedial monitoring and care.
     “Replacement Lender” is defined in Section 5.5.

18



--------------------------------------------------------------------------------



 



     “Reportable Event” means any of the events set forth in Section 4043 of
ERISA.
     “Required Lenders” means (a) at any time while no Advances are outstanding,
two or more Lenders holding at least 50% of the Aggregate Commitments, and
(b) at any time while Advances are outstanding, two or more Lenders holding at
least 50% of the outstanding aggregate principal amount of the Advances (without
regard to any sale by a Lender of a participation in any Advance under
Section 14.7(a)). For purposes of this definition, Swing Line Advances shall not
constitute “Advances.”
     “Reserve Requirement” means, for any LIBOR Advance for any Interest Period
therefor, the average maximum rate at which reserves (including any marginal,
supplemental or emergency reserves) are required to be maintained during such
Interest Period under Regulation D by member banks of the Federal Reserve System
in New York City with deposits exceeding one billion Dollars against
“Eurocurrency Liabilities” as such term is used in Regulation D. Without
limiting the effect of the foregoing, the Reserve Requirement shall reflect any
other reserves required to be maintained by such member banks by reason of any
Regulatory Change against (a) any category of liabilities which includes
deposits by reference to which the Adjusted LIBOR Rate is to be determined, or
(b) any category of extensions of credit or other assets which include LIBOR
Advances.
     “Reset Date” is defined in Section 4.2(c).
     “Response Date” is defined in Section 2.10(b).
     “Restricted Payment” means any dividend or other distribution (whether in
cash, securities or other property) with respect to any Capital Stock or other
Equity Interest of the US Borrower or any Subsidiary, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such Capital Stock or other Equity Interest,
or on account of any return of capital to the US Borrower’s stockholders.
     “SEC” means the Securities and Exchange Commission of the United States of
America, and includes any successor agency.
     “Secured Parties” means the Administrative Agents, the Lenders and any
Affiliates of a Lender that has entered into a Hedging Agreement with the US
Borrower.
     “Stockholders Equity” has the meaning given to such term under GAAP.
     “Subordinated Debt” means Debt of a Person which has been subordinated to
the Obligations in form and substance and upon terms satisfactory to the
Administrative Agents and the Required Lenders.
     “Subsidiary” means any Person of which or in which either of the Borrowers
and their other Subsidiaries own or control, directly or indirectly, more than
50% of (a) the combined voting power of all classes having general voting power
under ordinary circumstances to elect a majority of the directors or equivalent
body of such Person, if it is a corporation, (b) the capital interest or profits
interest of such Person, if it is a partnership, limited liability company,
joint

19



--------------------------------------------------------------------------------



 



venture or similar entity, or (c) the beneficial interest of such Person, if it
is a trust, association or other unincorporated association or organization.
     “Swing Line Advance” means any Advance made by the US Administrative Agent
or Canadian Administrative Agent under Article III.
     “Swing Line Note” means the US Swing Line Note or the Canadian Swing Line
Note, as applicable.
     “Taxable Payment” is defined in Section 4.19.
     “Tax Expense” means, for any period, all expenses incurred during such
period by the US Borrower and its Subsidiaries, on a consolidated basis, in
connection with income tax obligations, all as determined in accordance with
GAAP.
     “Termination Date” means October 26, 2012, or such earlier date on which
the Aggregate Commitments terminate as provided in this Agreement.
     “Total Debt” means, as of the date of determination, all Debt of the US
Borrower and its consolidated Subsidiaries, excluding, however, for calculation
of the Leverage Ratio obligations under Hedging Agreements other than unwind and
termination payments.
     “Type” means any type of Advance (i.e., Base Rate Advance or LIBOR
Advance).
     “UCC” means the Uniform Commercial Code as in effect in the State of Texas
from time to time.
     “US Administrative Agent” means Wells Fargo Bank, National Association.
     “US Borrower” means T-3 Energy Services, Inc., a Delaware corporation.
     “US Collateral” is referred-to in Section 6.1(a).
     “US Issuing Lender” means the US Administrative Agent (or any of its
Affiliates) and any other Lender (or any of its Affiliates) appointed by the
US Borrower and approved by the US Administrative Agent that agrees to issue US
Letters of Credit under the US Revolving Credit Commitment.
     “US Lenders” means Lenders having a US Revolving Credit Commitment or if
such US Revolving Credit Commitments have been terminated, Lenders that are owed
US Revolving Credit Advances.
     “US Letters of Credit” means, at any time, the aggregate undrawn face
amount of all outstanding Existing LCs and letters of credit issued under the US
Revolving Credit Commitment pursuant to Article II.

20



--------------------------------------------------------------------------------



 



     “US Revolving Credit Advance” means an advance of funds by the
US Administrative Agent on behalf of the US Lenders to a US Borrower pursuant to
Section 2.1(a) and includes, as applicable, a Base Rate Advance or a LIBOR
Advance.
     “US Revolving Credit Commitment” means, as to each US Lender, the
obligation to (a) make Advances (other than Canadian Advances) and (b) subject
to applicable sublimits, purchase participations in US Letters of Credit
pursuant to Section 4.13, in an aggregate principal amount at any one time
outstanding up to but not exceeding the amount set forth opposite the name of
such US Lender on Schedule 1.1 as its US Revolving Credit Commitment, or on the
signature pages of an Assignment and Acceptance, as the case may be, as such
amount may be reduced pursuant to Section 2.7, increased pursuant to
Section 2.10, or terminated pursuant to Section 2.7 or Section 12.2.
     “US Revolving Credit Notes” means the promissory notes of the US Borrower
payable to the order of the Lenders, in substantially the form attached hereto
as Exhibit A-1 with appropriate completions, and all extensions, renewals,
replacements, modifications, supplements or rearrangements thereof from time to
time.
     “US Swing Line Advance” means any Advance made by the US Administrative
Agent under Section 3.1(a).
     “US Swing Line Note” means the promissory note of the US Borrower payable
to the order of the US Administrative Agent, in substantially the form attached
hereto as Exhibit A-3 with appropriate completions, and all extensions,
renewals, replacements, modifications, supplements or rearrangements thereof
from time to time.
     Section 1.2 Other Definitional Provisions. All definitions contained in
this Agreement are equally applicable to the singular and plural forms of the
terms defined. The words “hereof”, “herein”, and “hereunder” and words of
similar import referring to this Agreement refer to this Agreement as a whole
and not to any particular provision of this Agreement. Unless otherwise
specified, all Article and Section references pertain to this Agreement. All
accounting terms not specifically defined herein shall be construed in
accordance with GAAP. Terms used herein that are defined in the UCC, unless
otherwise defined herein, shall have the meanings specified in the UCC.
ARTICLE II
Advances and Letters of Credit
     Section 2.1 Aggregate Commitments.
     (a) Subject to the terms and conditions of this Agreement, each US Lender
severally agrees to make one or more US Revolving Credit Advances to the
US Borrower from time to time from the Effective Date to and including the
Termination Date in an aggregate principal amount at any time outstanding up to
but not exceeding the amount of such US Lender’s Revolving Credit Commitment,
provided that the aggregate amount of all US Revolving Credit Advances and
US Swing Line Advances at any time outstanding shall not exceed (i) the
aggregate of the US Revolving Credit Commitments, minus

21



--------------------------------------------------------------------------------



 



(ii) the outstanding Letter of Credit Liabilities under US Letters of Credit.
Subject to the foregoing limitations, and the other terms and provisions of this
Agreement, the US Borrower may borrow, repay, and reborrow hereunder the
aggregate amount of the US Revolving Credit Commitments by means of US Revolving
Credit Advances. Each US Revolving Credit Advance made by each US Lender shall
be made and maintained at such US Lender’s Principal Office.
     (b) Subject to the terms and conditions of this Agreement, each Canadian
Lender agrees to make one or more Canadian Advances to the Canadian Borrower
from time to time from the Effective Date to and including the Termination Date
in an aggregate principal amount at any time outstanding up to but not exceeding
the amount of such Canadian Lender’s Canadian Commitment, provided that the
aggregate amount of all Canadian Advances and Canadian Swing Line Advances at
any time outstanding shall not exceed (i) the aggregate of the Canadian
Commitments, minus (ii) the outstanding Letter of Credit Liabilities under
Canadian Letters of Credit. Subject to the foregoing limitations, and the other
terms and provisions of this Agreement, the Canadian Borrower may borrow, repay,
and reborrow hereunder the aggregate amount of the Canadian Commitments by means
of Canadian Advances. Each Canadian Advance made by each Canadian Lender shall
be made and maintained at such Canadian Lender’s Principal Office. Each Canadian
Advance made under this Section 2.1(b) shall be made and denominated in Canadian
Dollars.
     (c) Reallocation of Commitments. Any Lender may agree with the Borrowers to
reallocate its existing US Revolving Credit Commitment or Canadian Commitment so
long as the sum of such US Revolving Credit Commitment and Canadian Commitment
remains unchanged; provided that, the aggregate amount of all Canadian
Commitments, after giving effect to any reallocation, shall not exceed
$15,000,000. In addition, any Lender may agree with the Borrowers to convert a
portion of its US Revolving Credit Commitment into a Canadian Commitment, and
any Lender may agree with the Borrowers to convert a portion of its Canadian
Commitment into a US Revolving Credit Commitment, in each case so long as
(i) the sum of such Lender’s US Revolving Credit Commitment and Canadian
Commitment remains equal to the aggregate amount of such Lender’s US Revolving
Credit Commitment and Canadian Commitment, as the case may be, prior to such
reallocation and (ii) the aggregate amount of all Canadian Commitments, after
giving effect to any reallocation, shall not exceed $15,000,000. The Borrowers
shall give written notice to the Administrative Agents of any reallocation
pursuant to this provision at least 10 Business Days prior to the effective date
of any such reallocation. No applicable Lender affected by such reallocation
shall be required to agree to any such reallocation, but may do so at its
option, in its sole absolute discretion.
     Section 2.2 The Notes.
     (a) The obligation of the US Borrower to repay the US Revolving Credit
Advances (other than US Swing Line Advances) and interest thereon shall be
evidenced by a US Revolving Credit Note executed by the US Borrower, payable to
the order of each US Lender, in the principal amount of such US Lender’s
US Revolving Credit

22



--------------------------------------------------------------------------------



 



Commitment as originally in effect and dated the date hereof or such later date
as may be required with respect to transactions contemplated by Section 14.7.
     (b) The obligation of the Canadian Borrower to repay the Canadian Advances
(other than Canadian Swing Line Advances) and interest thereon shall be
evidenced by a Canadian Note executed by the Canadian Borrower, payable to the
order of each Canadian Lender, in the principal amount of such Canadian Lender’s
Canadian Commitment as originally in effect and dated the date hereof or such
later date as may be required with respect to transactions contemplated by
Section 14.7.
     Section 2.3 Repayment of Advances.
     (a) The US Borrower shall repay the unpaid principal amount of all
US Revolving Credit Advances on the Termination Date.
     (b) The Canadian Borrower shall repay the unpaid principal amount of all
Canadian Advances on the Termination Date.
     Section 2.4 Interest. The unpaid principal amount of the Advances shall
bear interest prior to maturity at a varying rate per annum equal from day to
day to the lesser of (a) the Maximum Rate, and (b) the Applicable Rate. If at
any time the Applicable Rate for any Advance shall exceed the Maximum Rate,
thereby causing the interest accruing on such Advance to be limited to the
Maximum Rate, then any subsequent reduction in the Applicable Rate for such
Advance shall not reduce the rate of interest on such Advance below the Maximum
Rate until the aggregate amount of interest accrued on such Advance equals the
aggregate amount of interest which would have accrued on such Advance if the
Applicable Rate had at all times been in effect. Accrued and unpaid interest on
the Advances shall be due and payable as follows:
     (a) on each Payment Date; and
     (b) on the Termination Date.
Notwithstanding the foregoing, after an Event of Default and during any
continuance thereof, at the US Administrative Agent’s election or at the request
of the Required Lenders, the Obligations shall bear interest at a rate per annum
equal to the Default Rate. Such interest shall be payable on the earlier of
demand or the Termination Date, and shall accrue until the earlier of (i) waiver
or cure of the applicable Event of Default, (ii) agreement by the Required
Lenders to rescind the charging of interest at the Default Rate, or
(iii) payment in full of the Obligations. The Lenders shall not be required to
accelerate the maturity of the Advances or to exercise any other rights or
remedies under the Loan Documents.
     Section 2.5 Use of Proceeds. The proceeds of the US Revolving Credit
Advances shall be used by the US Borrower (a) to refinance certain existing Debt
of the Borrowers, (b) for acquisition of assets or Equity Interests in other
Persons permitted under this Agreement (or as otherwise agreed in writing by the
Required Lenders), (c) for general corporate and working capital purposes in the
ordinary course of business and (d) to finance fees and expenses incurred in
connection with the closing of the credit transaction described in this
Agreement. The proceeds of the Canadian Advances shall be used by the Canadian
Borrower for (i) general

23



--------------------------------------------------------------------------------



 



corporate and working capital purposes in the ordinary course of business, and
(ii) one or more acquisitions of Canadian Persons or assets located in Canada.
     Section 2.6 Commitment Fee. The Borrowers agree to pay to the US
Administrative Agent for the account of each Lender a commitment fee on the
daily average unused amount of such Lender’s Aggregate Commitments for the
period from and including the Effective Date to and including the Termination
Date at the rate per annum equal to the Applicable Margin in effect on the date
such payment is due, based on a 360 day year and the actual number of days
elapsed; provided that (a) the amount of any Swing Line Advances that may be
outstanding from time to time shall not be considered usage of the Aggregate
Commitments and (b) the face amount of outstanding Letters of Credit shall be
considered usage of the Aggregate Commitments. The accrued commitment fee shall
be payable in arrears on each Quarterly Fee Payment Date and on the Termination
Date.
     Section 2.7 Reduction or Termination of Aggregate Commitments. Each of the
Borrowers shall have the right to terminate in whole or reduce in part the
unused portion of the US Revolving Credit Commitments (or the Canadian
Commitments, as the case may be) upon at least three Business Days’ prior notice
(which notice shall be irrevocable) to the Administrative Agents specifying the
effective date thereof, whether a termination or reduction is being made, and
the amount of any partial reduction; provided, however, that (a) the Aggregate
Commitments shall never be reduced below an amount equal to the aggregate
outstanding Letter of Credit Liabilities unless cash collateralized, (b) the
US Revolving Credit Commitments shall never be reduced below an amount equal to
the aggregate outstanding Letter of Credit Liabilities under the US Letters of
Credit and (c) the Canadian Commitments shall never be reduced below an amount
equal to the aggregate outstanding Letter of Credit Liabilities under the
Canadian Letters of Credit. Each partial reduction in the US Revolving Credit
Commitments shall be in the amount of $1,000,000 or a greater integral multiple
of $500,000. Each partial reduction in the Canadian Commitments shall be in an
amount of $150,000 or a greater integral multiple of $100,000. The US Borrower
shall simultaneously prepay the US Revolving Credit Advances by the amount by
which the unpaid principal amount of the US Revolving Credit Advances, plus the
Letter of Credit Liabilities under the US Letters of Credit exceeds the
US Revolving Credit Commitments after giving effect to such notice, plus accrued
and unpaid interest on the principal amount so prepaid. The Canadian Borrower
shall simultaneously prepay the Canadian Advances by the amount by which the
unpaid principal amount of the Canadian Advances, plus the Letter of Credit
Liabilities under the Canadian Letters of Credit exceeds the Canadian
Commitments after giving effect to such notice, plus accrued and unpaid interest
on the principal amount so prepaid. Subject to Section 2.10 with respect to the
Aggregate Commitments only, neither the US Revolving Credit Commitments nor the
Canadian Commitments may be reinstated after either such commitment has been
terminated or reduced to zero.
     Section 2.8 Letters of Credit.
     (a) Subject to, and upon the terms, conditions, covenants and agreements
contained herein and in the Letter of Credit Agreements, prior to the
Termination Date, the US Issuing Lender agrees to issue irrevocable, standby and
commercial US Letters of Credit, for the account of the US Borrower or any
Domestic Subsidiary other than a de minimus Subsidiary (as the context may
require). The US Issuing Lender agrees with

24



--------------------------------------------------------------------------------



 



respect to US Letters of Credit issued under the US Revolving Credit Commitment,
that (i) the Letter of Credit Liabilities under the US Letters of Credit shall
not at any time exceed $50,000,000 in respect of US Letters of Credit issued
under the US Revolving Credit Commitments, and (ii) with respect to the
US Revolving Credit Commitments, the aggregate principal amount outstanding of
all US Revolving Credit Advances, the Letter of Credit Liabilities under the US
Letters of Credit, and the aggregate principal amount outstanding of all
US Swing Line Advances may at no time exceed the aggregate US Revolving Credit
Commitments. In the event of an actual conflict between the terms and conditions
of this Agreement and the terms and conditions of any Letter of Credit
Agreement, then the terms and conditions of this Agreement shall prevail.
US Letters of Credit shall expire no later than three years after the date of
issuance (but may include provision for automatic one year renewals unless
notice of non-renewal is timely sent by US Issuing Lender), must be satisfactory
in form to the US Issuing Lender, and must be issued pursuant to a Letter of
Credit Agreement.
     (b) Subject to, and upon the terms, conditions, covenants and agreements
contained herein and in the Letter of Credit Agreements, prior to the
Termination Date, the Canadian Issuing Lender agrees to issue irrevocable,
standby and commercial Canadian Letters of Credit, for the account of the
Canadian Borrower or any Foreign Subsidiary (as the context may require). The
Canadian Issuing Lender agrees with respect to Canadian Letters of Credit issued
under the Canadian Commitments, that (i) the Letter of Credit Liabilities under
the Canadian Letters of Credit shall not at any time exceed $5,000,000 in
respect of Canadian Letters of Credit issued under the Canadian Commitments, and
(ii) with respect to the Canadian Commitments, the aggregate principal amount
outstanding of all Canadian Advances, the Letter of Credit Liabilities under the
Canadian Letters of Credit, and the aggregate principal amount outstanding of
all Canadian Swing Line Advances may at no time exceed the aggregate Canadian
Commitments. In the event of an actual conflict between the terms and conditions
of this Agreement and the terms and conditions of any Letter of Credit
Agreement, then the terms and conditions of this Agreement shall prevail.
Canadian Letters of Credit shall expire no later than three years after the date
of issuance (but may include provision for automatic one year renewals unless
notice of non-renewal is timely sent by the Canadian Issuing Lender), must be
satisfactory in form to the Canadian Issuing Lender, and must be issued pursuant
to a Letter of Credit Agreement.
     (c) On or before five days prior to the Termination Date, each Borrower
agrees to deposit with and pledge to the applicable Administrative Agent for the
ratable benefit of the applicable Lenders cash or Cash Equivalent Investments in
an amount equal to 110% of all outstanding Letter of Credit Liabilities.
Section 2.9 Payments and Reimbursement Under Letters of Credit.
     (a) Payments. Each Issuing Lender shall promptly notify the Administrative
Agents and the applicable Borrower of the date and amount of any draft presented
for honor under any Letter of Credit (but failure to give notice will not affect
the applicable Borrower’s obligations under this Agreement). Each Issuing Lender
shall pay the requested amount upon presentment of a draft unless presentment on
its face does not

25



--------------------------------------------------------------------------------



 



comply with the terms of the applicable Letter of Credit. When making payment,
each Issuing Lender may disregard (i) any default or potential default that
exists under any other agreement and (ii) obligations under any other agreement
that have or have not been performed by the beneficiary or any other Person (and
such Issuing Lender is not liable for any of those obligations absent gross
negligence or willful misconduct). Each Issuing Lender shall promptly pay to the
applicable Administrative Agent for such Administrative Agent to promptly
distribute reimbursement payments received from the applicable Borrower to all
applicable Lenders according to their Percentages.
     (b) Reimbursement Obligation of the Borrowers. To induce each Issuing
Lender to issue and maintain Letters of Credit, and to induce the Lenders to
participate in issued Letters of Credit, each Borrower agrees to pay or
reimburse such Issuing Lender (or cause another Obligated Party to pay or
reimburse such Issuing Lender) (i) the amount paid by such Issuing Lender
pursuant to a draw on a Letter of Credit issued by such Issuing Lender on the
same day such payment is made, and (ii) on demand, the amount of any additional
reasonable fees such Issuing Lender customarily charges for amending Letter of
Credit Agreements, for honoring drafts under the Letters of Credit, and for
taking similar action in connection with Letters of Credit. If a Borrower or
another Obligated Party has not reimbursed an Issuing Lender for any drafts when
reimbursement is required under this section, then the applicable Administrative
Agent is irrevocably authorized to fund such Borrower’s reimbursement
obligations as a Base Rate Advance if proceeds are available under the
US Revolving Credit Commitments or the Canadian Commitments (as the context may
require) and if the conditions in this Agreement for such an Advance (other than
any notice requirements or minimum funding amounts) have, to such Administrative
Agent’s knowledge, been satisfied. The proceeds of that Advance shall be
advanced directly to such Issuing Lender to pay such Borrower’s unpaid
reimbursement obligations. If funds cannot be advanced under the US Revolving
Credit Commitments or the Canadian Commitments (as the context may require),
then such Borrower’s reimbursement obligation shall constitute a demand
obligation. Each Borrower’s obligations under this section are absolute and
unconditional under any and all circumstances and irrespective of any setoff,
counterclaim, or defense to payment that such Borrower may have at any time
against any Issuing Lender or any other Person. From the date that an Issuing
Lender pays a draft under a Letter of Credit until the applicable Borrower or
another Obligated Party either reimburses or is obligated to reimburse such
Issuing Lender for that draft under this section, the amount of that draft bears
interest payable to such Issuing Lender at the rate then applicable to Base Rate
Advances. From the due date of the respective amounts due under this section, to
the date paid (including any payment from proceeds of a Base Rate Advance),
unpaid reimbursement amounts accrue interest that is payable on demand at the
Default Rate.
     (c) Obligation of Lenders. If a Borrower or an Obligated Party fails to
reimburse any Issuing Lender as provided herein by the date on which
reimbursement is due hereunder, and funds cannot be advanced under the
US Revolving Credit Commitments or the Canadian Commitments (as the context may
require) to satisfy the reimbursement obligations, then the applicable
Administrative Agent shall promptly notify each Lender of such failure, of the
date and amount paid, and of each Lender’s Percentage of the unreimbursed amount
as a participation in such unreimbursed amounts.

26



--------------------------------------------------------------------------------



 



Each Lender shall promptly and unconditionally make available to the applicable
Administrative Agent in immediately available funds its Percentage of the unpaid
reimbursement obligation, subject to the limitations of Section 2.1. Funds are
due and payable to the applicable Administrative Agent before the close of
business on the Business Day when such Administrative Agent gives notice to each
Lender of such reimbursement failure (if notice is given before 11:00 a.m.
(Houston time)) or on the next succeeding Business Day (if notice is given after
11:00 a.m. (Houston time)). All amounts payable by any Lender accrue interest
after the due date at the Federal Funds Rate from the day the applicable draft
or draw is paid by the applicable Administrative Agent to (but not including)
the date the amount is paid by such Lender to such Administrative Agent. Upon
receipt of those funds, such Administrative Agent shall make them available to
the applicable Issuing Lender.
     (d) Duties of Issuing Lenders. Each Issuing Lender agrees with each Lender
that it will exercise and give the same care and attention to each Letter of
Credit as it gives to its other letters of credit. Each Lender and each Borrower
agree that, in paying any draft under any Letter of Credit, no Issuing Lender
has any responsibility to obtain any document (other than any documents
expressly required by the respective Letter of Credit) or to ascertain or
inquire as to any document’s validity, enforceability, sufficiency, accuracy, or
genuineness or the authority of any Person delivering it. No Issuing Lender nor
any of its representatives will be liable to any Lender, any Borrower, or any
Obligated Party for any Letter of Credit’s use or for any beneficiary’s acts or
omissions. Any action, inaction, error, delay, or omission taken or suffered by
any Issuing Lender or any of its representatives in connection with any Letter
of Credit, applicable drafts or documents, or the transmission, dispatch, or
delivery of any related message or advice, if in good faith and in conformity
with applicable laws and in accordance with the standards of care specified in
the Uniform Customs and Practices for Documentary Credits (1993 Revision),
International Chamber of Commerce Publication No. 500 (as amended or modified),
is binding upon any Borrower, the Obligated Parties and Lenders and, except as
expressly provided herein, does not place any Issuing Lender or any of its
representatives under any resulting liability to any Borrower, any Obligated
Party or any Lender. With respect to any Letter of Credit issued under the
US Revolving Credit Commitments or any Canadian Letter of Credit issued under
the Canadian Commitments, the applicable Administrative Agent is not liable to
any Borrower, any Obligated Party or any Lender for any action taken or omitted,
in the absence of gross negligence or willful misconduct, by any Issuing Lender
or its representative in connection with any Letter of Credit.
     Section 2.10 Optional Commitment Increase.
     (a) Optional Increase Request. The US Borrower may, at any time and from
time to time prior to the Termination Date, so long as no Default or Event of
Default exists, request that the US Revolving Credit Commitments be increased
(the “Increase Amount”) in an aggregate amount not to exceed $70,000,000 (each,
a “Commitment Increase”), provided that any such request shall be made in
writing (an “Increase Request”) by the US Borrower and delivered to the
US Administrative Agent. Promptly

27



--------------------------------------------------------------------------------



 



upon receipt of an Increase Request, the US Administrative Agent shall notify
the US Lenders of such request.
     (b) US Lenders’ Response to Increase Request. Each US Lender shall have the
right, but not the obligation, to elect to increase its respective US Revolving
Credit Commitment by an amount not to exceed the Increase Amount, which election
shall be made by notice from each US Lender to the US Administrative Agent given
not later than 15 days after the date notified of the Increase Request by
US Administrative Agent (the “Response Date”), and shall specify the amount of
the proposed increase in such US Lender’s US Revolving Credit Commitment. If any
US Lender shall fail to give such notice to US Administrative Agent by the
Response Date, such US Lender shall be deemed to have elected not to increase
its US Revolving Credit Commitment in connection with such Increase Request.
     (c) Joinder of Additional US Lenders. If the aggregate amount of the
proposed increases in the US Revolving Credit Commitments of all US Lenders
making an election to increase their respective US Revolving Credit Commitment
(each, an “Increasing Lender”) does not equal or exceed the Increase Amount,
then the US Borrower may seek one or more lenders (which must be Eligible
Assignees reasonably satisfactory to the US Borrower and the US Administrative
Agent) as US Lenders (each an “Additional Lender”), which Additional Lenders
shall have aggregate US Revolving Credit Commitments not greater than an amount
equal to (i) the Increase Amount, less (ii) any increases in the US Revolving
Credit Commitments of the Increasing Lenders.
     (d) Increase Effective Date and Allocations. If the US Revolving Credit
Commitments are increased in accordance with this Section, the US Administrative
Agent and the US Borrower shall determine the effective date (the “Increase
Effective Date”) and final allocation of such increase. The US Administrative
Agent shall promptly notify the US Borrower and the US Lenders of the final
allocation of such increase amount, the Increase Effective Date and the
resulting Percentages.
     (e) Notes. Upon any increase in the US Revolving Credit Commitments
pursuant to this Section, the US Borrower will execute and deliver (i) a
replacement US Revolving Credit Note to each Increasing Lender, each in the
principal amount of the US Revolving Credit Commitment of such Increasing
Lender, as increased in accordance with subsection (d) of this Section 2.10, and
(ii) a new US Revolving Credit Note to each Additional Lender made party to this
Agreement in connection therewith, each in the principal amount of such
Additional Lender’s US Revolving Credit Commitment.
     (f) Documentation. The US Borrower and the US Administrative Agent shall
execute appropriate documentation to add each Additional Lender as a party to
this Agreement, whereupon such Additional Lender shall have all of the rights
and obligations of a US Lender hereunder and under the other Loan Documents. The
US Borrower and the Obligated Parties shall execute and deliver appropriate
documentation in connection with a Commitment Increase to preserve and protect
the Liens of the Administrative Agents in the Collateral and the perfection and
priority of such Liens.

28



--------------------------------------------------------------------------------



 



     (g) Payment; Amortization. (i) Each Additional Lender shall pay to the
US Administrative Agent for the account of the other US Lenders an amount equal
to its Percentage of outstanding US Revolving Credit Advances, (ii) each
Increasing Lender shall pay to the US Administrative Agent for the account of
the other US Lenders the amount necessary so that such Increasing Lender has
advanced an amount equal to its Percentage (as adjusted in accordance with
subsection (d) of this Section 2.10) of outstanding US Revolving Credit
Advances, and (iii) such amount so paid by each Additional Lender and each
Increasing Lender shall constitute a US Revolving Credit Advance by such
Additional Lender or Increasing Lender under its US Revolving Credit Note and a
payment of principal to the other US Lenders under their respective US Revolving
Credit Notes and the outstanding principal balances of the respective
US Revolving Credit Notes shall be increased or reduced accordingly.
     (h) Effects of Increase. Upon and as of the date of the addition of any
Additional Lender to this Agreement or the increase of the US Revolving Credit
Commitment of any Increasing Lender, (i) the US Revolving Credit Commitments of
the other US Lenders (other than other Increasing Lenders) shall remain
unchanged, and (ii) solely with respect to US Revolving Credit Commitments, each
of the other US Lenders shall be deemed to have sold and transferred to such
Additional Lender or such Increasing Lender, as the case may be, and such
Additional Lender or Increasing Lender shall be deemed irrevocably and
unconditionally to have purchased and received from each such other US Lenders
(on a pro rata basis, based on such other US Lenders’ respective Percentages, as
adjusted in accordance with this Section) a portion of such other US Lenders’
participation shares under Section 4.13 in all US Letters of Credit outstanding
on such date and related rights, in an aggregate amount equal to such Additional
Lender’s or such Increasing Lender’s Percentage of such outstanding US Letters
of Credit. The addition of any Additional Lender or the increase of the
US Revolving Credit Commitment of an Increasing Lender and the effects thereof
as described in this Section shall occur automatically upon satisfaction of the
requirements specified in this Section, without the necessity for further
documentation to be executed by the other Lenders.
     (i) Acknowledgments Regarding Obligation to Increase. The US Borrower
acknowledges that (i) no Administrative Agent nor any US Lender has made any
representations to the US Borrower regarding its intent to agree to any
increases to the US Revolving Credit Commitments described in this Section,
(ii) no US Lender shall have any obligation to increase its US Revolving Credit
Commitment, (iii) any US Lender’s agreement to one or more increases shall not
commit such US Lender to any additional increases, and (iv) no Administrative
Agent, nor any US Lender, nor any of their respective Affiliates shall have any
obligation to find or arrange for any Additional Lender.
     (j) Compensation. The US Borrower acknowledges that nothing herein shall
constitute a waiver of the US Borrower’s obligation set forth in Section 5.6
hereof to provide compensation to the US Lenders if any circumstance arising in
connection with any increase in the US Revolving Credit Commitments results in a
LIBOR Advance

29



--------------------------------------------------------------------------------



 



being paid on a day other than the last day of an Interest Period for such LIBOR
Advance.
ARTICLE III
Swing Line Advances
     Section 3.1 Swing Line Advances. (a) For the convenience of the parties,
the US Administrative Agent, solely for its own account, may make any requested
Advance under the US Revolving Credit Commitments (which request must be made
before 1:00 p.m. (Houston time) on the Business Day the Advance is to be made
and may be telephonic if confirmed in writing within two Business Days) in the
minimum amount of $500,000 (or a greater integral multiple of $100,000) directly
to the US Borrower as a US Swing Line Advance without requiring each other
US Lender to fund its Percentage thereof on such Business Day. US Swing Line
Advances are subject to the following conditions:
     (i) Each US Swing Line Advance must occur on a Business Day before the
Termination Date;
     (ii) The aggregate principal outstanding of all US Swing Line Advances may
not exceed $25,000,000; the aggregate principal amount outstanding of all
US Swing Line Advances, the aggregate principal amount of all US Revolving
Credit Advances, and the Letter of Credit Liabilities under the US Letters of
Credit may at no time exceed the aggregate US Revolving Credit Commitments; and
no US Swing Line Advance shall be made which would cause the aggregate principal
outstanding of US Administrative Agent’s percentage of all US Revolving Credit
Advances (including US Swing Line Advances) to exceed the US Administrative
Agent’s US Revolving Credit Commitment;
     (iii) Each US Swing Line Advance shall be paid in full or Converted by the
US Borrower no later than the 15th day and the last day of each calendar month,
and if such US Swing Line Advance is not paid within such time, then such
US Swing Line Advance shall be paid in full by the funding of a Base Rate
Advance; and
     (iv) Each US Swing Line Advance shall accrue interest at the Base Rate plus
the Applicable Margin for Base Rate Advances and Swing Line Advances.
     (b) For the convenience of the parties, the Canadian Administrative Agent,
solely for its own account, may make any requested Advance under the Canadian
Commitments (which request must be made before 1:00 p.m. (Toronto, Ontario time)
on the Business Day the Advance is to be made and may be telephonic if confirmed
in writing within two Business Days) in the minimum amount of $500,000 (or a
greater integral multiple of $100,000) directly to the Canadian Borrower as a
Canadian Swing Line Advance without requiring each other Canadian Lender to fund
its Percentage

30



--------------------------------------------------------------------------------



 



thereof on such Business Day. Canadian Swing Line Advances are subject to the
following conditions:
     (i) Each Canadian Swing Line Advance must occur on a Business Day before
the Termination Date;
     (ii) The aggregate principal outstanding of all Canadian Swing Line
Advances may not exceed $5,000,000; the aggregate principal amount outstanding
of all Canadian Swing Line Advances, the aggregate principal amount of all
Canadian Advances, and the Letter of Credit Liabilities under the Canadian
Letters of Credit may at no time exceed the aggregate Canadian Commitments; and
no Canadian Swing Line Advance shall be made which would cause the aggregate
principal outstanding of Canadian Administrative Agent’s percentage of all
Canadian Advances (including Canadian Swing Line Advances) to exceed the
Canadian Administrative Agent’s Canadian Commitment;
     (iii) Each Canadian Swing Line Advance shall be paid in full or Converted
by the Canadian Borrower no later than the 15th and last day of each calendar
month, and if such Canadian Swing Line Advance is not paid within such time,
then such Canadian Swing Line Advance shall be paid in full by the funding of a
Base Rate Advance; and
     (iv) Each Canadian Swing Line Advance shall accrue interest at the Base
Rate plus the Applicable Margin for Base Rate Advances and Swing Line Advances.
     Section 3.2 Lenders’ Funding of Swing Line Advances as Advances. If a
Borrower fails to repay any Swing Line Advance within 10 Business Days after the
making thereof, the applicable Administrative Agent shall promptly notify the
applicable Lenders of such failure and the unpaid amount, which notice shall, on
behalf of such Borrower (and for such purpose such Borrower hereby irrevocably
directs such Administrative Agent to act on its behalf), request each such
Lender to make, and each such Lender hereby agrees to make, an Advance in an
amount equal to such Lender’s Percentage of the aggregate amount of such unpaid
Swing Line Advance (each a “Refunded Swing Line Advance”), to repay such
Administrative Agent. Each Lender shall make the amount of such Advance
available to the applicable Administrative Agent in immediately available funds,
not later than 10:00 a.m. Houston time or Toronto, Ontario time one Business Day
after the date of such notice. The proceeds of such Advance shall be immediately
made available to the applicable Administrative Agent for application by such
Administrative Agent to the repayment of the Refunded Swing Line Advance. Each
Borrower irrevocably authorizes the applicable Administrative Agent to charge
such Borrower’s accounts with such Administrative Agent in order to immediately
pay the amount of such Refunded Swing Line Advance to the extent amounts
received from the Lenders are not sufficient to repay in full such Refunded
Swing Line Advance (with notice of such charge being provided to such Borrower,
provided that the failure to give such notice shall not affect the validity of
such charge). All such Refunded Swing Line Advances shall be subject to all
provisions of this Agreement concerning Advances, except that such Advances
shall be made without regard to

31



--------------------------------------------------------------------------------



 



satisfaction of the conditions precedent to Advances (including the existence of
a Default or Event of Default). If prior to the time an Advance would otherwise
have been made pursuant to this paragraph, Advances may not be made as
contemplated by this paragraph, each such Lender shall irrevocably and
unconditionally purchase and receive from the applicable Administrative Agent a
ratable participation in such Swing Line Advance and shall make available to
such Administrative Agent in immediately available funds its Percentage of such
unpaid amount, together with interest from the date when its payment was due to,
but not including, the date of payment. If a Lender does not promptly pay its
amount upon such Administrative Agent’s demand, and until such Lender makes the
required payment, such Administrative Agent is deemed to continue to have
outstanding a Swing Line Advance in the amount of such Lender’s unpaid
obligation. Each Borrower shall make each payment of all or any part of any
Swing Line Advance to the applicable Administrative Agent for the ratable
benefit of such Administrative Agent and those Lenders who have funded their
participations in Swing Line Advances under this section (but all interest
accruing on Swing Line Advances before the funding date of any Advance to repay
such Swing Line Advance or any participation is payable solely to such
Administrative Agent for its own account).
     Section 3.3 The Swing Line Notes. The obligation of the US Borrower to
repay the US Swing Line Advances and interest thereon shall be evidenced by the
US Swing Line Note in the principal amount of $25,000,000. The obligation of the
Canadian Borrower to repay the Canadian Swing Line Advances and interest thereon
shall be evidenced by the Canadian Swing Line Note in the principal amount of
$5,000,000.
ARTICLE IV
Borrowing Procedure: Payments; Facilities Fees;
Matters Related to Letters of Credit; Matters Related to Advances;
Designation of Canadian Resident Lenders
     Section 4.1 Borrowing Procedure.
     (a) The US Borrower shall give the US Administrative Agent notice by means
of an Advance Request Form of each requested US Revolving Credit Advance (other
than US Swing Line Advances) at least one Business Day before the requested date
of a Base Rate Advance, and at least three Business Days before the requested
date of a LIBOR Advance, specifying: (a) the requested date of such US Revolving
Credit Advance (which shall be a Business Day), (b) the amount of such
US Revolving Credit Advance, (c) the Type of the US Revolving Credit Advance,
and (d) in the case of a LIBOR Advance, the duration of the Interest Period for
such US Revolving Credit Advance. The US Administrative Agent at its option may
accept telephonic requests for US Revolving Credit Advances, provided that such
acceptance shall not constitute a waiver of the US Administrative Agent’s right
to delivery of the appropriate Advance Request Form in connection with
subsequent advances. Any telephonic request for a US Revolving Credit Advance by
the US Borrower shall be promptly continued by submission of a properly
completed Advance Request Form to the US Administrative Agent. Each Base Rate
Advance shall be in a minimum principal amount of $500,000 or a greater integral
multiple of $100,000. Each LIBOR Advance shall be in a minimum

32



--------------------------------------------------------------------------------



 



principal amount of $3,000,000 or a greater integral multiple of $1,000,000. The
US Administrative Agent shall notify each US Lender of the contents of each such
notice on the date such notice is given by the US Borrower. Not later than
11:00 a.m. Houston, Texas time on the date specified for each US Revolving
Credit Advance hereunder, each US Lender will make available to the
US Administrative Agent at its Principal Office in immediately available funds,
for the account of the US Borrower, its Percentage of each US Revolving Credit
Advance. After the US Administrative Agent’s receipt of such funds and subject
to the other terms and conditions of this Agreement, the US Administrative Agent
will make each US Revolving Credit Advance available to the US Borrower by
depositing the same, in immediately available funds, in an account of the
US Borrower (designated by the US Borrower) maintained with the
US Administrative Agent at the US Administrative Agent’s Principal Office. All
notices under this Section shall be irrevocable and shall be given not later
than 11:00 a.m. Houston, Texas, time on the day which is not less than the
number of Business Days specified above for such notice.
     (b) The following borrowing procedures shall apply with respect to the
Canadian Advances. The Canadian Borrower shall give the Canadian Administrative
Agent notice by means of an Advance Request Form of each requested Canadian
Advance (other than Canadian Swing Line Advances) at least one Business Day
before the requested date of a Base Rate Advance, and at least three Business
Days before the requested date of a LIBOR Advance, specifying: (a) the requested
date of such Canadian Advance (which shall be a Business Day), (b) the amount of
such Canadian Advance, (c) the Type of the Canadian Advance, and (d) in the case
of a LIBOR Advance, the duration of the Interest Period for such Canadian
Advance. The Canadian Administrative Agent at its option may accept telephonic
requests for Canadian Advances, provided that such acceptance shall not
constitute a waiver of the Canadian Administrative Agent’s right to delivery of
the appropriate Advance Request Form in connection with subsequent advances. Any
telephonic request for a Canadian Advance by the Canadian Borrower shall be
promptly continued by submission of a properly completed Advance Request Form to
the Canadian Administrative Agent. Each Base Rate Advance shall be in a minimum
principal amount of $250,000 or a greater integral multiple of $100,000. Each
LIBOR Advance shall be in a minimum principal amount of $250,000 or a greater
integral multiple of $100,000. The Canadian Administrative Agent shall notify
each Canadian Lender of the contents of each such notice on the date such notice
is given by the Canadian Borrower. Not later than 1:00 p.m., Toronto, Ontario
time on the date specified for each Canadian Advance hereunder, and subject to
the other terms and conditions of this Agreement, each Canadian Lender will make
available to the Canadian Administrative Agent at its Principal Office in
immediately available funds, for the account of the Canadian Borrower, its
Percentage of each Canadian Advance. After the Canadian Administrative Agent’s
receipt of such funds and subject to the other terms and conditions of this
Agreement, the Canadian Administrative Agent will make each Canadian Advance
available to the Canadian Borrower by depositing the same, in immediately
available funds, in an account of the Canadian Borrower (designated by the
Canadian Borrower) maintained with the Canadian Administrative Agent at the
Canadian Administrative Agent’s Principal Office. All notices under this Section
shall be

33



--------------------------------------------------------------------------------



 



irrevocable and shall be given not later than 1:00 p.m., Toronto, Ontario time
on the day which is not less than the number of Business Days specified above
for such notice.
     Section 4.2 Method of Payment.
     (a) All payments of principal, interest, and other amounts to be made by
the US Borrower under this Agreement and the other Loan Documents shall be made
to the US Administrative Agent at its Principal Office for the account of each
US Lender’s Principal Office in Dollars and in immediately available funds,
without setoff, deduction, or counterclaim, not later than 11:00 a.m., Houston,
Texas time on the date on which such payment shall become due (each such payment
made after such time on such due date to be deemed to have been made on the next
succeeding Business Day). The US Borrower shall, at the time of making each such
payment, specify to the US Administrative Agent the sums payable by the
US Borrower under this Agreement and the other Loan Documents to which such
payment is to be applied (and in the event that the US Borrower fails to so
specify, or if an Event of Default has occurred and is continuing, the
US Administrative Agent may apply such payment to the Obligations in such order
and manner as it may elect in its sole discretion, subject to Section 4.5
hereof). Each payment received by the US Administrative Agent under this
Agreement or any other Loan Document for the account of a US Lender shall be
paid promptly to such US Lender, in immediately available funds, for the account
of such US Lender’s Principal Office. Whenever any payment under this Agreement
or any other Loan Document shall be stated to be due on a day that is not a
Business Day, such payment may be made on the next succeeding Business Day, and
such extension of time shall in such case be included in the computation of the
payment of interest and commitment fee, as the case may be.
     (b) The following shall apply with respect to methods of payment for the
Canadian Advances. All payments of principal, interest, and other amounts to be
made by the Canadian Borrower under this Agreement and the other Loan Documents
shall be made to the Canadian Administrative Agent at its Principal Office for
the account of each Canadian Lender’s Principal Office in Canadian Dollars and
in immediately available funds, without setoff, deduction, or counterclaim, not
later than 1:00 p.m., Toronto, Ontario time on the date on which such payment
shall become due (each such payment made after such time on such due date to be
deemed to have been made on the next succeeding Business Day). The Canadian
Borrower shall, at the time of making each such payment, specify to the Canadian
Administrative Agent the sums payable by the Canadian Borrower under this
Agreement and the other Loan Documents to which such payment is to be applied
(and in the event that the Canadian Borrower fails to so specify, or if an Event
of Default has occurred and is continuing, the Canadian Administrative Agent may
apply such payment to the Canadian Obligations in such order and manner as it
may elect in its sole discretion, subject to Section 4.5 hereof). Each payment
received by the Canadian Administrative Agent under this Agreement or any other
Loan Document for the account of a Canadian Lender shall be paid promptly to
such Canadian Lender, in immediately available funds, for the account of such
Canadian Lender’s Principal Office. Whenever any payment under this Agreement or
any other Loan Document shall be stated to be due on a day that is not a
Business Day, such payment

34



--------------------------------------------------------------------------------



 



may be made on the next succeeding Business Day, and such extension of time
shall in such case be included in the computation of the payment of interest and
commitment fee, as the case may be.
     (c) Not later than 1:00 p.m., Toronto, Ontario time on each Calculation
Date, the Canadian Administrative Agent shall determine the Exchange Rate
applicable to Canadian Dollars as of such Calculation Date. For purposes of this
Agreement, the Exchange Rate so determined shall become effective on the first
Business Day immediately following the relevant Calculation Date (a “Reset
Date”).
     Section 4.3 Voluntary Prepayment. The Borrowers may prepay the Base Rate
Advances in whole at any time or from time to time in part without premium or
penalty upon not less than one Business Day’s prior notice to the applicable
Administrative Agent (which shall promptly notify the applicable Lenders), which
notice shall specify the prepayment date (which shall be a Business Day) and the
amount of the prepayment (which shall be at least $3,000,000 or any whole
multiple of $1,000,000 in the case of the US Revolving Credit Advances and at
least $150,000 or any whole multiple of $100,000 in the case of Canadian
Advances, or, if less, the remaining aggregate principal balance outstanding on
the applicable Note) and shall be irrevocable and effective only upon receipt by
the applicable Administrative Agent, provided that interest on the principal
prepaid, accrued to the prepayment date, shall be paid on the prepayment date.
Each Borrower may prepay LIBOR Advances on the same conditions as for Base Rate
Advances (except that prior notice to the applicable Administrative Agent shall
be not less than three Business Days for LIBOR Advances) and in addition such
prepayments of LIBOR Advances shall not relieve the US Borrower or the Canadian
Borrower of its respective obligations under Section 5.2 or 5.6 hereof.
     Section 4.4 Mandatory Prepayment.
     (a) If at any time the amount equal to the sum of (i) the aggregate
principal amount of all US Revolving Credit Advances, plus (ii) the Letter of
Credit Liabilities under the US Letters of Credit, plus (iii) the aggregate
principal amount outstanding of all US Swing Line Advances exceeds the aggregate
US Revolving Credit Commitments, the US Borrower shall promptly prepay the
outstanding US Revolving Credit Advances by the amount of the excess or, if no
US Revolving Credit Advances are outstanding, the US Borrower shall immediately
pledge to the US Administrative Agent cash or Cash Equivalent Investments in an
amount equal to the excess as cash collateral for the outstanding Letter of
Credit Liabilities under the US Letters of Credit. Additionally, if at any time
the amount equal to the sum of (A) the aggregate principal amount of all
Canadian Advances, plus (B) the Letter of Credit Liabilities under the Canadian
Letters of Credit exceeds the aggregate Canadian Commitments, the Canadian
Borrower shall promptly prepay the outstanding Canadian Advances by the amount
of the excess or, if no Canadian Advances are outstanding, the Canadian Borrower
shall immediately pledge to the Canadian Administrative Agent for the ratable
benefit of the Canadian Lenders with respect to the Canadian Commitments cash or
Cash Equivalent Investments in an amount equal to the excess as cash collateral
for the outstanding Letter of Credit Liabilities under the Canadian Letters of
Credit.

35



--------------------------------------------------------------------------------



 



     (b) Promptly upon receipt of the Net Cash Proceeds from any Asset Sale or
sale/leaseback transaction with respect to either Borrower’s or any of their
Subsidiaries’ Property, or receipt of any insurance proceeds with respect to
properties or assets of any Borrower or any of their Subsidiaries, such
Borrower, shall prepay Advances and permanently reduce the US Revolving Credit
Commitments or the Canadian Commitments, as applicable, in accordance with
Section 4.4(c) in a principal amount equal to 100% of the amount by which
aggregate Net Cash Proceeds received from such Asset Sales or insurance proceeds
during any twelve month period exceeds 10 percent of US Borrower’s consolidated
Net Worth, and 100% of the amount of Net Cash Proceeds received from any such
sale/leaseback transaction.
     (c) (i)  Subject to the Intercreditor Agreement (Canadian Facility), any
prepayment made by the US Borrower under Sections 4.4(a) or (b) shall
(i) include accrued interest to the date of such prepayment on the principal
amount prepaid, (ii) not be subject to (A) any minimum payment provisions
contained in this Agreement or (B) the requirement set forth in Section 5.6
hereof to provide compensation to the US Lenders if such prepayment results in a
LIBOR Advance being paid on a day other than the last day of an Interest Period
for such LIBOR Advance, and (iii) be applied first, to repay outstanding
US Revolving Credit Advances, with a corresponding permanent reduction in the
US Revolving Credit Commitments (other than in respect of prepayments under
Section 4.4(a) above), and second, at any time there are no Advances outstanding
under the US Revolving Credit Commitments, to provide cash collateral for the
outstanding Letter of Credit Liabilities under the US Letters of Credit,
provided that, in any event there shall be a permanent reduction in the
US Revolving Credit Commitments in an amount equal to the applicable amount of
Net Cash Proceeds from the applicable transaction which, but for the principal
amount of Advances outstanding on the date of receipt thereof, would be required
to prepay Advances under this Section.
     (ii) Subject to the Intercreditor Agreement (Canadian Facility), any
prepayment made by Canadian Borrower under Sections 4.4(a), (b), and (c) shall
(i) include accrued interest to the date of such prepayment on the principal
amount prepaid, (ii) not be subject to (A) any minimum payment provisions
contained in this Agreement or (B) the requirement set forth in Section 5.6
hereof to provide compensation to the Canadian Lenders if such prepayment
results in a LIBOR Advance being paid on a day other than the last day of an
Interest Period for such LIBOR Advance, and (iii) be applied first, to repay
outstanding Canadian Advances, with a corresponding permanent reduction in the
Canadian Commitments (other than in respect of prepayments under Section 4.4(a)
above), and second, at any time there are no Advances outstanding under the
Canadian Commitments, to provide cash collateral for the outstanding Letter of
Credit Liabilities under the Canadian Letters of Credit, provided that, in any
event there shall be a permanent reduction in the Canadian Commitments in an
amount equal to the applicable amount of Net Cash Proceeds from the applicable
transaction which, but for the principal amount of Advances outstanding on the
date of receipt thereof, would be required to prepay Advances under this
Section.

36



--------------------------------------------------------------------------------



 



     Section 4.5 Pro Rata Treatment. Except to the extent otherwise provided
herein: (a) each Advance shall be made by the Lenders pro rata in accordance
with their respective Percentages; (b) each payment of fees under Section 2.6
and letter of credit fees under Section 4.12 shall be made for the account of
the Lenders pro rata in accordance with their respective Percentages; (c) each
termination or reduction of the Aggregate Commitments under Section 2.7 shall be
applied to the Aggregate Commitments pro rata according to the respective unused
US Revolving Credit Commitments or Canadian Commitments, as applicable; (d) each
Letter of Credit shall be deemed participated in by the Lenders, pro rata in
accordance with their respective Percentages; and (e) each payment and
prepayment of principal of or interest on the Advances by the applicable
Borrower shall be made to the Administrative Agents for the account of the
Lenders pro rata in accordance with the respective unpaid principal amounts of
the Advances held by such Lenders.
     Section 4.6 Non-Receipt of Funds by the Administrative Agents. Unless the
applicable Administrative Agent shall have been notified by a Lender or the
US Borrower or the Canadian Borrower, as applicable (the “Payor”) prior to the
date on which such Lender is to make payment to such Administrative Agent of the
proceeds of an Advance to be made or participated in as applicable, by it
hereunder or the US Borrower or the Canadian Borrower, as applicable is to make
a payment to the applicable Administrative Agent for the account of one or more
of the Lenders, as the case may be (such payment being herein called the
“Required Payment”), which notice shall be effective upon receipt, that the
Payor does not intend to make the Required Payment to such Administrative Agent,
such Administrative Agent may assume that the Required Payment has been made and
may, in reliance upon such assumption (but shall not be required to), make the
amount thereof available to the intended recipient on such date and, if the
Payor has not in fact made the Required Payment to such Administrative Agent,
the recipient of such payment shall, on demand, pay to such Administrative Agent
the amount made available to it together with interest thereon in respect of the
period commencing on the date such amount was so made available by such
Administrative Agent until the date such Administrative Agent recovers such
amount at a rate per annum equal to the Federal Funds Rate for such period.
     Section 4.7 Withholding Tax Exemption. Each Lender that is not incorporated
under the laws of the United States of America or a state thereof agrees that it
will deliver to the Borrowers and the Administrative Agents two duly completed
copies of Form W-8BEN or W-8ECI, certifying in either case that such Lender is
entitled to receive payments from the US Borrower or the Canadian Borrower, as
applicable under any Loan Document without deduction or withholding of any
United States federal income taxes. Each US Lender which so delivers a Form
W-8BEN or W-8ECI further undertakes to deliver to the US Borrower or the
Canadian Borrower, as applicable and the Administrative Agents two additional
copies of such form (or a successor form) on or before the date such form
expires or becomes obsolete or after the occurrence of any event requiring a
change in the most recent form so delivered by it, and such amendments thereto
or extensions or renewals thereof as may be reasonably requested by the
US Borrower or the Canadian Borrower, or the Administrative Agents, in each case
certifying that such Lender is entitled to receive payments from the US Borrower
or the Canadian Borrower, as applicable under any Loan Document without
deduction or withholding of any United States federal income taxes, unless an
event (including without limitation any change in treaty, law or regulation) has
occurred prior to the date on which any such delivery would

37



--------------------------------------------------------------------------------



 



otherwise be required which renders all such forms inapplicable or which would
prevent such Lender from duly completing and delivering any such form with
respect to it and such Lender advises the US Borrower or the Canadian Borrower,
as applicable and the Administrative Agents that it is not capable of receiving
such payments without any deduction or withholding of United States federal
income tax. Notwithstanding any provisions of this agreement to the contrary,
the US Borrower or the Canadian Borrower, as applicable shall make payments net
of, and after deductions for, taxes and shall not be required to increase any
such amount payable to any non-US Lender that fails to comply with this Section.
     Section 4.8 Computation of Interest. Interest on the LIBOR Advances and all
other amounts payable by the Borrowers hereunder shall be computed on the basis
of a year of 360 days and the actual number of days elapsed (including the first
day but excluding the last day) unless such calculation would result in a
usurious rate, in which case interest shall be calculated on the basis of a year
of 365 or 366 days, as the case may be. Interest on the Base Rate Advances shall
be computed on the basis of a year of 365 or 366 days, as the case may be.
     Section 4.9 Conversions and Continuation. The US Borrower or the Canadian
Borrower, as applicable shall have the right from time to time to Convert all or
part of an Advance of one Type into an Advance of another Type or to Continue
LIBOR Advances of one Type as Advances of the same Type by giving the applicable
Administrative Agent, written notice at least one Business Day before Conversion
into a Base Rate Advance, and at least three Business Days before Conversion
into or Continuation of a LIBOR Advance, specifying: (a) the Conversion or
Continuation date, (b) the amount of the Advance to be Converted or Continued,
(c) in the case of Conversions, the Type of Advance to be Converted into, and
(d) in the case of a Continuation of or Conversion into a LIBOR Advance, the
duration of the Interest Period applicable thereto; provided that (i) LIBOR
Advances may only be Converted on the last day of the applicable Interest
Period, and (ii) except for Conversions into Base Rate Advances, no Conversions
shall be made while a Default or an Event of Default has occurred and is
continuing. All notices under this Section shall be irrevocable and shall be
given not later than 11:00 a.m. Houston, Texas time on the day which is not less
than the number of Business Days specified above for such notice. The
Administrative Agents shall promptly notify the Lenders of each such notice
received. If the US Borrower or the Canadian Borrower, as applicable, shall fail
to give the applicable Administrative Agent, the notice as specified above for
Continuation or Conversion of a LIBOR Advance prior to the end of the Interest
Period with respect thereto, such LIBOR Advance shall be Converted automatically
into a Base Rate Advance on the last day of the then current Interest Period for
such LIBOR Advance.
     Section 4.10 Letter of Credit Procedure. Each Letter of Credit shall be
issued upon receipt by the applicable Issuing Lender of a written request of the
US Borrower or the Canadian Borrower, as applicable (a “Credit Request”),
together with a duly executed Letter of Credit Agreement, not later than
11:00 a.m. (Houston, Texas time), three Business Days prior to the date set for
the issuance of such Letter of Credit. Each Credit Request shall contain or
specify, among other things:
     (a) the proposed date of the issuance of the Letter of Credit, which shall
be a Business Day;

38



--------------------------------------------------------------------------------



 



     (b) the stated amount of the Letter of Credit;
     (c) the date of expiration of the Letter of Credit;
     (d) the name and address of the beneficiary of the Letter of Credit;
     (e) the documents to be presented by the beneficiary of the Letter of
Credit in case of any drawing thereunder;
     (f) the full text of any certificate to be presented by the beneficiary in
case of any drawing thereunder;
     (g) the purpose of the Letter of Credit; and
     (h) the aggregate amount of Letter of Credit Liabilities (including the
requested Letter of Credit) to be existing on the date of issuance of such
requested Letter of Credit.
     Section 4.11 Amendments to Letters of Credit. Any request for amendment to
or extension of the expiry date of any previously issued Letter of Credit shall
be submitted pursuant to a Credit Request to the applicable Issuing Lender not
later than three Business Days prior to the date of the proposed amendment or
extension. No Issuing Lender shall amend or extend the expiry date of any Letter
of Credit if the issuance of a new Letter of Credit having the same terms and
conditions as such Letter of Credit as so amended or extended would be
prohibited by any provision of this Agreement.
     Section 4.12 Letter of Credit Fees. The applicable Borrower agrees in all
instances, to pay (a) to the applicable Administrative Agent a non-refundable
letter of credit fee, due and payable quarterly in arrears on each Quarterly Fee
Payment Date and on the applicable Termination Date, for the account of the
Lenders, which fee shall be equal to the Applicable Margin for LIBOR Advances on
the date of payment multiplied by the Dollar equivalent (at the applicable
Exchange Rate) of the undrawn amount of each Letter of Credit (with a $600
minimum letter of credit fee per Letter of Credit issued), and based on a year
of 360 days, and (b) to the applicable Issuing Lender a fronting fee, due and
payable on the date of issuance of any Letter of Credit, for the sole account of
such Issuing Lender, which fee shall be equal to 0.125% of the face amount of
each such Letter of Credit (with a $600 minimum fronting fee per Letter of
Credit issued). Additionally, the applicable Borrower agrees to pay the
applicable Issuing Lender, on a demand basis, all other fees (including without
limitation amendment, transfer, or negotiation fees) due and payable in
accordance with such Issuing Lender’s then current fee policy, which fee policy
has previously been provided to the Borrowers.
     Section 4.13 Participation by Lenders. By the issuance of any Letter of
Credit and without any further action on the part of the applicable Issuing
Lender or any of the Lenders in respect thereof, (a) the US Issuing Lender
hereby grants to each US Lender and each US Lender hereby agrees to acquire from
the US Issuing Lender a participation in each US Letter of Credit and the
related Letter of Credit Liabilities, effective upon the issuance thereof
without recourse or warranty, equal to such US Lender’s Percentage of such
US Letter of Credit and Letter of Credit Liabilities under the US Letters of
Credit and (b) the Canadian Issuing Lender hereby

39



--------------------------------------------------------------------------------



 



grants to each Canadian Lender and each Canadian Lender hereby agrees to acquire
from the Canadian Issuing Lender a participation in each such Canadian Letter of
Credit and the related Letter of Credit Liabilities, effective upon the issuance
thereof without recourse or warranty, equal to such Canadian Lender’s Percentage
of such Canadian Letter of Credit and Letter of Credit Liabilities under
Canadian Letters of Credit. The Issuing Lenders shall provide a copy of each
Letter of Credit to each other Lender promptly after issuance. This agreement to
grant and acquire participations is an agreement between the Issuing Lenders and
the Lenders, and neither the Borrowers nor any beneficiary of a Letter of Credit
or Lender Guaranty shall be entitled to rely thereon. The Borrowers agree that
each Lender purchasing a participation from an Issuing Lender pursuant to this
Section 4.13 may exercise all its rights to payment against the applicable
Borrower including the right of setoff, with respect to such participation as
fully as if such Lender were the direct creditor of such Borrower in the amount
of such participation.
     Section 4.14 Obligations Absolute. The obligations of the applicable
Borrowers and the Guarantors under this Agreement and the other Loan Documents
(including without limitation the obligation of the applicable Borrower to
reimburse the applicable Issuing Lender for draws under any Letter of Credit)
shall be joint and several, absolute, unconditional, and irrevocable, and shall
be performed strictly in accordance with the terms of this Agreement and the
other Loan Documents under all circumstances whatsoever, including without
limitation the following circumstances (provided that nothing in this Agreement
constitutes a waiver of the Borrowers’ rights to assert any claim or defense
based upon the gross negligence or willful misconduct of any Lender):
     (a) Any lack of validity or enforceability of any Letter of Credit or any
other Loan Document;
     (b) Any amendment or waiver of or any consent to departure from any Loan
Document;
     (c) The existence of any claim, set-off, counterclaim, defense or other
rights which the Borrowers, any Obligated Party, or any other Person may have at
any time against any beneficiary of any Letter of Credit, any Issuing Lender, or
any other Person, whether in connection with this Agreement or any other Loan
Document or any unrelated transaction except for any Administrative Agent’s,
Issuing Lender’s, or any Lender’s gross negligence or willful misconduct;
     (d) The occurrence of any Default or Event of Default; or
     (e) Any statement, draft, or other document presented under any Letter of
Credit proving to be forged, fraudulent, invalid, or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect whatsoever
except for any Administrative Agent’s, any Issuing Lender’s, or any Lender’s
gross negligence or willful misconduct.
     Section 4.15 Limitation of Liability. The applicable Borrower assumes all
risks of the acts or omissions of any beneficiary of any Letter of Credit with
respect to its use of such Letter of Credit. None of the Issuing Lenders, the
Administrative Agents, the Lenders nor any of their

40



--------------------------------------------------------------------------------



 



officers or directors shall have any responsibility or liability to any Borrower
or any other Person for: (a) errors, omissions, interruptions, or delays in
transmission or delivery of any messages, or (b) the validity, sufficiency, or
genuineness of any draft or other document, or any endorsement(s) thereon, even
if any such draft, document or endorsement should in fact prove to be in any and
all respects invalid, insufficient, fraudulent, or forged or any statement
therein is untrue or inaccurate in any respect, provided that in each case such
actions taken or omitted by any Issuing Lender, any Administrative Agent or any
Lender are done or omitted in the absence of gross negligence or willful
misconduct. The Issuing Lenders may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary.
     Section 4.16 Letter of Credit Agreements. Certain additional provisions
regarding the obligations, liabilities, rights, remedies and agreements of the
applicable Borrower and the applicable Issuing Lender relative to the Letters of
Credit are set out in the Letter of Credit Agreements.
     Section 4.17 Replacement of either of the Issuing Lenders. Either of the
Borrowers may, with the approval of the Required Lenders, appoint an applicable
successor Issuing Lender hereunder upon the condition precedent that such
successor Issuing Lender shall become a party to this Agreement and expressly
agree to be bound by the terms and conditions contained in this Agreement
pertaining to such Issuing Lender. Upon the appointment of a successor Issuing
Lender, such Issuing Lender replaced by such successor Issuing Lender shall
cease to issue Letters of Credit but shall continue to carry out its obligations
hereunder and shall continue to have the benefit of this Agreement and the other
Loan Documents with respect to the outstanding Letters of Credit issued by it
until all such Letters of Credit have expired and any drawings thereunder have
been reimbursed in full.
     Section 4.18 No Advances. None of the Administrative Agents, Issuing
Lenders or the Lenders shall have any obligation to make any Advance, if a
Default or an Event of Default has occurred and is continuing.
     Section 4.19 Special Provisions for Canadian Lenders. Notwithstanding
anything herein to the contrary, so long as no Default exists, each Canadian
Lender, the Canadian Administrative Agent, the Canadian Issuing Lender and
Canadian Swingline Lender (each a “Canadian Lender Party”) shall be a resident
of Canada for the purposes of the ITA in that it shall either be incorporated
under the laws of Canada or a province thereof or be an “authorized foreign
bank” as defined under the ITA that will receive all amounts paid or credited to
it with respect to the Canadian Facilities in respect of its “Canadian banking
business” for the purposes of the ITA (a “Canadian Resident Lender”). In the
event that a Canadian Lender Party does not qualify as a Canadian Resident
Lender, the Canadian Lender Party shall deliver to the Canadian Borrower and the
Canadian Administrative Agent on the date on which such Canadian Lender Party
becomes a Canadian Lender Party hereunder or otherwise does not qualify as a
Canadian Resident Lender, notice that it is not a Canadian Resident Lender. It
is acknowledged that there may be Canadian tax imposed under Part XIII of the
ITA (“Canadian Withholding Tax”) on any payments as, on account or in lieu of
payment of, or in satisfaction of, interest and other fees paid by the Canadian
Borrower with respect to the Canadian Facilities to persons who are not Canadian
Resident Lenders (such payments a “Taxable Payment”). So long as no Default
exists,

41



--------------------------------------------------------------------------------



 



the Canadian Borrower and the Canadian Administrative Agent shall have no
obligation to make any additional or increased payment under this Agreement in
respect of any Canadian Withholding Tax on a Taxable Payment, and the Canadian
Borrower shall be entitled to deduct and remit to the proper Canadian taxing
authorities any Canadian Withholding Tax on any Taxable Payment.
ARTICLE V
Yield Protection and Illegality
     Section 5.1 Capital Adequacy. If after the date hereof, any adoption or
implementation of any applicable law, rule, or regulation regarding capital
adequacy, or any change therein, or any change in the interpretation or
administration thereof by any central bank or other Governmental Authority
charged with the interpretation or administration thereof, or compliance by any
Lender (or its parent) with any guideline, request, or directive regarding
capital adequacy (whether or not having the force of law) of any such central
bank or other Governmental Authority, has or would have the effect of reducing
the rate of return on such Lender’s (or its parent’s) capital as a consequence
of its obligations hereunder or the transactions contemplated hereby (whether in
respect of Advances, Letters of Credit or otherwise) to a level below that which
such Lender (or its parent) could have achieved but for such adoption,
implementation, change, or compliance (taking into consideration such Lender’s
policies with respect to capital adequacy) by an amount deemed by such Lender to
be material, then from time to time, within 10 Business Days after demand by
such Lender (with a copy to the applicable Administrative Agent), the applicable
Borrower agrees to pay to such Lender (or its parent) such additional amount or
amounts as will compensate such Lender for such reduction. Any such demand shall
be accompanied by a certificate of such Lender claiming compensation under this
Section and setting forth in reasonable detail the calculation of the additional
amount or amounts to be paid to it hereunder shall be conclusive (absent
manifest error), provided that the determination thereof is made on a reasonable
basis. In determining such amount or amounts, such Lender may use any reasonable
averaging and attribution methods.
     Section 5.2 Additional Costs. The applicable Borrower shall pay (without
duplication of amounts owing under other Sections of this Article V) directly to
each Lender from time to time such amounts as such Lender may determine to be
necessary to compensate it for any costs incurred by such Lender which such
Lender determines are attributable to its making or maintaining of any LIBOR
Advances hereunder, to its issuing Letters of Credit or to its obligation to
issue Letters of Credit or make any of such Advances hereunder, or any reduction
in any amount receivable by such Lender hereunder in respect of any such
Advances or Letters of Credit or such obligation (such increases in costs and
reductions in amounts receivable being herein called “Additional Costs”),
resulting from any Regulatory Change which:
     (a) changes the basis of taxation, of any amounts payable to such Lender
under this Agreement, any of its Notes in respect of any of such Advances or in
respect of any Letters of Credit (other than taxes imposed on the overall net
income of such Lender or its Applicable Lending Office for any of such Advances
by the jurisdiction in which such Lender has its principal office or such
Applicable Lending Office);

42



--------------------------------------------------------------------------------



 



     (b) imposes or modifies any reserve, special deposit, minimum capital,
capital ratio, or similar requirement relating to any extensions of credit or
other assets of, or any deposits with or other liabilities or commitments of,
such Lender (including any of such Advances, Letters of Credit or any deposits
referred to in the definition of “LIBOR” in Section 1.1); or
     (c) imposes any other condition affecting this Agreement, the Notes, the
Letters of Credit or any of such extensions of credit or liabilities or
commitments.
Each Lender will notify the applicable Borrower of any event occurring after the
date of this Agreement which will entitle such Lender to compensation pursuant
to this Section 5.2 as promptly as practicable after it obtains knowledge
thereof and determines to request such compensation, and will designate a
different Applicable Lending Office for the Advances affected by such event if
such designation will avoid the need for, or reduce the amount of, such
compensation and will not, in the sole opinion of such Lender, violate any law,
rule, or regulation or be in any way disadvantageous to such Lender, provided
that such Lender shall have no obligation to so designate an Applicable Lending
Office located in the United States of America or Canada. Each Lender will
furnish the applicable Borrower with a certificate setting forth in reasonable
detail the basis and the amount of each request of such Lender for compensation
under this Section 5.2, and such Borrower shall not be obligated to pay under
this Section 5.2 prior to receipt of such certificate. If a Lender requests
compensation from a Borrower under this Section 5.2, such Borrower may, by
notice to such Lender and the applicable Administrative Agent suspend the
obligation of such Lender to make or Continue making, or Convert Advances into,
Advances of the Type with respect to which such compensation is requested until
the Regulatory Change giving rise to such request ceases to be in effect (in
which case the provisions of Section 5.5 hereof shall be applicable).
Determinations and allocations by a Lender for purposes of this Section 5.2 of
the effect of any Regulatory Change on its costs of maintaining its obligations
to make Advances or of making or maintaining Advances or on amounts receivable
by it in respect of Advances, and of the additional amounts required to
compensate such Lender in respect of any Additional Costs, shall be conclusive
absent manifest error, provided that such determinations and allocations are
made on a reasonable basis and in good faith.
     Section 5.3 Limitation on LIBOR Advances. Anything herein to the contrary
notwithstanding, if with respect to any LIBOR Advances for any Interest Period
therefor:
     (a) The US Administrative Agent determines (which determination shall be
conclusive absent manifest error) that quotations of interest rates for the
relevant deposits referred to in the definition of “LIBOR” in Section 1.1 hereto
are not being provided in the relative amounts or for the relative maturities
for purposes of determining the rate of interest for such Advances as provided
in this Agreement; or
     (b) A Lender determines (which determination shall be conclusive absent
manifest error) that the relevant rates of interest referred to in the
definition of “LIBOR” in Section 1.1 hereto on the basis of which the rate of
interest for such Advances for such Interest Period is to be determined do not
accurately reflect the cost to such Lender of making or maintaining such
Advances for such Interest Period; then such Lender shall

43



--------------------------------------------------------------------------------



 



give the applicable Borrower prompt notice thereof and the relevant amounts or
periods, and so long as such condition remains in effect, such Lender shall be
under no obligation to make additional LIBOR Advances or to Convert Base Rate
Advances into LIBOR Advances and such Borrower shall, on the last day(s) of the
then current Interest Period(s) for, the outstanding LIBOR Advances, either
prepay such Advances or Convert such Advances into Base Rate Advances in
accordance with the terms of this Agreement.
     Section 5.4 Illegality. Notwithstanding any other provision of this
Agreement, in the event that it becomes unlawful for a Lender or its Applicable
Lending Office to (a) honor its obligation to make LIBOR Advances hereunder or
(b) maintain LIBOR Advances hereunder, then such Lender shall promptly notify
the applicable Borrower thereof and such Lender’s obligation to make or maintain
LIBOR Advances and to Convert Base Rate Advances into LIBOR Advances hereunder
shall be suspended until such time as such Lender may again make and maintain
LIBOR Advances (in which case the provisions of Section 5.5 hereof shall be
applicable).
     Section 5.5 Treatment of Certain LIBOR Advances. If the LIBOR Advances of a
Lender are to be Converted pursuant to Section 5.2, 5.3 or 5.4 hereof, such
Lender’s LIBOR Advances shall be automatically Converted into Base Rate Advances
on the last day(s)of the then current Interest Period(s) for the LIBOR Advances
(or, in the case of a Conversion required by Section 5.4 hereof, on such earlier
date as such Lender may specify to the applicable Borrower, such earlier date to
be not earlier than the date such Lender gives notice thereof to such Borrower)
and, unless and until such Lender gives notice as provided below that the
circumstances specified in Section 5.2, 5.3 or 5.4 hereof which gave rise to
such Conversion no longer exist:
     (a) To the extent that such Lender’s LIBOR Advances have been so Converted,
all payments and prepayments of principal which would otherwise be applied to
such Lender’s LIBOR Advances shall be applied instead to its Base Rate Advances;
and
     (b) All Advances which would otherwise be made or Continued by a Lender as
LIBOR Advances shall be made as or Converted into Base Rate Advances and all
Advances of such Lender which would otherwise be Converted into LIBOR Advances
shall be Converted instead into (or shall remain as) Base Rate Advances.
If a Lender gives notice to a Borrower that the circumstances specified in
Section 5.2, 5.3 or 5.4 hereof which gave rise to the Conversion of such
Lender’s LIBOR Advances pursuant to this Section 5.5 no longer exist (which such
Lender agrees to do promptly upon such circumstances ceasing to exist) at a time
when any LIBOR Advances are outstanding, such Lender’s Base Rate Advances shall
be automatically Converted to LIBOR Advances, on the first day(s) of the next
succeeding Interest Period(s) for such outstanding LIBOR Advances to the extent
necessary so that, after giving effect thereto, all Advances held by such Lender
holding LIBOR Advances and by such Lenders are held pro rata (as to principal
amounts, Types, and Interest Periods) in accordance with their respective
Percentages. In the event any Lender invokes Section 5.2, 5.3 or 5.4 or either
Borrower becomes obligated to pay any additional amounts to any Lender pursuant
such Sections, then, unless such Lender has removed or cured the conditions
actuating

44



--------------------------------------------------------------------------------



 



such Sections, such Borrower may designate a substitute lender which is an
Eligible Assignee (such Lender referred to in this Agreement as a “Replacement
Lender”) to purchase such Lender’s rights and obligations with respect to its
Percentage of the Aggregate Commitments. Any such purchase shall have a purchase
price equal to the outstanding principal amounts payable to such Lender with
respect to all Advances outstanding under this Agreement on the date of
purchase, plus any accrued and unpaid interest, fees and charges (including
breakage charges, if any, up to such date) in respect of such Lender’s
Percentage of the Aggregate Commitments, and on other terms reasonably
satisfactory to the US Administrative Agent. Upon such purchase by the
Replacement Lender and payment of all other amounts owing to such Lender being
replaced, such exiting Lender shall no longer be a party to this Agreement or
any rights or obligations under this Agreement and the Replacement Lender shall
succeed to the rights and obligations of the exiting Lender with respect to the
exiting Lender’s Percentage of the Aggregate Commitments.
     Section 5.6 Compensation. The applicable Borrower shall pay (without
duplication of amounts owing under other Sections of this Article V) to the
Lenders, upon the request of any Lender, such amount or amounts as shall be
sufficient (in the reasonable opinion of the US Administrative Agent) to
compensate the Lenders for any actual loss, cost, or expense incurred by them as
a result of:
     (a) Any payment, prepayment or Conversion of a LIBOR Advance for any reason
(including, without limitation, the acceleration of the outstanding Advances
pursuant to Section 12.2 or any payment pursuant to Section 5.5) on a date other
than the last day of an Interest Period for such Advance; or
     (b) Any failure by a Borrower for any reason (including, without
limitation, the failure of any conditions precedent specified in Article VII to
be satisfied) to borrow, Convert, or prepay a LIBOR Advance on the date for such
borrowing, Conversion, or prepayment, specified in the relevant notice of
borrowing, prepayment, or Conversion under this Agreement.
The US Administrative Agent shall furnish the applicable Borrower with a
certificate setting forth in reasonable detail the basis and amount of each
request for compensation under this Section 5.6, and such Borrower shall not be
obligated to pay under this Section 5.6 prior to receipt of such certificate.
ARTICLE VI
Security
     Section 6.1 Collateral. To secure full and complete payment and performance
of the Obligations, the Borrowers and the Guarantors (as the case may be) have
executed and delivered the documents described below covering the property and
collateral described in this Section 6.1 (which, together with any other
property and collateral which may now or hereafter secure the Secured
Obligations or any part thereof, is sometimes herein called the “Collateral”):

45



--------------------------------------------------------------------------------



 



     (a) The US Borrower and the Domestic Subsidiaries (other than de minimus
Subsidiaries) have respectively executed the Pledge and Security Agreement
pursuant to which such Persons have granted to the US Administrative Agent for
its benefit and for the benefit of the Lenders a first priority security
interest in (i) all of such Persons’ accounts accessions, chattel paper,
commercial tort claims, commodity accounts, commodity contracts, deposit
accounts, documents, equipment, financial assets, fixtures, general intangibles,
goods, instruments, intellectual property, inventory, investment property,
letters of credit, letter of credit rights, payment intangibles, licenses,
permits, securities, securities accounts, security entitlements, software,
supporting obligations, cash and cash accounts, (ii) 100% of the Capital Stock
issued to such Persons by any Domestic Subsidiary or Non-domestic Guarantor,
(iii) 65% of the Capital Stock issued to such Persons by any Non-domestic
Subsidiary that is not a Non-domestic Guarantor; (iv) promissory notes made by
any Subsidiary payable to the order of the US Borrower or such Domestic
Subsidiary, and (v) all products and proceeds related to any of the above.
     (b) Collateral Securing Canadian Loans. The Canadian Borrower and the
Foreign Subsidiaries have respectively executed the Canadian Security Agreement,
pursuant to which such Persons have granted to the Canadian Administrative Agent
for the benefit of the Canadian Lenders a first priority security interest in
(i) all of such Persons’ accounts accessions, chattel paper, commercial tort
claims, commodity accounts, commodity contracts, deposit accounts, documents,
equipment, financial assets, fixtures, general intangibles, goods, instruments,
intellectual property, inventory, investment property, letters of credit, letter
of credit rights, payment intangibles, licenses, permits, securities, securities
accounts, security entitlements, software, supporting obligations, cash and cash
accounts, (ii) 100% of the Capital Stock issued to such Persons by any Foreign
Subsidiary, (iii) promissory notes made by any Subsidiary payable to the order
of the Canadian Borrower or such Foreign Subsidiary, and (iv) all products and
proceeds related to any of the above.
     (c) The Borrowers and the Guarantors shall execute or authenticate and
cause to be executed or authenticated, such further agreements, documents and
instruments, including without limitation, as applicable, financing statements
under the UCC, as the US Administrative Agent, in its sole discretion, deems
necessary or desirable to create, preserve, evidence, and perfect its liens and
security interests in the Collateral.
     Section 6.2 Setoff. If an Event of Default shall have occurred and is
continuing, the Administrative Agents, the Issuing Lenders and the Lenders are
each hereby authorized at any time and from time to time, without notice to the
Borrowers, (any such notice being hereby expressly waived by the Borrowers), to
set off and apply any and all deposits (general, time or demand, provisional or
final) at any time held and other indebtedness at any time owing by such Issuing
Lender, such Administrative Agent or such Lender to or for the credit or the
account of the US Borrower or the Canadian Borrower, as applicable against any
and all of the obligations of the US Borrower or the Canadian Borrower, as
applicable now or hereafter existing under this Agreement, the US Revolving
Credit Notes, Canadian Notes, the Swing Line Notes or any other Loan Document,
irrespective of whether or not such Administrative Agent, such Issuing Lender or
such Lender shall have made any demand under this Agreement, the US Revolving
Credit Notes, Canadian Notes, the Swing Line Notes or any other Loan Document
and although such

46



--------------------------------------------------------------------------------



 



Obligations may be unmatured. Each of the Issuing Lenders, the Administrative
Agents and the Lenders agree promptly to notify the US Borrower or the Canadian
Borrower, as applicable (with a copy to the Administrative Agents) after any
such setoff and application, provided that the failure to give such notice shall
not affect the validity of such setoff and application. The rights and remedies
of the Issuing Lenders, the Administrative Agents and the Lenders hereunder are
in addition to other rights and remedies (including, without limitation, other
rights of setoff) which any Issuing Lender, any Administrative Agent and any
Lender may have.
ARTICLE VII
Conditions Precedent
     Section 7.1 Conditions to Initial Advance. This Agreement is not effective,
and the obligation of any Lender to make the initial Advance or of any Issuing
Lender to issue the initial Letter of Credit is subject to the condition
precedent that the US Administrative Agent shall have received (or waived or
postponed in writing the requirement that it receive) on or before the day of
such Advance or Letter of Credit issuance all of the items set forth below, in
each case, in form and substance satisfactory to the US Administrative Agent.
     (a) Certificate – US Borrower. A certificate of the Secretary or an
Assistant Secretary or other appropriate officer of the US Borrower certifying
(i) resolutions of the Board of Directors of the US Borrower which authorize the
execution, delivery and performance by the US Borrower of this Agreement and the
other Loan Documents to which the US Borrower is or is to be a party hereunder,
(ii) the names and signatures of the officers of the US Borrower authorized to
sign this Agreement and each of the other Loan Documents to which the
US Borrower is or is to be a party hereunder, and (iii) that the attached
certificate of incorporation and the bylaws of the US Borrower are correct and
complete copies. The US Administrative Agent and the Lenders may conclusively
rely on such certificate until the US Administrative Agent receives notice in
writing from the US Borrower to the contrary.
     (b) Certificate – Canadian Borrower. A certificate of the Secretary or an
Assistant Secretary or other appropriate officer of the Canadian Borrower
certifying (i) resolutions of the general partner of the Canadian Borrower which
authorize the execution, delivery and performance by the Canadian Borrower of
this Agreement and the other Loan Documents to which the Canadian Borrower is or
is to be a party hereunder, (ii) the names and signatures of the officers of the
Canadian Borrower authorized to sign this Agreement and each of the other Loan
Documents to which the Canadian Borrower is or is to be a party hereunder, and
(iii) that the attached certificate of incorporation and the bylaws of the
Canadian Borrower are correct and complete copies. The Canadian Administrative
Agent and the Canadian Lenders may conclusively rely on such certificate until
the Canadian Administrative Agent receives notice in writing from the Canadian
Borrower to the contrary.
     (c) Certificate — Guarantors. A certificate of the Secretary or an
Assistant Secretary or other appropriate officer of each Guarantor certifying
(i) resolutions of the Board of Directors of such Guarantor or actions of any
other body which authorize the

47



--------------------------------------------------------------------------------



 



execution, delivery and performance by such Guarantor of the Loan Documents to
which such Guarantor is or is to be a party hereunder, (ii) the names and
signatures of the officers of such Guarantor authorized to sign the Loan
Documents to which such Guarantor is or is to be a party hereunder, and
(iii) that the articles or certificate of incorporation, bylaws, partnership
agreements, or other organizational documents of such Guarantor have not been
modified in any respect from the copies previously provided to the
US Administrative Agent and the Lenders in connection with the Existing Credit
Agreement. The Administrative Agents and the Lenders may conclusively rely on
such certificate until they receive notice in writing from such Guarantor to the
contrary.
     (d) Governmental Certificates — Borrowers. Certificates of the appropriate
government officials of the state, province or territory of organization of each
Borrower as to the existence and good standing of such Borrower.
     (e) Governmental Certificates — Guarantors. Certificates of the appropriate
government officials of the jurisdiction of organization of each Guarantor as to
the existence and good standing of such Guarantor.
     (f) US Revolving Credit Notes. The US Revolving Credit Notes executed by
the US Borrower.
     (g) Canadian Notes. The Canadian Notes executed by the Canadian Borrower.
     (h) Swing Line Notes. The Swing Line Notes executed by the applicable
Borrower.
     (i) Pledge and Security Agreement. The Second Amended and Restated Pledge
and Security Agreement executed by the US Borrower and each Domestic Subsidiary
other than de minimus Subsidiaries and a Pledge and Security Agreement executed
by each Non-domestic Guarantor, if any.
     (j) Second Amended and Restated Guaranty Agreement — Domestic Guarantors.
The Second Amended and Restated Guaranty Agreement — Domestic Guarantors
executed by each Domestic Subsidiary other than de minimus Subsidiaries.
     (k) First Amended and Restated Guaranty Agreement — Foreign Guarantors. The
First Amended and Restated Guaranty Agreement — Foreign Guarantors executed by
the US Borrower and each Foreign Subsidiary.
     (l) Canadian Security Agreement. The Canadian Security Agreement executed
by the Canadian Borrower and the Foreign Subsidiaries.
     (m) Compliance Certificate. A Compliance Certificate, duly and properly
executed by an authorized officer of the US Borrower and dated as of the date of
the initial Advance.

48



--------------------------------------------------------------------------------



 



     (n) Opinion of US Borrower’s Counsel. A favorable opinion of legal counsel
to the US Borrower and the Guarantors organized in the United States in such
form as the US Administrative Agent may request, including without limitation
opinions relating to the Loan Documents.
     (o) Opinion of Canadian Borrower’s Counsel. A legal opinion of solicitors
of the Canadian Borrower and each Obligated Party domiciled in Canada or any
province thereof in such form as the US Administrative Agent may request.
     (p) Financial Statements. Projected consolidated financial statements of
the US Borrower and its Subsidiaries, including income statements, statements of
cash flow, and balance sheets, for the following five 12-month periods after the
end of the immediately preceding Fiscal Year (including the current Fiscal
Year).
     (q) Fees. Payment of all fees required by the Fee Letter to be paid on or
prior to the Effective Date.
     (r) Insurance Certificates. Certificates showing the existence of all
insurance policies required by Section 9.5, naming the applicable Administrative
Agent as lender loss payee and additional insured.
     (s) UCC Searches. Uniform Commercial Code searches (as US Administrative
Agent shall deem necessary or appropriate) showing all financing statements on
file against those Domestic Subsidiaries that have changed their names or
jurisdictions of organization since December 17, 2001.
     (t) Landlord Waivers. Landlord lien waivers or subordinations, as the case
may be, with respect to each location of equipment and inventory of each of the
Borrowers and the Guarantors which is leased by either Borrower or any such
Guarantor and for which a landlord lien waiver or subordination is required by
the US Administrative Agent in its sole discretion, to the extent not previously
delivered to the US Administrative Agent in connection with the Existing Credit
Agreement.
     (u) Stock Certificates. Stock certificates and blank stock powers with
respect to the Domestic Subsidiaries, to the extent not previously delivered to
the US Administrative Agent in connection with the Existing Credit Agreement.
     (v) Repay Debt. All outstanding Debt (other than that created under the
Existing Credit Agreement) shall have been repaid.
     Section 7.2 All Advances. The obligation of each Lender to make any Advance
(including the initial Advance) and of the Issuing Lenders to issue any Letter
of Credit is subject to the additional conditions precedent set forth below.
     (a) Items Required by Agreement. The US Administrative Agent shall have
received the items required by Section 4.1 and 4.10, as applicable.

49



--------------------------------------------------------------------------------



 



     (b) No Default. No Default or Event of Default shall have occurred and be
continuing, or would result from such Advance and/or Letter of Credit issuance,
as applicable.
     (c) Representations and Warranties. All of the representations and
warranties contained in Article VIII hereof and in the other Loan Documents
shall be true and correct on and as of the date of such Advance and/or Letter of
Credit issuance, as applicable with the same force and effect as if such
representations and warranties had been made on and as of such date, except for
those that relate solely to a specific date or have changed as a result of
transactions permitted by this Agreement.
     (d) Material Adverse Effect. No Material Adverse Effect has occurred since
the effective date of the most current financial statements delivered to the
US Administrative Agent in accordance with Section 9.1 below.
     (e) Additional Documentation. The US Administrative Agent shall have
received such additional approvals, opinions, documents, agreements,
instruments, or information as the US Administrative Agent or its legal counsel
may reasonably request.
Each request for a borrowing or issuance, renewal, extension or reissuance of a
Letter of Credit by either Borrower hereunder shall constitute a certification
by such Borrower to the effect set forth in Section 7.2(c) (as of the date of
such notice).
ARTICLE VIII
Representations and Warranties
     To induce the Administrative Agents, the Issuing Lenders and the Lenders to
enter into this Agreement, the US Borrower represents and warrants to each such
Person that:
     Section 8.1 Corporate Existence. Each Borrower and each Obligated Party
(a) is a corporation, partnership or limited liability company duly organized,
validly existing, and in good standing to the extent applicable under the laws
of the jurisdiction of its incorporation or organization; (b) has all requisite
organizational power and authority to own its assets and carry on its business
as now being or as proposed to be conducted; and (c) is qualified to do business
in all jurisdictions in which the nature of its business makes such
qualification necessary and where failure to so qualify would have a Material
Adverse Effect. Each Borrower and each Guarantor has the corporation,
partnership or limited liability company, as applicable, power and authority to
execute, deliver and perform its obligations under this Agreement and the other
Loan Documents to which it is or may become a party.
     Section 8.2 Projections; Financial Statements. All financial information
delivered by the US Borrower to the US Administrative Agent before the date of
this Agreement has been prepared by the US Borrower in good faith based upon
reasonable assumptions consistent with each other and all facts then known to
the US Borrower. The US Borrower has delivered to the US Administrative Agent
audited consolidated financial statements of the US Borrower and its
Subsidiaries as at and for the Fiscal Year ended December 31, 2006 and its
unaudited consolidated and consolidating financial statements for the six month
period ended June 30,

50



--------------------------------------------------------------------------------



 



2007. Such financial statements have been prepared in accordance with GAAP
except as expressly noted therein, and fairly present, on a consolidated basis,
the financial condition of the US Borrower and its Subsidiaries as of the
respective dates indicated therein and the results of operations for the
respective periods indicated therein. Neither the US Borrower nor any of its
Subsidiaries has any material contingent liabilities, liabilities for taxes,
unusual forward or long-term commitments, or unrealized or anticipated losses
from any unfavorable commitments except as referred to or reflected on such
financial statements. Since June 30, 2007, there has been no event, occurrence
or circumstance that has had a Material Adverse Effect.
     Section 8.3 Corporate Action: No Breach. The execution, delivery, and
performance by each Borrower and its Subsidiaries of the Loan Documents to which
such Persons are or may become a party and compliance with the terms and
provisions hereof and thereof have been duly authorized by all requisite
organizational action on the part of such Persons and do not (a) violate or
conflict with, or result in a breach of, or require any consent under (i) the
articles of incorporation or bylaws or other organizational documents of such
Persons, (ii) any applicable law, rule, or regulation or any order, writ,
injunction, or decree of any Governmental Authority or arbitrator, or (iii) any
material agreement or instrument to which the Borrowers or any of their
Subsidiaries is a party or by which any of them or any of their property is
bound or subject, or (b) constitute a default under any such agreement or
instrument, or result in the creation or imposition of any Lien (except as
provided in Article VI) upon any of the revenues or assets of any Borrower or
any Subsidiary.
     Section 8.4 Operation of Business. Each Borrower and each of its
Subsidiaries possess all material licenses, permits, franchises, patents,
copyrights, trademarks, and trade names, or rights thereto, material necessary
to conduct their respective businesses substantially as now conducted and as
presently proposed to be conducted, and each Borrower and each of its
Subsidiaries are not in violation of any valid rights of others with respect to
any of the foregoing in any respect that could reasonably be expected to have a
Material Adverse Effect.
     Section 8.5 Litigation and Judgments. Except as disclosed on Schedule 8.5
hereto, there is no action, suit, investigation, or proceeding before or by any
Governmental Authority or arbitrator pending (in respect of which process has
been served on either of the Borrowers or any of their Subsidiaries), or to the
knowledge of the President, Chief Executive Officer or any Vice President of the
US Borrower, threatened against or affecting the Borrowers or any Subsidiary,
that would, if adversely determined, have a Material Adverse Effect. There are
no outstanding judgments against either of the Borrowers or any Subsidiary,
except as disclosed on Schedule 8.5 hereto.
     Section 8.6 Rights in Properties: Liens. Each Borrower and each Subsidiary
has good and indefeasible title to or valid leasehold interests in all material
respects in their respective properties and assets, real and personal, including
the properties, assets and leasehold interests reflected in the financial
statements described in Section 8.2, and none of the properties, assets or
leasehold interests of either of the Borrowers or any Subsidiary is subject to
any Lien, except as permitted by Section 10.2.
     Section 8.7 Enforceability. This Agreement constitutes, and the other Loan
Documents to which the Borrowers and their Subsidiaries are party, when
delivered, shall

51



--------------------------------------------------------------------------------



 



constitute legal, valid, and binding obligations of each of the Borrowers and
their Subsidiaries as applicable, enforceable against such Borrowers and its
Subsidiaries as applicable, in accordance with their respective terms, except as
limited by bankruptcy, insolvency, or other laws of general application relating
to the enforcement of creditors’ rights and by general equitable principles.
     Section 8.8 Approvals. No authorization, approval, or consent of, and no
filing or registration with, any Governmental Authority or third party is or
will be necessary for the execution, delivery, or performance by the Borrowers
and their Subsidiaries of the Loan Documents to which such Borrower and its
Subsidiaries are or may become a party or the validity or enforceability
thereof, except for filings and recordings in respect of the Liens created
pursuant to Loan Documents and appropriate filings with the SEC.
     Section 8.9 Debt. The Borrowers and their Subsidiaries have no Debt, except
Debt permitted by Section 10.1.
     Section 8.10 Taxes. Each Borrower and each Subsidiary have filed all tax
returns (federal, state, local and foreign) required to be filed, including all
income, franchise, employment, property, and sales tax returns, and have paid
all of their respective liabilities for taxes, assessments, governmental charges
and other levies that are due and payable, in each case except for those
contested in good faith by appropriate proceedings and for which appropriate
reserves in accordance with GAAP are being maintained. Except as set forth on
Schedule 8.10, neither of the Borrowers know of any pending investigation of
either of the Borrowers or any Subsidiary by any taxing authority or of any
pending but unassessed tax liability of either of the Borrowers or any
Subsidiary.
     Section 8.11 Use of Proceeds: Margin Securities. Neither of the Borrowers
nor any Subsidiary is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying margin stock (within the meaning of Regulations U, or X of the Board of
Governors of the Federal Reserve System), and no part of the proceeds of any
Advance will be used to purchase or carry any margin stock or to extend credit
to others for the purpose of purchasing or carrying margin stock.
     Section 8.12 ERISA. The US Borrower and each Subsidiary are in compliance
with all applicable provisions of ERISA and the applicable provisions of the
Code relating thereto. No Reportable Event which is required to be reported to
the PBGC pursuant to Section 4043(b) of ERISA or Prohibited Transaction which
could reasonably be expected to have a Material Adverse Effect has occurred and
is continuing with respect to any Plan. No notice of intent to terminate a Plan
has been filed, nor has any Plan been terminated. No circumstances exist which
constitute grounds entitling the PBGC to institute proceedings to terminate, or
appoint a trustee to administer, a Plan, nor has the PBGC instituted any such
proceedings. Neither the US Borrower nor any ERISA Affiliate (nor any
predecessor to the US Borrower or any ERISA Affiliate) has completely or
partially withdrawn from a Multiemployer Plan. The US Borrower and each ERISA
Affiliate have met their minimum funding requirements under ERISA with respect
to all of their Plans, and the present value of all vested benefits under each
Plan do not exceed the fair market value of all Plan assets allocable to such
benefits, as determined on the most recent valuation date of the Plan and in
accordance with ERISA. Neither the US Borrower nor any ERISA Affiliate has
incurred any liability to the PBGC under ERISA.

52



--------------------------------------------------------------------------------



 



     Section 8.13 Disclosure. No statement, information, report, representation,
or warranty made by either of the Borrowers or any of their Subsidiaries in this
Agreement or in any other Loan Document or furnished to any Administrative Agent
or any Lender in connection with this Agreement or any of the transactions
contemplated hereby (but excluding all projections and pro forma financial
statements which shall have been prepared in good faith and based upon
reasonable assumptions) contains any untrue statement of a material fact and all
such statements, information, reports, representations and warranties, taken as
a whole, do not omit to state any material fact necessary to make the statements
herein or therein not materially misleading. There is no fact known to either of
the Borrowers or any of their Subsidiaries which has a Material Adverse Effect,
or which could reasonably be expected to have, in the reasonable judgment of the
US Borrower, in the future a Material Adverse Effect, that has not been
disclosed in writing to the US Administrative Agent.
     Section 8.14 Subsidiaries. Neither Borrower has any Subsidiary other than
those listed on Schedule 8.14 hereto, and Schedule 8.14 lists the jurisdiction
of organization or incorporation of each Subsidiary and the percentage of such
Borrower’s and its Subsidiaries’ ownership of the outstanding voting stock or
other similar interests of each such Subsidiary. All of the outstanding Capital
Stock of each Subsidiary has been validly issued, is fully paid, and is
nonassessable.
     Section 8.15 Agreements. Except as disclosed in SEC filings, neither the
US Borrower nor any Guarantor is a party to any indenture, loan, or credit
agreement, or to any lease or other agreement or instrument, or subject to any
charter or corporate restriction which could reasonably be expected to have a
Material Adverse Effect. Neither the US Borrower nor any Guarantor is in default
in any respect in the performance, observance, or fulfillment of any of the
obligations, covenants, or conditions contained in any agreement or instrument
material to its business to which it is a party where such default or the effect
thereof could reasonably be expected to result in a Material Adverse Effect.
     Section 8.16 Compliance with Laws. Neither of the Borrowers nor any
Subsidiary is in violation of any law, rule, regulation, order, or decree of any
Governmental Authority or arbitrator except where such Person’s failure to do so
could not reasonably be expected to result in a Material Adverse Effect.
     Section 8.17 Investment Company Act. Neither the US Borrower nor any
Subsidiary is an “investment company” within the meaning of, or “controlled by”
an “investment company” within the meaning of, the Investment Company Act of
1940, as amended.
     Section 8.18 Environmental Matters. Except as disclosed on Schedule 8.18
hereto:
               (a) The US Borrower, each Subsidiary, and all of their respective
properties, assets, and operations are in full compliance with all Environmental
Laws, except for occurrences of noncompliance which could not in the aggregate,
reasonably be expected to have a Material Adverse Effect. The US Borrower is not
aware of, nor has the US Borrower received notice of, any past, present, or
future conditions, events, activities, practices, or incidents which may
interfere with or prevent the compliance or continued compliance of the
US Borrower and its Subsidiaries with all Environmental Laws, except

53



--------------------------------------------------------------------------------



 



for occurrences of noncompliance which could not in the aggregate, reasonably be
expected to have a Material Adverse Effect;
               (b) The US Borrower and each Subsidiary have obtained all
permits, licenses, and authorizations that are required under applicable
Environmental Laws, and all such permits are in effect and the US Borrower and
its Subsidiaries are in compliance with all of the terms and conditions of such
permits, except where failure to obtain or comply with such permits, licenses or
authorizations could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect;
               (c) No Hazardous Materials exist on, about, or within or have
been used, generated, stored, transported, disposed of on, or Released from any
of the properties or assets of the US Borrower or any Subsidiary except (i) in
amounts that, individually or in the aggregate, could not reasonably be expected
to have a Material Adverse Effect and (ii) for dynamite and other explosives for
which such Person possesses all licenses and permits necessary to comply with
all Environmental Laws and other federal, state, local and foreign laws,
regulations and requirements pertaining to the use, possession, disposal,
storage or sale thereof, and such use, possession, disposal, storage or sale
thereof is in compliance with Environmental Laws and such other laws,
regulations and requirements except where failure to obtain or comply with such
licenses or permits or to comply with such laws, regulations or requirements
could not, in the aggregate, reasonably be expected to have a Material Adverse
Effect;
               (d) Neither the US Borrower nor any of its Subsidiaries nor any
of their respective currently or previously owned or leased properties or
operations is subject to any outstanding or, to the best of its knowledge,
threatened order from or agreement with any Governmental Authority or other
Person or subject to any judicial or docketed administrative proceeding with
respect to (i) failure to comply with Environmental Laws, (ii) Remedial Action,
or (iii) any Environmental Liabilities arising from a Release or threatened
Release, which, in the aggregate, could reasonably be expected to have a
Material Adverse Effect;
               (e) There are no conditions or circumstances associated with the
currently or previously owned or leased properties or operations of the
US Borrower or any of its Subsidiaries that could reasonably be expected to have
a Material Adverse Effect;
               (f) Neither the US Borrower nor any of its Subsidiaries is a
treatment, storage, or disposal facility requiring a permit under the Resource
Conservation and Recovery Act, 42 U.S.C. § 6901 et. seq. regulations thereunder
or any comparable provision of state law. The US Borrower and its Subsidiaries
are in compliance with all applicable financial responsibility requirements of
all Environmental Laws except where failure to be in such compliance could not
reasonably be expected to have a Material Adverse Effect;
               (g) Neither the US Borrower nor any of its Subsidiaries has filed
or failed to file any notice required under applicable Environmental Law
reporting a Release, which

54



--------------------------------------------------------------------------------



 



Release or any aggregation thereof, or failure to file, could reasonably be
expected to have a Material Adverse Effect; and
               (h) To the best of the US Borrower’s knowledge, no Lien arising
under any Environmental Law has attached to any property or revenues of the
US Borrower or its Subsidiaries.
ARTICLE IX
Affirmative Covenants
     The US Borrower covenants and agrees that, as long as the Obligations or
any part thereof are outstanding or any Lender has any commitment to lend
hereunder or any Issuing Lender has any obligation to issue any Letter of Credit
hereunder or any Letter of Credit Liabilities exist, the US Borrower will
perform and observe, or cause to be performed and observed, the following
covenants:
     Section 9.1 Reporting Requirements. The US Borrower will furnish the items
set forth below to the US Administrative Agent for distribution to the Lenders:
               (a) Annual Financial Statements. As soon as available, but in any
event no later than the earlier of (i) five days after filing the US Borrower’s
Form 10—K Annual Report with the SEC, or (ii) 90 days after the end of the
US Borrower’s Fiscal Year, the US Borrower’s Form 10-K Annual Report, including
(i) the consolidated balance sheets of the US Borrower and its Subsidiaries, as
of the end of such Fiscal Year and (ii) the consolidated statements of earnings
of the US Borrower and its Subsidiaries and consolidated statements of changes
in shareholders’ equity of the US Borrower and its Subsidiaries, and statements
of changes in cash flows of the US Borrower and its Subsidiaries as of and
through the end of such Fiscal Year, all of which are prepared in accordance
with GAAP, and certified by independent certified public accountants acceptable
to the US Administrative Agent, whose opinion shall be in scope and substance in
accordance with generally accepted auditing standards and shall be unqualified.
Additionally, concurrent with delivery of the information described above, the
US Borrower shall deliver (A) the unaudited consolidating balance sheets of the
US Borrower and its Subsidiaries, as of the end of such Fiscal Year and (B) the
unaudited consolidating statements of earnings of the US Borrower and its
Subsidiaries and consolidating statements of changes in shareholders’ equity of
the US Borrower and its Subsidiaries and statements of changes in cash flows of
the US Borrower and its Subsidiaries as of and through the end of such Fiscal
Year, all of which are prepared in accordance with GAAP, and certified by the
chief financial officer, chief accounting officer, or another officer of the
US Borrower acceptable to the US Administrative Agent.
               (b) Quarterly 10-Q of the US Borrower. As soon as available, but
in any event no later than the earlier of (i) five days after filing the
US Borrower’s Form 10-Q Quarterly Report with the SEC, or (ii) 45 days after the
end of each Fiscal Quarter of the US Borrower, the US Borrower’s Form 10-Q
Quarterly Report, including (i) the

55



--------------------------------------------------------------------------------



 



consolidated and consolidating balance sheets of the US Borrower and its
Subsidiaries, as of the end of such Fiscal Quarter and (ii) the consolidated and
consolidating statements of earnings of the US Borrower and its Subsidiaries and
consolidated and consolidating statements of changes in shareholders’ equity of
the US Borrower and its Subsidiaries, and statements of changes in cash flows of
the US Borrower and its Subsidiaries as of and through the end of such Fiscal
Quarter, all of which are prepared in accordance with GAAP, and certified by the
chief financial officer, chief accounting officer, or another officer of the
US Borrower acceptable to the US Administrative Agent.
               (c) Compliance Certificate. Concurrently with the delivery of the
Form 10-K’s or Form 10-Q’s, as applicable, referred to in subsections 9.1(a) and
9.1(b), a Compliance Certificate of the chief financial officer, the chief
accounting officer, the treasurer or the assistant treasurer of the US Borrower
or another officer of the US Borrower acceptable to the US Administrative Agent
(i) stating, among other things, that no Default or Event of Default has
occurred and is continuing, or if a Default or Event of Default has occurred and
is continuing, a statement as to the nature thereof and the action which is
proposed to be taken with respect thereto, and (ii) showing in reasonable detail
the calculations demonstrating compliance with Article XI.
               (d) Annual Projected Financial Statements and Capital Expenditure
Projections. As soon as available, but in any event no later than 90 days after
the end of each Fiscal Year of the US Borrower, projected financial statements
for the upcoming Fiscal Year of the US Borrower and its Subsidiaries and for
each Fiscal Year thereafter through and including the Fiscal Year in which the
Termination Date occurs, including projected Capital Expenditures, in form and
detail satisfactory to the US Administrative Agent and prepared under the
supervision of the chief financial officer or the chief accounting officer of
the US Borrower or another officer of the US Borrower acceptable to the
US Administrative Agent.
               (e) Notice of Litigation. Promptly after the service of process
or notice thereof, notice of all actions, suits, and proceedings before any
Governmental Authority or arbitrator affecting either Borrower or any Subsidiary
which could reasonably be expected to have a Material Adverse Effect.
               (f) Notice of Default. As soon as possible and in any event
within two days after any of the chief executive officer, the chief financial
officer, the chief accounting officer, the treasurer or any other employee
serving in a comparable capacity (regardless of title) of either of the
Borrowers or any Guarantor obtains any knowledge, becomes aware or should have
known through the exercise of prudent business judgment of the occurrence of any
Default, a written notice setting forth the details of such Default and the
action that the US Borrower has taken and proposes to take with respect thereto.
               (g) ERISA Reports. Upon the request of the US Administrative
Agent from time to time copies of all reports, including annual reports, and
notices which the US Borrower or any Subsidiary files with or receives from the
PBGC, the US Department of Labor under ERISA or the Internal Revenue Service
under the Code; and as soon as possible and in any event within five days after
the US Borrower or any

56



--------------------------------------------------------------------------------



 



Subsidiary knows or has reason to know that any Reportable Event which is
required to be reported to the PBGC pursuant to Section 4043 (b) of ERISA or
Prohibited Transaction which could be reasonably expected to have a Material
Adverse Effect has occurred with respect to any Plan or that the PBGC or the
US Borrower or any Subsidiary has instituted or will institute proceedings under
Title IV of ERISA to terminate any Plan, a certificate of the chief financial
officer of the US Borrower setting forth the details as to such Reportable Event
or Prohibited Transaction or Plan termination and the action that the
US Borrower proposes to take with respect thereto.
               (h) Notice of Material Adverse Effect. As soon as possible and in
any event within two days after any of the chief executive officer, the chief
financial officer, the chief accounting officer, the treasurer or any other
employee serving in a comparable capacity (regardless of title) of either of the
Borrowers or any Guarantor obtains any knowledge, becomes aware or should have
known through the exercise of prudent business judgment of the occurrence
thereof, written notice of any matter that could reasonably be expected to have
a Material Adverse Effect.
               (i) Notice of Actual or Contingent Liabilities. As soon as
possible, and in any event within two Business Days after any of the chief
executive officer, the chief financial officer, the chief accounting officer,
the treasurer or any other employee serving in a comparable capacity (regardless
of title) of either of the Borrowers or any Guarantor obtains any knowledge,
becomes aware or should have known through the exercise of prudent business
judgment of the occurrence thereof, written notice of any actual or contingent
liabilities which, if resolved adversely to such Person could reasonably be
expected to have a Material Adverse Effect.
               (j) General Information. Within such a time period as
US Administrative Agent may reasonably request, such additional information and
statements, lists of assets and liabilities, tax returns, financial statements,
reporting statements and any other reports with respect to the US Borrower’s or
any Subsidiary’s financial condition, business operations and properties as the
US Administrative Agent may reasonably request from time to time.
     Section 9.2 Maintenance of Existence: Conduct of Business. Except as
provided in Section 10.3, each Borrower will preserve and maintain, and will
cause each Guarantor to preserve and maintain, its corporate existence and all
of its leases, privileges, licenses, permits, franchises, qualifications, and
rights that are necessary or desirable in the ordinary conduct of its business.
Each Borrower will conduct, and will cause each Subsidiary to conduct, its
businesses in an orderly and efficient manner in accordance with good business
practices.
     Section 9.3 Maintenance of Properties. Subject to Sections 10.3 and 10.6,
each Borrower will maintain, keep, and preserve, and cause each Subsidiary to
maintain, keep, and preserve, in all material respects, all of its properties
(tangible and intangible) necessary in the proper conduct of its business in
good working order and condition (ordinary wear and tear excepted).

57



--------------------------------------------------------------------------------



 



     Section 9.4 Taxes and Claims. Each Borrower will pay or discharge, and will
cause each Subsidiary to pay or discharge, at or before maturity or before
becoming delinquent all material taxes, levies, assessments, and governmental
charges imposed on it or its income or profits or any of its property; provided,
however, that neither of the Borrowers nor any Subsidiary shall be required to
pay or discharge any tax, levy, assessment, or governmental charge which is
being contested in good faith by appropriate proceedings diligently pursued, and
for which adequate reserves have been established to the extent required by
GAAP.
     Section 9.5 Insurance.
               (a) Each Borrower will maintain, and will cause each Subsidiary
to maintain, insurance with financially sound and reputable insurance companies
in such amounts and covering such risks as is usually carried by corporations
engaged in similar businesses and owning similar properties in the same general
areas in which the Borrowers and their Subsidiaries operate, provided that in
any event each Borrower will maintain and will cause each Subsidiary to maintain
workmen’s compensation insurance, property insurance, comprehensive general
liability insurance, and business interruption insurance with respect to
processing centers in accordance with such Borrower’s and such Subsidiaries’
current practices reasonably satisfactory to the US Administrative Agent.
               (b) Certificates of insurance, and endorsements and renewals
thereof shall be delivered by each Borrower to and retained by the
US Administrative Agent. All policies of (i) property insurance with respect to
the US Collateral either shall have attached thereto a lender’s loss payable
endorsement in favor of the US Administrative Agent for its benefit and the
ratable benefit of the US Lenders or name the US Administrative Agent as loss
payee for its benefit and the ratable benefit of the Secured Parties, in either
case, in form reasonably satisfactory to the US Administrative Agent,
(ii) property insurance with respect to the Canadian Collateral either shall
have attached thereto a lender’s loss payable endorsement in favor of the
Canadian Administrative Agent for its benefit and the ratable benefit of the
Canadian Lenders or name the Canadian Administrative Agent as loss payee for its
benefit and the ratable benefit of the Secured Parties, in either case, in form
reasonably satisfactory to the Canadian Administrative Agent, and
(iii) liability insurance shall name the US Administrative Agent for its benefit
and the ratable benefit of the US Lenders as an additional insured. All
certificates of insurance shall set forth the coverage, the limits of liability,
the name of the carrier, the policy number, and the period of coverage. All such
policies shall contain a provision that notwithstanding any contrary agreements
between a Borrower, its Subsidiaries, and the applicable insurance company, such
policies will not be canceled or allowed to lapse without renewal without at
least 30 days’ prior written notice to the applicable Administrative Agent. In
the event that, notwithstanding the “lender’s loss payable endorsement”
requirement of this section, the proceeds of any insurance policy described
above are paid to a Borrower or a Guarantor, such Borrower shall deliver, or
cause to be delivered, such proceeds to the applicable Administrative Agent
immediately upon receipt.
     Section 9.6 Inspection Rights. At any reasonable time during business hours
and from time to time, each Borrower will permit, and will cause each Subsidiary
to permit,

58



--------------------------------------------------------------------------------



 



representatives of the Administrative Agents, the Lenders and the Issuing
Lenders to examine, copy, and make extracts from its books and records, to visit
and inspect its properties, and to discuss its business, operations, and
financial condition with its officers, employees, and independent certified
public accountants. So long as no Default or Event of Default is then existing,
the applicable Administrative Agent shall provide prior notice of such
inspection to Borrowers.
     Section 9.7 Keeping Books and Records. Each Borrower will maintain, and
will cause each Subsidiary to maintain, proper books of record and account in
which full, true, and correct entries in conformity with GAAP shall be made of
all dealings and transactions in relation to its business and activities.
     Section 9.8 Compliance with Laws. Each Borrower will comply, and will cause
each Subsidiary to comply with all applicable laws, rules, regulations, orders,
and decrees of any Governmental Authority or arbitrator if its failure to comply
could reasonably be expected to result in a Material Adverse Effect.
     Section 9.9 Compliance with Agreements. Each Borrower will comply, and will
cause each Subsidiary to comply with all agreements, contracts, and instruments
binding on it or affecting its properties or business if its failure to comply
could reasonably be expected to result in a Material Adverse Effect.
     Section 9.10 Further Assurances. Each Borrower will, and will cause each
Subsidiary to, execute and deliver such further agreements and instruments and
take such further action as may be requested by the either Administrative Agent
or any Lender to carry out the provisions and purposes of this Agreement and the
other Loan Documents to create, preserve, and perfect the Liens of the
Administrative Agents in the Collateral.
     Section 9.11 ERISA. The US Borrower will comply, and will cause each
Subsidiary to comply, with all minimum funding requirements, and all other
material requirements of ERISA and the applicable provisions of the Code
relating thereto, if applicable, so as not to give rise to any liability
thereunder if its failure to comply could reasonably be expected to result in a
Material Adverse Effect.
     Section 9.12 Additional Subsidiaries as Guarantors: Execution of Additional
Security Agreements–Guarantors.
               (a) Each Borrower will cause each Subsidiary created or acquired
after the Effective Date, or which after the Effective Date is no longer a de
minimus Subsidiary, to execute a Guaranty Supplement in substantially the form
of Exhibit A to the Guaranty Agreement–Domestic if such Subsidiary is a Domestic
Subsidiary, a Guaranty Agreement–Foreign if such Subsidiary is a Foreign
Subsidiary or a Guaranty Agreement-Non-domestic if such Subsidiary is a
Non-domestic Subsidiary. Each Borrower will cause each such Subsidiary to
deliver such Guaranty Agreement to the applicable Administrative Agent.
               (b) Contemporaneously with the delivery by any Subsidiary of a
Guaranty Agreement pursuant to paragraph (a) of this Section 9.12, such
Subsidiary will execute

59



--------------------------------------------------------------------------------



 



and deliver to the US Administrative Agent (i) a Security Agreement Supplement
in substantially the form of Exhibit G to the Pledge and Security Agreement if
such Subsidiary is a Domestic Subsidiary or a Non-domestic Guarantor and on a
form satisfactory to the Canadian Administrative Agent if the Subsidiary is a
Foreign Subsidiary, and (ii) uniform commercial code or other applicable
financing statements or documents with respect to security interest granted by
the document executed in connection with clause (i) or (ii) of this
Section 9.12(c), as applicable. Any such Subsidiary shall be deemed a Guarantor
five Business Days following the date on which such Subsidiary delivers the
documents described above to the applicable Administrative Agent.
     Section 9.13 Continuity of Operations. Subject to Sections 10.3 and 10.6,
each Borrower will continue to conduct, and will cause each of the Guarantors to
continue to conduct, its primary businesses as conducted as of the Effective
Date and to continue its operations in such businesses.
     Section 9.14 Intercompany Notes.
               (a) All loans and other advances made by either of the Borrowers
or any of their Subsidiaries to either of the Borrowers or any of such
Borrower’s other Subsidiaries shall be evidenced by an Intercompany Note.
               (b) Each Intercompany Note shall be (i)  subordinated to the
Notes on terms and conditions reasonably satisfactory to the Required Lenders;
and (ii) collaterally assigned to the US Administrative Agent (as agent for the
other Lenders).
               (c) No Intercompany Note shall be renewed, extended, amended,
restated, replaced, or otherwise modified without the Required Lenders’ prior
written consent.
ARTICLE X
Negative Covenants
     The US Borrower covenants and agrees that, as long as the Obligations or
any part thereof are outstanding or any Lender has any commitment to lend
hereunder or any Issuing Lender has any obligation to issue any Letter of Credit
hereunder or any Letter of Credit Liabilities exist, the US Borrower will
perform and observe, or cause to be performed and observed, the following
covenants:
     Section 10.1 Debt. The US Borrower will not incur, create, assume, or
permit to exist, and will not permit any Subsidiary to incur, create, assume, or
permit to exist, any Debt, except:
               (a) Debt and Contingent Liabilities pursuant to the Loan
Documents;
               (b) Extensions, renewals, refundings, amendments or replacements
of Debt permitted by clause (a) above or clause (c) below provided that no such
extension, renewal, refunding or replacement shall (i) if such Debt is
Subordinated Debt, amend or modify any subordination provisions, if any,
contained in the original Debt so that the

60



--------------------------------------------------------------------------------



 



Debt, as extended, renewed or replaced, is no longer Subordinated Debt,
(ii) shorten the fixed maturity the Debt being refinanced, (iii) increase the
principal amount of the Debt being refinanced by an amount greater than the
lesser of (A) reasonable fees and expenses incurred in connection with such
refinancing and (B) an amount equal to five percent (5.00%) of the principal
amount of the Debt being refinanced, or (iv) increase the rate of interest to a
rate greater than the current market rate at the time of the extension, renewal,
refunding, or replacement of the original Debt;
               (c) Senior unsecured Debt and Subordinated Debt so long as
(i) the US Borrower has delivered a Compliance Certificate concurrently with the
issuance thereof demonstrating pro forma compliance with Sections 11.1, 11.2 and
11.3 of this Agreement, (ii) the covenants and financial ratios under
instruments or agreements governing such Debt are not more restrictive than such
covenants under this Agreement as reasonably determined by the US Administrative
Agent, (iii) the scheduled maturity of such Debt is at least 30 days past the
scheduled Termination Date and no amortization payments, mandatory prepayments,
or repurchases of such Debt are required thereunder other than at the scheduled
maturity thereof, and (iv) the US Borrower and its Subsidiaries are in
compliance with the covenants set forth in this Agreement, both before and after
giving effect to each incurrence of such Debt;
               (d) The following secured Debt: provided that, the aggregate
principal amount of all such Debt shall not exceed 10% of the US Borrower’s
consolidated Net Worth at any time and neither the US Borrower nor any
Subsidiary may enter into additional Debt of the type described in this
clause (d) if a Default or Event of Default is continuing or entering into the
additional Debt could reasonably be expected to cause or result in a Default or
Event of Default:
                    (i) purchase money Debt or Capital Leases; and
                    (ii) Existing Debt and Contingent Liabilities described on
Schedule 10.1 hereto;
               (e) Debt of the US Borrower to a Guarantor that is a Domestic
Subsidiary other than a de minimus Subsidiary or of a Guarantor to the
US Borrower, so long as such Debt is evidenced by an Intercompany Note;
               (f) Debt of the US Borrower to a Subsidiary which is not a
Domestic Subsidiary and a Guarantor or of a Subsidiary to another Subsidiary
which is not a Domestic Subsidiary and a Guarantor so long as such Debt is
evidenced by an Intercompany Note and does not exceed $2,000,000, in the
aggregate outstanding at any time;
               (g) Obligations of the US Borrower or any Subsidiary under real
estate leases entered into in the ordinary course of business;
               (h) Contingent Obligations under any guaranty by the US Borrower
or any Subsidiary of obligations as lessee under any lease which is otherwise
permitted under this Agreement;

61



--------------------------------------------------------------------------------



 



               (i) Debt constituting deposits to secure the performance of bids,
trade contracts (other than for borrowed money), leases, statutory obligations,
surety and appeal bonds and performance bonds and other obligations of a like
nature that are incurred in the ordinary course of business, not to exceed
$2,000,000 in the aggregate at any time outstanding;
               (j) Indemnities arising under agreements entered into by the
US Borrower or any Obligated Party in the ordinary course of business; and
               (k) Debt arising on account of deferred Taxes, deferred workers
compensation liabilities or deferred employee medical liabilities.
     Section 10.2 Limitation on Liens. The US Borrower will not incur, create,
assume, or permit to exist, and will not permit any Obligated Party to incur,
create, assume, or permit to exist, any Lien upon any of their respective
properties, assets, or revenues, whether now owned or hereafter acquired, except
the following (herein referred to as “Permitted Liens”):
               (a) Liens in favor of the Administrative Agents for the Secured
Parties;
               (b) Encumbrances consisting of minor easements, zoning
restrictions, or other restrictions on the use of property that do not
(individually or in the aggregate) materially affect the value of the assets
encumbered thereby or materially impair the ability of the US Borrower or any
Obligated Party to use such assets in their respective businesses;
               (c) Liens for taxes, assessments, or other governmental charges
which are not delinquent for longer than 90 days or which are being contested in
good faith and for which adequate reserves have been established;
               (d) Liens of landlords, tenants, vendors, mechanics, materialmen,
warehousemen, carriers, or other similar statutory Liens securing obligations
that are not delinquent for longer than 90 days and are incurred in the ordinary
course of business or which are being contested in good faith and for which
adequate reserves have been established;
               (e) Liens resulting from good faith deposits to secure payments
of workmen’s compensation or other social security programs or to secure the
performance of tenders, statutory obligations, surety and appeal bonds, bids, or
contracts (other than for payment of Debt), or leases made in the ordinary
course of business;
               (f) Liens incurred in connection with Debt permitted under
Section 10.1(d), so long as such Liens only extend to the assets being acquired
with the proceeds of such Debt and do not extend to any inventory;
               (g) Inchoate Liens arising under ERISA;
               (h) Rights of set-off or banker’s liens created by law in favor
of commercial banks;

62



--------------------------------------------------------------------------------



 



               (i) Liens to be discharged and released on the Effective Date;
and
               (j) precautionary UCC filings regarding operating leases entered
into in the ordinary course of business.
     Section 10.3 Mergers, Dissolutions, Etc. The US Borrower will not, and will
not permit any Subsidiary to, be a party to any merger or consolidation, or
purchase or otherwise acquire all or substantially all of the assets or any
stock of any class of, or any partnership or joint venture interest in, any
other Person, or sell, transfer, convey or lease all or any substantial part of
its assets, or sell or assign with or without recourse any receivables, except
for the following:
               (a) any other such merger or consolidation, sale, transfer,
conveyance, lease or assignment of or by any Subsidiary of the US Borrower into
the US Borrower or into, with or to any other Subsidiary of the US Borrower;
provided that (i) if such event involves the US Borrower, the US Borrower shall
be the surviving entity, (ii) if such event involves a Guarantor, a Guarantor
shall be the surviving entity and shall guarantee the Obligations that were
guaranteed by the prior entity, and (iii) no Default or Event of Default shall
exist at such time;
               (b) any such purchase or other acquisition by the US Borrower of
the assets or stock of any Guarantor or any Subsidiary of the US Borrower, or by
any Guarantor of the assets or stock of any Subsidiary of the US Borrower;
               (c) any such merger or consolidation of the US Borrower or a
Subsidiary of the US Borrower into, with or to any other Person or any such
purchase or other acquisition by the US Borrower or any Subsidiary of the
US Borrower of the assets or stock of any other Person in similar or related
businesses where (i) the transaction is not hostile; (ii) immediately before and
immediately after giving effect to such transaction, no Default or Event of
Default shall have occurred and be continuing; (iii) the US Borrower and its
Subsidiaries, taken as a whole, are in pro forma compliance with all the terms
and conditions of this Agreement, including without limitation the financial
covenants set forth in Article XI taking into account such purchase or
acquisition; (iv) such Person (or its board of directors or similar body) has
approved such acquisition or other purchase; and (v) if, after giving effect to
such purchase or other acquisition, the Leverage Ratio is greater than 2.50 to
1.00 (based on the most recent financial statements in Administrative Agents’
possession), then for such transactions under this clause (v) taking into
account and including all such transactions in any Fiscal Year, the aggregate
consideration to be paid or Debt incurred (or assumed) by the US Borrower and
its Subsidiaries in connection with all such purchases or acquisitions is not
greater than $50,000,000; and (vi) prior to the consummation of any such
purchase or acquisition, the US Borrower delivers to the US Administrative Agent
evidence satisfactory to the US Administrative Agent that, after giving effect
to such purchase or acquisition, the amount available to be borrowed pursuant to
Section 2.1 of this Agreement shall be greater than or equal to $15,000,000;

63



--------------------------------------------------------------------------------



 



               (d) investments in joint ventures, partnerships and other
entities not exceeding in the aggregate $20,000,000; and
               (e) transactions permitted under Section 10.6.
     Section 10.4 Loans and Investments. The US Borrower will not make, and will
not permit any Subsidiary to make, any advance, loan, extension of credit, or
capital contribution to or investment in, or purchase, or permit any Subsidiary
to purchase, any stock, bonds, notes, debentures or other securities of, any
Person, except:
               (a) advances or loans to, or investments in, Subsidiaries (other
than the US Borrower and the Guarantors), so long as such advances, loans, or
investments made after the Effective Date do not exceed, in the aggregate,
$500,000;
               (b) any bonds or other obligations of the United States of
America which, as to principal and interest, constitute direct obligations or
are guaranteed by the United States of America;
               (c) any bonds, debentures, participation certificates, notes or
other obligations of any agency or corporation or instrumentality of the United
States of America, the obligations of which are unconditionally guaranteed by
the United States of America;
               (d) interest bearing accounts, interest bearing deposits,
Eurodollar investments, or certificates of deposit issued by or bankers
acceptances drawn or accepted by, banks or trust companies, including the
Administrative Agents, organized under the laws of the United States or any
state thereof, but only with institutions whose capital and surplus is in excess
of $500,000,000;
               (e) investments described in Section 10.3(d); and
               (f) advances or loans to any employee of the US Borrower or any
Subsidiary (i) in the ordinary course of business consistent with past practices
for travel and entertainment expenses, relocation costs and similar purposes of
up to $150,000 for any employee and up to $500,000 in the aggregate at any one
time outstanding, and (ii) to finance the exercise of stock options up to
$200,000 for any employee and up to $500,000 in the aggregate at any one time
outstanding.
     Section 10.5 Transactions With Affiliates. Except as disclosed on Schedule
10.5, the US Borrower will not enter into, and will not permit any Subsidiary to
enter into, any transaction, including, without limitation, the purchase, sale,
or exchange of property or the rendering of any service, with any Affiliate of
the US Borrower or any Subsidiary, except in the ordinary course of and pursuant
to the reasonable requirements of the US Borrower’s or such Subsidiary ‘s
business and upon fair and reasonable terms no less favorable to the US Borrower
or such Subsidiary than would be obtained in a comparable arm’s-length
transaction with a Person not an Affiliate of the US Borrower or such
Subsidiary; provided that the foregoing shall not prohibit the US Borrower or
the Subsidiaries from entering into management contracts with Affiliates upon
fair and reasonable terms in the ordinary course of business or from entering
into transactions permitted by this Agreement.

64



--------------------------------------------------------------------------------



 



     Section 10.6 Disposition of Assets. Subject to Sections 9.2, 9.3 and 10.3,
the US Borrower will not sell, lease, assign, transfer, or otherwise dispose of
any of its assets, nor permit any Subsidiary to do so with any of its assets,
except (a) dispositions of inventory in the ordinary course of business,
(b) transfers of condemned Property to the Governmental Authority that has
condemned such Property, (c) transfers of Property that have been subject to
casualty, (d) licenses or sublicenses of software in the ordinary course of
business, and (e) without duplication of clauses (a) through (d) above,
dispositions of Property of the US Borrower and the Subsidiaries made in the
best business judgment of the US Borrower, if (i) no Event of Default has
occurred and is continuing, (ii) no Event of Default would arise as a result of
any such disposition, (iii) the aggregate book value of all such assets disposed
of in reliance on this Section 10.6(e) shall not exceed in any Fiscal Year 10%
of the US Borrower’s consolidated Net Worth, and (iv) the US Borrower shall have
delivered to the US Administrative Agent (a) a summary of (x) the terms of the
proposed disposition, including without limitation, a description of the
Property to be sold, the current book value of such Property by class, and the
consideration received for such Property, and (y) the effect of such disposition
on the US Borrower’s trailing twelve-month financial performance; and (b) to the
extent such disposition consists of a sale of a Subsidiary (or a division of any
Subsidiary), consolidating, company-prepared financial statements of US Borrower
and its Subsidiaries (both including and excluding the Subsidiary or division
that is to be sold) for the latest Fiscal Year end and for the year-to-date,
which financial statements shall include, without limitation, balance sheets,
statements of income and retained earnings and of cash flows, all of which shall
be prepared in accordance with GAAP.
     Section 10.7 Sale and Leaseback. Other than a sale/leaseback arrangement
with respect to all of the US Borrower’s and its Subsidiaries’ motor vehicles,
the US Borrower will not enter into, and will not permit any Subsidiary to enter
into, any arrangement or series or arrangements with any Person or group of
Persons pursuant to which any of them leases from such Person real or personal
property that has been or is to be sold or transferred, directly or indirectly,
by any of them to such Person, except that the US Borrower and the Subsidiaries
may enter into such arrangements as long as the aggregate book value of the
property sold and which at any time remains subject to a lease does not exceed
$10,000,000.
     Section 10.8 Nature of Business. The US Borrower will not, and will not
permit any Guarantor to, engage in any business other than the businesses in
which they are engaged as of the date hereof and other businesses reasonably
related thereto.
     Section 10.9 Environmental Protection. If, as a result thereof, a Material
Adverse Effect could be reasonably be expected to result therefrom, the
US Borrower will not, and will not permit any Subsidiary to, (a) use (or permit
any tenant to use) any of their respective properties or assets for the
handling, processing, storage, transportation, or disposal of any Hazardous
Material except in compliance with Environmental Law, (b) generate any Hazardous
Material except in compliance with Environmental Law, (c) conduct any activity
that is likely to cause a Release or threatened Release of any Hazardous
Material, or (d) otherwise conduct any activity or use any of their respective
properties or assets in any manner that is likely to violate in any material
respect any Environmental Law or create any Environmental Liabilities for which
the US Borrower or any of its Subsidiaries would be responsible.

65



--------------------------------------------------------------------------------



 



     Section 10.10 Accounting. The US Borrower will not, and will not permit any
of its Subsidiaries to, make any material change (a) in accounting treatment or
reporting practices, except as required or permitted by GAAP, or (b) in tax
reporting treatment, except as required or permitted by law.
     Section 10.11 Changes to Subordinated Debt. The US Borrower will not agree,
and will not permit any of its Subsidiaries to agree, to any change or amendment
to the terms of any agreement, document or instrument evidencing or executed in
connection with any Subordinated Debt if the effect of such change or amendment
is to: (a) increase the interest rate on such Subordinated Debt, (b) change the
dates upon which payments of principal or interest are due on such Subordinated
Debt other than to extend such dates, (c) change any default or event of default
or covenant other than to delete or make less restrictive any default or
covenant provision therein, or add any covenant with respect to such
Subordinated Debt, (d) change the redemption or prepayment provisions of such
Subordinated Debt other than to extend the dates therefor or to reduce the
premiums (if any) payable in connection therewith, (e) grant any security,
collateral or guaranty (or additional security, collateral or guaranty, as the
case may be) to secure payment of such Subordinated Debt, (f) change any of the
terms of subordination thereof, or (g) change or amend any other term if such
change or amendment would materially increase the obligations of the obligor or
confer additional material rights to the holder of such Subordinated Debt in a
manner adverse to the US Borrower or US Lenders. Neither the US Borrower nor any
of its Subsidiaries will make any voluntary prepayment on any Subordinated Debt.
     Section 10.12 Restrictions on Certain Subsidiaries. Notwithstanding any
other provision of the Agreement, the US Borrower will not permit (a) any of T-3
Management LP, Inc., Cor-Val LP, Inc., Preferred Industries LP, Inc., or O&M
Equipment LP, Inc. to: (i) incur, create or assume any Debt, (ii) grant any
Liens on its assets, (iii) incur, create or assume any liabilities other than
liabilities arising by operation of law and the costs of maintaining its
corporate existence, or (iv) engage in any trade or business other than acting
as a limited partner in the limited partnership in which it currently acts as a
limited partner, (b) T-3 Investment Corporation IV, The Rex Group, Inc.,
Landreth Metal Forming, Inc., T-3 Investment Corporation V, T-3 Investment
Corporation VI, and T-3 Machine Tools, Inc. to: (i) incur, create or assume any
Debt, (ii) grant any Liens on its assets, (iii) incur, create or assume any
liabilities other than liabilities arising by operation of law or the costs of
maintaining its corporate existence, and (c) T-3 Investment Corporation IV to
engage in any trade or business other than acting as a stockholder in T-3
Investment Corporation III.
     Section 10.13 Restricted Payments. The US Borrower will not, nor will it
permit any Subsidiary to, declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
or issue or sell any Equity Interests, except that (i) each Subsidiary may make
Restricted Payments to the US Borrower or any Guarantor, ratably according to
their respective holdings of the type of Equity Interest in respect of which
such Restricted Payment is being made, and (ii) so long as no Default or Event
of Default shall have occurred and be continuing at the time of any action
described below or would result therefrom:
               (a) the US Borrower and each Subsidiary may declare and make
dividend payments or other distributions payable solely in the common stock or
other common Equity Interests of such Person;

66



--------------------------------------------------------------------------------



 



               (b) the US Borrower may purchase, redeem or otherwise acquire
Equity Interests issued by it with the proceeds received from the substantially
concurrent issue of new shares of its common stock or other common Equity
Interests; and
               (c) the US Borrower may issue and sell shares of its common
stock.
ARTICLE XI
Financial Covenants
     The US Borrower covenants and agrees that, as long as the Obligations or
any part thereof are outstanding or any Lender has any commitment to lend
hereunder or any Issuing Lender has any obligation to issue Letters of Credit
hereunder or any Letter of Credit Liabilities exist, the US Borrower will
observe and perform the following financial covenants:
     Section 11.1 Interest Coverage Ratio. The US Borrower and its Subsidiaries
will at all times maintain, on a consolidated basis, an Interest Coverage Ratio
of not less than 3.00 to 1.00. The Interest Coverage Ratio shall be calculated
and tested quarterly as of the last day of each Fiscal Quarter for the
Calculation Period ending on the last day of such Fiscal Quarter.
     Section 11.2 Leverage Ratio. The US Borrower and its Subsidiaries will
maintain at all times, on a consolidated basis, a Leverage Ratio of not greater
than (a) for Fiscal Quarters ending during the period commencing on the date
hereof and ending on June 30, 2008, 3.25 to 1.00, and (b) for the Fiscal Quarter
ending September 30, 2008 and for each Fiscal Quarter thereafter, 3.00 to 1.00.
The Leverage Ratio shall be calculated and tested quarterly as of the last day
of each Fiscal Quarter for the Calculation Period ending on the last day of such
Fiscal Quarter.
     Section 11.3 Capital Expenditures. The US Borrower will not make Capital
Expenditures during any single Fiscal Year that exceed, in the aggregate, 75% of
EBITDA for such Fiscal Year.
ARTICLE XII
Default
     Section 12.1 Events of Default. Each of the following shall be deemed an
“Event of Default”:
               (a) Either Borrower shall fail to pay (i) any interest or
principal portion of the Obligations when due or (ii) any other portion of the
Obligations.
               (b) Any representation or warranty made or deemed made by the
US Borrower or any Obligated Party (or any of their respective officers) in any
Loan Document or in any certificate, report, notice, or financial statement
furnished at any time in connection with this Agreement shall be false,
misleading, or erroneous in any material respect when made or deemed to have
been made.

67



--------------------------------------------------------------------------------



 



               (c) Any Borrower or any Obligated Party shall fail to perform,
observe, or comply with (i) any covenant, agreement, or term contained in
Sections 9.2, 9.3, 9.4, 9.7, 9.8, 9.9, 9.11, 9.13 and 9.14 of this Agreement and
such failure shall continue for twenty 20 days after the occurrence thereof, or
(ii) any other covenant, agreement, or term contained in this Agreement or in
any other Loan Document.
               (d) Either Borrower or any Subsidiary shall commence a voluntary
proceeding seeking liquidation, reorganization, or other relief with respect to
itself or its debts under any bankruptcy, insolvency, or other similar law nor
or hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian, or other similar official of it or a substantial part of
its property or shall consent to any such relief or to the appointment of or
taking possession by any such official in an involuntary case or other
proceeding commenced against it or shall make a general assignment for the
benefit of creditors or shall generally fail to pay its debts as they become due
or shall take any corporate action to authorize any of the foregoing.
               (e) An involuntary proceeding shall be commenced against the
either Borrower or any Subsidiary seeking liquidation, reorganization, or other
relief with respect to it or its debts under any bankruptcy, insolvency, or
other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, custodian, or other similar official for its or a
substantial part of its property, and such involuntary proceeding shall remain
undismissed and unstayed for a period of 60 days.
               (f) Either Borrower or any Subsidiary shall fail to discharge
within a period of 30 days after the commencement thereof any attachment,
sequestration, or similar proceeding or proceedings involving an aggregate
amount in excess of $2,250,000 against any of its assets or properties.
               (g) A final judgment or judgments for the payment of money in
excess of $2,250,000, in the aggregate, shall be rendered by a court or courts
against either Borrower, any of their Subsidiaries, or any Obligated Party and
the same shall not be discharged (or provision shall not be made for such
discharge), or a stay of execution thereof shall not be procured, within 30 days
from the date of entry thereof and the relevant Borrower or the relevant
Subsidiary or Obligated Party shall not, within said period of 30 days, or such
longer period during which execution of the same shall have been stayed,
appealed therefrom and cause the execution thereof to be stayed during such
appeal.
               (h) Either Borrower, any Subsidiary, or any Obligated Party shall
be in default under any agreement, instrument or other document evidencing or in
any way related to any Debt (other than the Obligations) in excess of
$2,250,000, which default permits any holder of such Debt to accelerate the
maturity of such Debt or require all or any portion of such Debt to be prepaid
prior to the stated maturity thereof, whether or not the maturity of such Debt
shall actually have been accelerated or such prepayment shall actually have been
demanded.

68



--------------------------------------------------------------------------------



 



               (i) This Agreement or any other Loan Document shall cease to be
in full force and effect or shall be declared null and void or the validity or
enforceability thereof shall be contested or challenged by either Borrower, any
Subsidiary, any Obligated Party or any of their respective shareholders, or
either Borrower or any Obligated Party shall deny that it has any further
liability or obligation under any of the Loan Documents, or any lien or security
interest created by the Loan Documents shall for any reason cease to be a valid,
first priority perfected security interest in and lien upon any of the
Collateral purported to be covered thereby.
               (j) The US Borrower, any of its Subsidiaries, or any Obligated
Party, or any of their properties, revenues, or assets, shall become subject to
an order of forfeiture, seizure, or divestiture and the same shall not have been
discharged within 30 days from the date of entry thereof.
               (k) A Change of Control shall have occurred.
               (l) Any of the following events shall occur or exist with respect
to the US Borrower or any ERISA Affiliate: (i) any Prohibited Transaction
involving any Plan; (ii) any Reportable Event with respect to any Plan;
(iii) the filing under Section 4041 of ERISA of a notice of intent to terminate
any Plan or the termination of any Plan; (iv) any event or circumstance that
might constitute grounds entitling the PBGC to institute proceedings under
Section 4042 of ERISA for the termination of, or for the appointment of a
trustee to administer, any Plan, or the institution by the PBGC of any such
proceedings; or (v) complete or partial withdrawal under Section 4201 or 4204 of
ERISA from a Multiemployer Plan or the reorganization, insolvency, or
termination of any Multiemployer Plan; and in each case above, such event or
condition, together with all other events or conditions, if any, have subjected
or could in the reasonable opinion of Required Lenders subject the US Borrower
to any tax, penalty, or other liability to a Plan, a Multiemployer Plan, the
PBGC, or otherwise (or any combination thereof) which in the aggregate exceed or
could reasonably be expected to exceed $2,250,000.
               (m) Any event or circumstance shall occur or exist that causes a
Material Adverse Effect.
     Section 12.2 Remedies Upon Default. If any Event of Default shall occur and
be continuing, the US Administrative Agent and the Canadian Administrative
Agent, as applicable may (and if directed by Required Lenders, shall) without
notice terminate the US Revolving Credit Commitments and the Canadian
Commitments and declare the Obligations or any part thereof to be immediately
due and payable, and the same shall thereupon become immediately due and
payable, without notice, demand, presentment, notice of dishonor, notice of
acceleration, notice of intent to accelerate, notice of intent to demand,
protest, or other formalities of any kind, all of which are hereby expressly
waived by the Borrowers; provided, however, that upon the occurrence of an Event
of Default under Section 12.1(d) or Section 12.1(e), the US Revolving Credit
Commitments and Canadian Commitment shall automatically terminate, and the
Obligations shall become immediately due and payable without notice, demand,
presentment, notice of dishonor, notice of acceleration, notice of intent to
accelerate, notice of intent to demand, protest, or other formalities of any
kind, all of which are hereby expressly waived by

69



--------------------------------------------------------------------------------



 



the Borrowers. Except as otherwise expressly set forth herein, if any Event of
Default shall occur and be continuing, the Administrative Agents may exercise
all rights and remedies available to it in law or in equity, under the Loan
Documents, or otherwise.
     Section 12.3 Letter of Credit. If any Event of Default shall occur and be
continuing, the Borrowers shall, if requested by the Administrative Agents,
immediately deposit with and pledge to the Administrative Agents cash or Cash
Equivalent Investments in an amount equal to 110 percent of the outstanding
Letter of Credit Liabilities.
     Section 12.4 Performance by the Administrative Agents. If either of the
Borrowers shall fail to perform any covenant or agreement contained in any of
the Loan Documents, the Administrative Agents may, at the direction of the
Required Lenders, perform or attempt to perform such covenant or agreement on
behalf of such Borrower. In such event, the Borrowers shall, at the request of
the Administrative Agents, promptly pay any amount expended by the
Administrative Agents or the Lenders in connection with such performance or
attempted performance to the Administrative Agents, together with interest
thereon at the Default Rate from and including the date of such expenditure to
but excluding the date such expenditure is paid in full. Notwithstanding the
foregoing, it is expressly agreed that none of the Administrative Agents, the
Issuing Lenders and the Lenders shall have any liability or responsibility for
the performance of any obligation of either of the Borrowers under this
Agreement or any other Loan Document except for either of the Administrative
Agent’s gross negligence or willful misconduct.
ARTICLE XIII
The Administrative Agents
     Section 13.1 Appointment, Powers and Immunities. In order to expedite the
various transactions contemplated by this Agreement, the Lenders and the Issuing
Lenders hereby irrevocably appoint and authorize the US Administrative Agent and
Canadian Administrative Agent, as applicable, to act as their Administrative
Agent hereunder and under each of the other Loan Documents and the
US Administrative Agent and Canadian Administrative Agent consents to such
appointment and agrees to perform the duties of the US Administrative Agent and
Canadian Administrative Agent as specified herein. The Lenders and the Issuing
Lenders authorize and direct the applicable Administrative Agent to take such
action in their name and on their behalf under the terms and provisions of the
Loan Documents and to exercise such rights and powers thereunder as are
specifically delegated to or required of the applicable Administrative Agent for
the Lenders and the Issuing Lenders, together with such rights and powers as are
reasonably incidental thereto.
               (a) To receive on behalf of each of the Lenders, the Issuing
Lenders and the Administrative Agents any payment of principal, interest, fees
or other amounts paid pursuant to this Agreement, the US Revolving Credit Notes,
the Canadian Notes and the Swing Line Notes and to distribute to each Lender,
the Issuing Lenders and the Administrative Agents, or any or some of them its
share of all payments so received as provided in this Agreement;

70



--------------------------------------------------------------------------------



 



               (b) To receive all documents and items to be furnished under the
Loan Documents;
               (c) To act as nominee for and on behalf of the Lenders, the
Issuing Lenders and the Administrative Agents in and under the Loan Documents.
               (d) To arrange for the means whereby the funds of the Lenders are
to be made available to the applicable Borrower;
               (e) To distribute to the Lenders and the Issuing Lenders
information, requests, notices, payments, prepayments, documents and other items
received from either Borrower, the other Obligated Parties, and other Persons;
               (f) To execute and deliver to the US Borrower, the other
Obligated Parties, and other Persons, all requests, demands, approvals, notices,
and consents received from the Lenders and the Issuing Lenders;
               (g) To the extent permitted by the Loan Documents, to exercise on
behalf of itself, each Lender and the Issuing Lenders all rights and remedies of
the Lenders upon the occurrence of any Event of Default;
               (h) To enter into the Intercreditor Agreement (Canadian
Facility);
               (i) To accept, execute, and deliver any security documents as the
secured party, including, without limitation all financing statements;
               (j) To take such other actions as may be requested by Required
Lenders.
               (k) To appoint from time to time, with the US Borrower’s consent,
such additional Administrative Agents and co-agents as the US Administrative
Agent deems appropriate, including without limitation, a syndication agent, a
documentation agent and a collateral agent.
     Notwithstanding the express permission granted to the Administrative Agents
in Section 13.1(g) hereof or anything else to the contrary, the Administrative
Agents shall not, without the prior written consent of each Lender, (i) appoint
one or more members of the Board of Directors (or similar governing body) of the
Borrowers or any of its Affiliates, or (ii) exercise any rights or remedies with
respect to any Capital Stock pledged to secure any or all of the Obligations;
provided, however, if any Lender does not, within 30 days after such Lender’s
receipt of a written request from the US Administrative Agent for a consent to
one or more of the actions described in clause (i) or (ii) of this sentence,
respond to any such written request, such Lender shall, for the purposes of this
sentence, be deemed to have consented to such request.
     Neither the US Administrative Agent, nor the Canadian Administrative Agent,
nor any of its Affiliates, officers, directors, employees, attorneys, of the
Administrative Agents shall be liable for any action taken or omitted to be
taken by any of them hereunder or otherwise in connection with this Agreement or
any of the other Loan Documents except for its or their own gross negligence or
willful misconduct. Without limiting the generality of the preceding

71



--------------------------------------------------------------------------------



 



sentence, the Administrative Agents (i) may treat the payee of any US Revolving
Credit Note or Canadian Note as the holder thereof until the US Administrative
Agent receives written notice of the assignment or transfer thereof signed by
such payee and in form satisfactory to the US Administrative Agent; (ii) shall
have no duties or responsibilities except those expressly set forth in this
Agreement and the other Loan Documents, and shall not by reason of this
Agreement or any other Loan Document be a trustee or fiduciary for any Lender or
the Issuing Lenders; (iii) shall not be required to initiate any litigation or
collection proceedings hereunder or under any other Loan Document except to the
extent hereunder or under any other Loan Document except to the extent requested
by the Required Lenders; (iv) shall not be responsible to the Lenders or the
Issuing Lenders for any recitals, statements, representations or warranties
contained in this Agreement or any other Loan Document, or any certificate or
other document referred to or provided for in, or received by any of them under,
this Agreement or any other Loan Document or for the value, validity,
effectiveness, enforceability, or sufficiency of this Agreement or any other
Loan Document or any other document referred to or provided for herein or
therein or for any failure by any Person to perform any of its obligations
hereunder or thereunder; (v) may consult with legal counsel (including counsel
for the Borrowers), independent public accountants, and other experts selected
by it and shall not be liable for any action taken or omitted to be taken in
good faith by it in accordance with the advice of such counsel, accountants, or
experts; and (vi) shall incur no liability under or in respect of any Loan
Document by acting upon any notice, consent, certificate, or other instrument or
writing believed by it to be genuine and signed or sent by the proper party or
parties. As to any matters not expressly provided for by this Agreement, the
Administrative Agents shall in all cases be fully protected in acting, or in
refraining from acting, hereunder in accordance with instructions signed by the
Required Lenders, and such instructions of the Required Lenders and any action
taken or failure to act pursuant thereto shall be binding on all of the Lenders;
provided, however, that the Administrative Agents shall not be required to take
any action which exposes the Administrative Agents to personal liability or
which is contrary to this Agreement or any other Loan Document or applicable
law.
     Section 13.2 Certain Rights of Administrative Agents. (a) With respect to
its commitment to lend hereunder, the Advances made by it and the US Revolving
Credit Note and US Swing Line Note issued to it, the US Administrative Agent in
its capacity as a US Lender hereunder shall have the same rights and powers
hereunder as any other US Lender and may exercise the same as though it were not
acting as the US Administrative Agent or the US Issuing Lender and the term
“Lender” or “Lenders” shall, unless the context otherwise indicates, include the
US Administrative Agent in its individual capacity. The US Administrative Agent
and its Affiliates may (without having to account therefor to any Lender or any
Issuing Lender) accept deposits from, lend money to, act as trustee under
indentures of, provide merchant banking services to, and generally engage in any
kind of business with the Borrowers, any of their Subsidiaries, any other
Obligated Party, and any other Person who may do business with or own securities
of either of the Borrowers, any Subsidiary, or any other Obligated Party, all as
if it were not acting as the US Administrative Agent and without any duty to
account therefor to the Lenders or the Issuing Lenders.
               (a) Rights of Canadian Administrative Agent as a Canadian Lender.
With respect to its commitment to lend hereunder, the Advances made by it and
the Canadian Note and Canadian Swing Line Note issued to it, the Canadian
Administrative

72



--------------------------------------------------------------------------------



 



Agent in its capacity as a Canadian Lender hereunder shall have the same rights
and powers hereunder as any other Canadian Lender and may exercise the same as
though it were not acting as the Canadian Administrative Agent or the Canadian
Issuing Lender and the term “Lender” or “Lenders” shall, unless the context
otherwise indicates, include the Canadian Administrative Agent in its individual
capacity. The Canadian Administrative Agent and its Affiliates may (without
having to account therefor to any Lender or any Issuing Lender) accept deposits
from, lend money to, act as trustee under indentures of, provide merchant
banking services to, and generally engage in any kind of business with the
Borrowers, any of their Subsidiaries, any other Obligated Party, and any other
Person who may do business with or own securities of either of the Borrowers,
any Subsidiary, or any other Obligated Party, all as if it were not acting as
the Canadian Administrative Agent and without any duty to account therefor to
the Lenders or the Issuing Lenders.
     Section 13.3 Sharing of Payments, Etc. If any Lender shall obtain any
payment of any principal of or interest on any Advance made by it under this
Agreement or payment of any other obligation under the Loan Documents then owed
by the Borrowers or any other Obligated Party to such Lender, whether voluntary,
involuntary, through the exercise of any right of setoff, banker’s lien,
counterclaim or similar right, or otherwise, in excess of its pro rata share,
such Lender shall promptly purchase from the other Lenders participations in the
Advances held by them hereunder in such amounts, and make such other adjustments
from time to time as shall be necessary to cause such purchasing Lender to share
the excess payment ratably with each of the other Lenders in accordance with its
pro rata portion thereof. To such end, all of the Lenders shall make appropriate
adjustments among themselves (by the resale of participations sold or otherwise)
if all or any portion of such excess payment is thereafter rescinded or must
otherwise be restored. The Borrowers agree, to the fullest extent it may
effectively do so under applicable law, that any Lender so purchasing a
participation in the Advances made by the other Lenders may exercise all rights
of setoff, banker’s lien, counterclaim, or similar rights with respect to such
participation as fully as if such Lender were a direct holder of Advances to the
Borrowers in the amount of such participation. Nothing contained herein shall
require any Lender to exercise any such right or shall affect the right of any
Lender to exercise, and retain the benefits of exercising, any such right with
respect to any other indebtedness or obligation of the Borrowers.
     Section 13.4 Indemnification. THE LENDERS HEREBY AGREE TO INDEMNIFY THE
US ADMINISTRATIVE AGENT AND CANADIAN ADMINISTRATIVE AGENT FROM AND HOLD THE
ADMINISTRATIVE AGENTS AND THE ISSUING LENDERS HARMLESS AGAINST (TO THE EXTENT
NOT REIMBURSED UNDER SECTIONS 14.1 AND 14.2, BUT WITHOUT LIMITING THE
OBLIGATIONS OF THE BORROWERS UNDER SECTIONS 14.1 AND 14.2), RATABLY IN
ACCORDANCE WITH THEIR RESPECTIVE COMMITMENTS, ANY AND ALL LIABILITIES,
OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, DEFICIENCIES,
SUITS, COSTS, EXPENSES (INCLUDING ATTORNEYS’ FEES), AND DISBURSEMENTS OF ANY
KIND OR NATURE WHATSOEVER WHICH MAY BE IMPOSED ON, INCURRED BY, OR ASSERTED
AGAINST THE ADMINISTRATIVE AGENTS OR THE ISSUING LENDERS IN ANY WAY RELATING TO
OR ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR ANY ACTION TAKEN OR OMITTED TO BE
TAKEN BY THE ADMINISTRATIVE AGENTS OR THE ISSUING LENDERS UNDER OR IN RESPECT OF
ANY OF THE LOAN

73



--------------------------------------------------------------------------------



 



DOCUMENTS; PROVIDED, THAT NO LENDER SHALL BE LIABLE FOR ANY PORTION OF THE
FOREGOING TO THE EXTENT CAUSED BY EITHER ADMINISTRATIVE AGENT’S OR EITHER OF THE
ISSUING LENDER’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT. WITHOUT LIMITATION OF
THE FOREGOING, IT IS THE EXPRESS INTENTION OF THE LENDERS THAT THE
ADMINISTRATIVE AGENTS AND THE ISSUING LENDERS SHALL BE INDEMNIFIED HEREUNDER
FROM AND HELD HARMLESS AGAINST ALL OF SUCH LIABILITIES, OBLIGATIONS, LOSSES,
DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, DEFICIENCIES, SUITS, COSTS, EXPENSES
(INCLUDING ATTORNEYS’ FEES), AND DISBURSEMENTS OF ANY KIND OR NATURE DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RESULTING FROM THE SOLE OR CONTRIBUTORY NEGLIGENCE
OF EITHER OF THE ADMINISTRATIVE AGENTS OR EITHER OF THE ISSUING LENDERS. WITHOUT
LIMITING ANY OTHER PROVISION OF THIS SECTION, EACH LENDER AGREES TO REIMBURSE
EACH ADMINISTRATIVE AGENT AND EACH ISSUING LENDER PROMPTLY UPON DEMAND FOR ITS
PRO RATA SHARE (CALCULATED ON THE BASIS OF THE COMMITMENTS) OF ANY AND ALL
OUT-OF-POCKET EXPENSES (INCLUDING ATTORNEYS’ FEES) INCURRED BY EITHER
ADMINISTRATIVE AGENT OR EITHER ISSUING LENDER IN CONNECTION WITH THE
PREPARATION, EXECUTION, DELIVERY, ADMINISTRATION, MODIFICATION, AMENDMENT OR
ENFORCEMENT (WHETHER THROUGH NEGOTIATIONS, LEGAL PROCEEDINGS, OR OTHERWISE) OF,
OR LEGAL ADVICE IN RESPECT OF RIGHTS OR RESPONSIBILITIES UNDER, THE LOAN
DOCUMENTS, TO THE EXTENT THAT THE ADMINISTRATIVE AGENTS OR THE ISSUING LENDERS
ARE NOT REIMBURSED FOR SUCH EXPENSES BY THE BORROWERS.
     Section 13.5 Independent Credit Decisions. Each Lender agrees that it has
independently and without reliance on any of Administrative Agents, the Issuing
Lenders, or any other Lender, and based on such documents and information as it
has deemed appropriate, made its own credit analysis of the Borrowers and the
Obligated Parties and decision to enter into this Agreement and that it will,
independently and without reliance upon the Administrative Agents, the Issuing
Lenders, or any other Lender, and based upon such documents and information as
it shall deem appropriate at the time, continue to make its own analysis and
decisions in taking or not taking action under this Agreement or any of the
other Loan Documents. Neither Administrative Agent shall be required to keep
itself informed as to the performance or observance by either Borrower or any
Obligated Party of this Agreement or any other Loan Document or to inspect the
properties or books of either Borrower or any Obligated Party. Except for
notices, reports and other documents and information expressly required to be
furnished to the Lenders by the Administrative Agents hereunder or under the
other Loan Documents, the Administrative Agents shall not have any duty or
responsibility to provide the Issuing Lenders or any Lender with any credit or
other financial information concerning the affairs, financial condition or
business of either Borrower or any Obligated Party (or any of their Affiliates)
which may come into the possession of either Administrative Agent or any of its
Affiliates.
     Section 13.6 Several Commitments. The commitments to lend and other
obligations of the Lenders under this Agreement are several. The default by the
Lender in making an Advance in accordance with its commitment hereunder shall
not relieve the other Lenders of their

74



--------------------------------------------------------------------------------



 



obligations under this Agreement. In the event of any default by any Lender in
making any Advance, each nondefaulting Lender shall be obligated to make its
Advance but shall not be obligated to advance the amount which the defaulting
Lender was required to advance hereunder. In no event shall any Lender be
required to advance an amount or amounts which shall in the aggregate exceed
such Lender’s US Revolving Credit Commitment or Canadian Commitment. No Lender
shall be responsible for any act or omission of any other Lender.
     Section 13.7 Successor Administrative Agents. Subject to the appointment
and acceptance of a successor Administrative Agent as provided below, either of
the Administrative Agents may resign at any time by giving notice thereof to the
Lenders and the Borrowers and either Administrative Agent may be removed at any
time with or without cause by the Required Lenders. Upon any such resignation or
removal, the Required Lenders (with the consent of the US Borrower, which
consent will not be unreasonably withheld) will have the right to appoint a
successor Administrative Agent. If no successor Administrative Agent shall have
been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent giving notice
of resignation or the Required Lenders’ removal of the retiring Administrative
Agent, then the retiring Administrative Agent may, on behalf of the Lenders,
appoint a successor Administrative Agent, which shall be a commercial bank
organized under the laws of the United States of America or any State thereof
and having combined capital and surplus of at least $500,000,000.00. Upon the
acceptance of its appointment as successor Administrative Agent, such successor
Administrative Agent shall thereupon succeed to and become vested with all
rights, powers, privileges, immunities, and duties of the resigning or removed
Administrative Agent, and the resigning or removed Administrative Agent shall be
discharged from its duties and obligations under this Agreement and the other
Loan Documents. After any Administrative Agent’s resignation or removal as
Administrative Agent, the provisions of this Article XIII shall continue in
effect for its benefit in respect of any actions taken or omitted to be taken by
it while it was the Administrative Agent.
ARTICLE XIV
Miscellaneous
     Section 14.1 Expenses. Each Borrower hereby agrees to pay on demand (a) all
reasonable costs and expenses of the Administrative Agents in connection with
the preparation, negotiation, execution, and delivery of this Agreement and the
other Loan Documents and any and all amendments, modifications, renewals,
extensions, and supplements thereof and thereto, including, without limitation,
the reasonable fees and expenses of outside legal counsel for the Administrative
Agents, the Issuing Lenders and the Lenders, (b) all reasonable costs and
expenses of the Administrative Agents, the Issuing Lenders and the Lenders in
connection with any Default or Event of Default and the enforcement of this
Agreement or any other Loan Document, including, without limitation, the
reasonable fees and expenses of outside legal counsel for the Administrative
Agents, the Issuing Lenders and the Lenders, (c) all transfer, stamp,
documentary, or other similar taxes, assessments, or charges levied by any
Governmental Authority in respect of this Agreement or any of the other Loan
Documents, (d) all costs, expenses, assessments, and other charges incurred in
connection with any filing, registration, recording, or perfection of any
security interest or Lien contemplated by this Agreement or any other Loan
Document, and (e) all other reasonable costs and expenses incurred by the

75



--------------------------------------------------------------------------------



 



Administrative Agents, the Issuing Lenders and the Lenders in connection with
this Agreement or any other Loan Document, including, without limitation, all
costs, expenses, and other charges incurred in connection with obtaining audit,
or appraisal in respect of the Collateral.
     Section 14.2 Indemnification. EACH BORROWER SHALL INDEMNIFY EACH OF THE
ADMINISTRATIVE AGENTS, THE ISSUING LENDERS, AND THE LENDERS AND EACH AFFILIATE
THEREOF AND THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, ATTORNEYS, AND
ADMINISTRATIVE AGENTS FROM, AND HOLD EACH OF THEM HARMLESS AGAINST, ANY AND ALL
LOSSES, LIABILITIES, CLAIMS, DAMAGES, PENALTIES, JUDGMENT, DISBURSEMENTS, COSTS,
AND EXPENSES (INCLUDING ATTORNEYS’ FEES) TO WHICH ANY OF THEM MAY BECOME SUBJECT
WHICH DIRECTLY OR INDIRECTLY ARISE FROM OR RELATE TO (A) THE NEGOTIATION,
EXECUTION, DELIVERY, PERFORMANCE, ADMINISTRATION, OR ENFORCEMENT OF ANY OF THE
LOAN DOCUMENTS, (B) ANY OF THE TRANSACTIONS CONTEMPLATED BY THE LOAN DOCUMENTS,
(C) ANY BREACH BY EITHER OF THE BORROWERS OF ANY REPRESENTATION, WARRANTY,
COVENANT, CONTAINED IN ANY OF THE LOAN DOCUMENTS, (D) THE PRESENCE, RELEASE,
THREATENED RELEASE, DISPOSAL, REMOVAL, OR CLEANUP OF ANY HAZARDOUS MATERIAL
LOCATED ON, ABOUT, WITHIN, OR AFFECTING ANY OF THE PROPERTIES OR ASSETS OF THE
BORROWERS OR ANY SUBSIDIARY, OR (E) ANY INVESTIGATION, LITIGATION, OR OTHER
PROCEEDING, INCLUDING, WITHOUT LIMITATION, ANY THREATENED INVESTIGATION,
LITIGATION, OR OTHER PROCEEDING, RELATING TO ANY OF THE FOREGOING.
     Section 14.3 Limitation of Liability. Neither the Administrative Agents,
the Issuing Lenders or the Lenders nor any Affiliate, officer, director,
employee, attorney, of Administrative Agents of the Administrative Agents, the
Issuing Lenders or the Lenders shall have any liability with respect to, and the
Borrowers hereby waive, release, and agree not to sue any of them upon, any
claim for any special, indirect, incidental, or consequential damages suffered
or incurred by either Borrower in connection with, arising out of, or in any way
related to, this Agreement or any of the other Loan Documents, or any of the
transactions contemplated by this Agreement or any of the other Loan Documents.
The Borrowers hereby waive, release, and agree not to sue the Administrative
Agents, the Issuing Lenders or the Lenders or any of such Person’s Affiliates,
officers, directors, employees, attorneys, or agents for punitive damages in
respect of any claim in connection with, arising out of, or in any way related
to, this Agreement or any of the other Loan Documents, or any of the
transactions contemplated by this Agreement or any of the other Loan Documents.
Nothing contained in this Section shall affect the rights of either Borrower to
collect actual damages awarded to them against any of the Administrative Agents,
the Issuing Lenders, the Lenders or any Affiliate of any of the foregoing
Persons.
     Section 14.4 No Duty. All attorneys, accountants, appraisers, and other
professional Persons and consultants retained by any of the Administrative
Agents, the Issuing Lenders or the Lenders shall have the right to act
exclusively in the interest of such Persons and shall have no duty of
disclosure, duty of loyalty, duty of care, or other duty or obligation of any
type or nature whatsoever to either Borrower or any Borrower’s shareholders or
any other Person.

76



--------------------------------------------------------------------------------



 



     Section 14.5 Lender Not Fiduciary. The relationship between the Borrowers,
on one hand, and the Administrative Agents, the Issuing Lenders and the Lenders,
on the other hand, is solely that of debtor and creditor, and no such Person has
any fiduciary or other special relationship with the Borrowers, and no term or
condition of any of the Loan Documents shall be construed so as to deem the
relationship between the Borrowers and such Persons to be other than that of
debtor and creditor.
     Section 14.6 No Waiver; Cumulative Remedies. No failure on the part of any
of the Administrative Agents, the Issuing Lenders or the Lenders to exercise and
no delay in exercising, and no course of dealing with respect to, any right,
power, or privilege under this Agreement shall operate as a waiver thereof, nor
shall any single or partial exercise of any right, power, or privilege under
this Agreement preclude any other or further exercise thereof or the exercise of
any other right, power or privilege. The rights and remedies provided for in
this Agreement and the other Loan Documents are cumulative and not exclusive of
any rights and remedies provided by law.
     Section 14.7 Successors and Assigns.
     (a) This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns. Neither Borrower may
assign or transfer any of its rights or obligations hereunder without the prior
written consent of the US Administrative Agent and all of the Lenders. Any
Lender may sell participations to one or more banks or other institutions in or
to all or a portion of its rights and obligations under this Agreement and the
other Loan Documents (including, without limitation, all or a portion of its
Commitment and the Advances owing to it); provided, however, that (i) such
Lender’s obligations under this Agreement and the other Loan Documents
(including, without limitation, its Commitment) shall remain unchanged,
(ii) such Lender shall remain solely responsible to the Borrowers for the
performance of such obligations, (iii) such Lender shall remain the holder of
its Notes for all purposes of this Agreement, and (iv) the Borrowers shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement and the other Loan
Documents. Participants have no rights under the Loan Documents except as
provided below. Subject to the following, each Lender may obtain, on behalf of
its participants, the benefits of Article V with respect to all participations
in its part of the Obligations outstanding from time to time, so long as neither
Borrower is not obligated to pay any amount in excess of the amount that would
be due to that Lender under Article V calculated as though no participations
have been made. No Lender may sell any participating interest under which the
participant has any rights to approve any amendment, modification, or waiver of
any Loan Document except as to matters in Section 14.9(a), (b) and (c).
     (b) The Borrowers and each of the Lenders agree that any Lender (the
“Assigning Lender”) may, with the US Administrative Agent’s consent (which
consent shall not be unreasonably withheld or delayed) and unless an Event of
Default has occurred, the US Borrower’s consent, which consent of the US
Borrower shall not be unreasonably withheld or delayed, at any time assign to
one or more Eligible Assignees all, or a proportionate part of all, of its
rights and obligations under this Agreement and

77



--------------------------------------------------------------------------------



 



the other Loan Documents (including, without limitation, its Aggregate
Commitments and Advances) (each an “Assignee”); provided, however, that (i) each
such assignment shall be of a consistent, and not a varying, percentage of all
of the Assigning Lender’s Commitments, rights and obligations under this
Agreement and the other Loan Documents, (ii) except in the case of an assignment
of all of a Lender’s rights and obligations under this Agreement and the other
Loan Documents, the amount of the Aggregate Commitments of the Assigning Lender
being assigned pursuant to each assignment (determined as of the date of the
Assignment and Acceptance with respect to such assignment) shall in no event be
less than $5,000,000 in the aggregate, and (iii) the parties to each such
assignment shall execute and deliver to the US Administrative Agent for its
acceptance and recording in the Register (as defined below), an Assignment and
Acceptance, together with the Notes (and the Swing Line Notes, if applicable)
subject to such assignment, and a processing and recordation fee of $5,000 to be
paid by the Assignee or Assignee Group. Upon such execution, delivery,
acceptance, and recording, from and after the effective date specified in each
Assignment and Acceptance, which effective date shall be at least five Business
Days after the execution thereof, or, if so specified in such Assignment and
Acceptance, the date of acceptance thereof by the US Administrative Agent,
(x) the assignee thereunder shall be a party hereto as a “Lender” and, to the
extent that rights and obligations hereunder have been assigned to it pursuant
to such Assignment and Acceptance, have the rights and obligations of a Lender
hereunder and under the Loan Documents and (y) the Lender that is an assignor
thereunder shall, to the extent that rights and obligations hereunder have been
assigned by it pursuant to such Assignment and Acceptance, relinquish its rights
and be released from its obligations under this Agreement and the other Loan
Documents (and, in the case of an Assignment and Acceptance covering all or the
remaining portion of a Lender’s rights and obligations under the Loan Documents,
such Lender shall cease to be a party thereto); provided that the obligations of
the Borrowers under Article V and Section 14.1 and 14.2 shall continue to apply
to such Lender.
     (c) By executing and delivering an Assignment and Acceptance, the Lender
that is an assignor thereunder and the assignee thereunder confirm to and agree
with each other and the other parties hereto as follows: (i) other than as
provided in such Assignment and Acceptance, such Assigning Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties, or representations made in or in connection with the
Loan Documents or the execution, legality, validity, and enforceability,
genuineness, sufficiency, or value of the Loan Documents or any other instrument
or document furnished pursuant thereto; (ii) such Assigning Lender makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of either of the Borrowers or any Obligated Party or the
performance or observance by either of the Borrowers or any Obligated Party of
its obligations under the Loan Documents; (iii) such assignee confirms that it
has received a copy of the other Loan Documents, together with copies of the
current financial statements dated a date acceptable to such assignee and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into such Assignment and Acceptance;
(iv) such assignee will, independently and without reliance upon the
Administrative Agents or such assignor and based on such documents and
information as it shall deem appropriate at the time, continue to make its

78



--------------------------------------------------------------------------------



 



own credit decisions in taking or not taking action under this Agreement and the
other Loan Documents; (v) such assignee confirms that it is an Eligible
Assignee; (vi) such assignee appoints and authorizes the applicable
Administrative Agent to take such action as such Administrative Agent on its
behalf and exercise such powers under the Loan Documents as are delegated to
such Administrative Agent by the terms thereof, together with such powers as are
reasonably incidental thereto; and (vii) such assignee agrees that it will
perform in accordance with their terms all of the obligations which by the terms
of the Loan Documents are required to be performed by it as a Lender.
     (d) The US Administrative Agent shall maintain at its Principal Office a
copy of each Assignment and Acceptance delivered to and accepted by it and a
register for the recordation of the names and addresses of the Lenders and the
Commitments of, and principal amount of the US Revolving Credit Advances or
Canadian Advance owing to, each Lender from time to time (the “Register”). The
entries in the Register shall be conclusive and binding for all purposes, absent
manifest error, and the Borrowers, the Administrative Agents, the Issuing
Lenders and the Lenders may treat each Person whose name is recorded in the
Register as a Lender hereunder for all purposes under the Loan Documents. The
Register shall be available for inspection by any Borrower, any Issuing Lender
or any Lender at any reasonable time and from time to time upon reasonable prior
notice.
     (e) Upon its receipt of an Assignment and Acceptance executed by an
Assigning Lender and assignee representing that it is an Eligible Assignee,
together with any Note (and the Swing Line Notes, if applicable) subject to such
assignment, the US Administrative Agent shall, if such Assignment and Acceptance
has been completed and is in the form satisfactory to the US Administrative
Agent in its sole discretion, (i) accept such Assignment and Acceptance,
(ii) record the information contained therein in the Register, and (iii) give
prompt written notice thereof to the Borrowers. Within five Business Days after
its receipt of such notice, the applicable Borrower, at its expense, shall
execute and deliver to the US Administrative Agent in exchange for the
surrendered Note (and Swing Line Note, if applicable), new Notes (and Swing Line
Note, if applicable) to the order of such Eligible Assignee in an amount equal
to the Commitment assumed by it pursuant to such Assignment and Acceptance and,
if the Assigning Lender has retained a portion of its Commitment, new Notes to
the order of the Assigning Lender in an amount equal to the Commitments retained
by it hereunder (each such promissory note shall constitute a “US Revolving
Credit Note” or “Canadian Note” for purposes of the Loan Documents). Such new
Notes (and Swing Line Notes, if applicable) shall be in an aggregate principal
amount of the surrendered Notes (and Swing Line Notes, if applicable), shall be
dated the last interest payment date prior to the effective date of such
Assignment and Acceptance, and shall otherwise be in substantially the form of
the appropriate Notes (and Swing Line Notes, if applicable) initially issued
pursuant hereto with appropriate changes.
     (f) Any Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section, disclose to the
assignee or participant or proposed assignee or participant, any information
relating to either of the

79



--------------------------------------------------------------------------------



 



Borrowers or their Subsidiaries furnished to such Lender by or on behalf of
either of the Borrowers or their Subsidiaries.
     (g) Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.
     Section 14.8 Survival. All representations and warranties made in this
Agreement or any other Loan Documents or in any document, statement, or
certificate furnished in connection with this Agreement shall survive the
execution and delivery of this Agreement and the other Loan Documents, and no
investigation by any of the Administrative Agents, the Issuing Lenders or the
Lenders or any closing shall affect the representations and warranties or the
right of any such Person to rely upon them. Without prejudice to the survival of
any other obligation of the Borrowers hereunder, the obligations of the
Borrowers under Article V and Sections 14.1 and 14.2 shall survive repayment of
the Notes and the Swing Line Notes and termination of the Lenders’ commitments
to lend hereunder.
     Section 14.9 ENTIRE AGREEMENT; AMENDMENTS. THIS AGREEMENT, THE NOTES, THE
SWING LINE NOTES AND THE OTHER LOAN DOCUMENTS REFERRED TO HEREIN EMBODY THE
FINAL, ENTIRE AGREEMENT AMONG THE PARTIES HERETO AND SUPERSEDE ANY AND ALL PRIOR
COMMITMENTS, AGREEMENTS, REPRESENTATIONS, AND UNDERSTANDINGS, WHETHER WRITTEN OR
ORAL, RELATING TO THE SUBJECT MATTER HEREOF AND MAY NOT BE CONTRADICTED OR
VARIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR
DISCUSSIONS OF THE PARTIES HERETO. THERE ARE NO ORAL AGREEMENTS AMONG THE
PARTIES HERETO. No amendment, modification or waiver of, or consent with respect
to, any provision of this Agreement, the Notes, or the Swing Line Notes shall in
any event be effective unless the same shall be in writing and signed and
delivered by the Borrowers and the Required Lenders, and then any such
amendment, modification, waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given. Subject to
Section 2.10 with respect to the Increase Amount, no amendment, modification,
waiver or consent shall change the Percentage of any Lender without the consent
of such Lender. No amendment, modification, waiver or consent shall (a) extend
or, subject to Section 2.10, increase the amount of Aggregate Commitments,
(b) extend the date for payment of any principal of or interest on the Advances
or any fees or other amounts payable hereunder, (c) reduce the principal amount
of any Advances, the rate of interest thereof or any fees or other amounts
payable hereunder, (d) release a Guaranty Agreement or all or substantially all
of the Collateral, or (e) reduce the aggregate Percentage required to effect an
amendment, modification, waiver or consent without, in each case, the consent of
all Lenders. No provisions of Article XIII or other provision of this Agreement
affecting the Administrative Agents in their capacity as such shall be amended,
modified or waived without the consent of the Administrative Agents. No
provision of this Agreement relating to the rights or duties of an Issuing
Lender in its capacity as

80



--------------------------------------------------------------------------------



 



such shall be amended, modified or waived without the consent of such Issuing
Lender. If, in connection with any proposed amendment, waiver or consent (a
“Proposed Change”):
     (i) requiring the consent of all Lenders, the consent of Required Lenders
is obtained, but the consent of other Lenders is not obtained (any such Lender
whose consent is not obtained as described in this clause (i) and in clause
(ii) below being referred to as a “Non-Consenting Lender”), or
     (ii) requiring the consent of Required Lenders, the consent of Required
Lenders is obtained,
then, so long as the applicable Administrative Agent is not a Non-Consenting
Lender, at the US Borrower’s request, the applicable Administrative Agent or an
Eligible Assignee shall have the right (but not the obligation) with the US
Administrative Agent’s approval, to purchase from the Non-Consenting Lenders’
Commitments for an amount equal to the principal balances thereof and all
accrued interest and fees with respect thereto through the date of sale pursuant
to Assignment and Acceptance(s), without premium or discount.
     Section 14.10 Maximum Interest Rate. No provision of this Agreement or any
other Loan Document shall require the payment or the collection of interest in
excess of the maximum amount permitted by applicable law. If any excess of
interest in such respect is hereby provided for, or shall be adjudicated to be
so provided, in any Loan Document or otherwise in connection with this loan
transaction, the provisions of this Section shall govern and prevail and neither
the Borrowers nor the sureties, guarantors, successors, or assigns of the
Borrowers shall be obligated to pay the excess amount of such interest or any
other excess sum paid for the use, forbearance, or detention of sums loaned
pursuant hereto. In the event any of the Administrative Agents, the Issuing
Lenders or the Lenders ever receives, collects, or applies as interest any such
sum, such amount which would be in excess of the maximum amount permitted by
applicable law shall be applied as a payment and reduction of the principal of
the indebtedness evidenced by the Notes or the Swing Line Notes, as applicable;
and, if the principal of the Notes and the Swing Line Notes has been paid in
full, any remaining excess shall forthwith be paid to the applicable Borrowers.
In determining whether or not the interest paid or payable exceeds the Maximum
Rate, the Borrowers and the Administrative Agents, the Issuing Lenders and the
Lenders shall, to the extent permitted by applicable law, (a) characterize any
non-principal payment as an expense, fee, or premium rather than as interest,
(b) exclude voluntary prepayments and the effects thereof; and (c) amortize,
prorate, allocate, and spread in equal or unequal parts the total amount of
interest throughout the entire contemplated term of the indebtedness evidenced
by the Revolving Credit Notes and the Swing Line Notes so that interest for the
entire term does not exceed the Maximum Rate.
     Section 14.11 Notices; Electronic Communications. (a) All notices and other
communications provided for in this Agreement and the other Loan Documents to
which either Borrower is a party shall be in writing and may be telecopied
(faxed), mailed by certified mail return receipt requested, or delivered to the
intended recipient at the address specified in Schedule 14.11; or, as to any
party at such other address as shall be designated by such party in a notice to
the other party given in accordance with this Section. Except as otherwise
provided in this Agreement, all such communications shall be deemed to have been
duly given when

81



--------------------------------------------------------------------------------



 



transmitted by telecopy, subject to telephone confirmation of receipt, or when
personally delivered to, in the case of a mailed notice, when duly deposited in
the mails, in each case given or addressed as aforesaid; provided, however,
notices to either of the Administrative Agents pursuant to Articles II, III and
IV shall not be effective until received by the applicable Administrative
Agents.
     (b) (i) The Borrowers and the Lenders agree that the Administrative Agents
may make any material delivered by any Borrower to any Administrative Agent, as
well as any amendments, waivers, consents, and other written information,
documents, instruments and other materials relating to the Company, any of its
Subsidiaries, or any other materials or matters relating to this Agreement, the
Notes or any of the transactions contemplated hereby (collectively, the
“Communications”) available to the Lenders by posting such notices on an
electronic delivery system (which may be provided by any Administrative Agent,
an Affiliate of an Administrative Agent, or any Person that is not an Affiliate
of an Administrative Agent), such as IntraLinks, or a substantially similar
electronic system (the “Platform”). The Borrowers acknowledge that (1) the
distribution of material through an electronic medium is not necessarily secure
and that there are confidentiality and other risks associated with such
distribution, (2) the Platform is provided “as is” and “as available” and
(3) none of the Administrative Agents nor any of their respective Affiliates
warrants the accuracy, completeness, timeliness, sufficiency, or sequencing of
the Communications posted on the Platform. The Administrative Agents and their
respective Affiliates expressly disclaim with respect to the Platform any
liability for errors in transmission, incorrect or incomplete downloading,
delays in posting or delivery, or problems accessing the Communications posted
on the Platform and any liability for any losses, costs, expenses or liabilities
that may be suffered or incurred in connection with the Platform. No warranty of
any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third party rights or freedom from viruses or other code defects, is made by
either Administrative Agent or any of their respective Affiliates in connection
with the Platform.
     (ii) Each Lender agrees that notice to it (as provided in the next
sentence) (a “Notice”) specifying that any Communication has been posted to the
Platform shall for purposes of this Agreement constitute effective delivery to
such Lender of such information, documents or other materials comprising such
Communication. Each Lender agrees (1) to notify, on or before the date such
Lender becomes a party to this Agreement, the Applicable Agent in writing of
such Lender’s e-mail address to which a Notice may be sent (and from time to
time thereafter to ensure that the Administrative Agents have on record an
effective e-mail address for such Lender) and (2) that any Notice may be sent to
such e-mail address.
     Section 14.12 GOVERNING LAW; VENUE; SERVICE OF PROCESS. THIS AGREEMENT
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
TEXAS AND THE APPLICABLE LAWS OF THE UNITED STATES OF AMERICA. THIS AGREEMENT
HAS BEEN ENTERED INTO IN HARRIS COUNTY, TEXAS, AND IT SHALL BE PERFORMABLE FOR
ALL PURPOSES IN

82



--------------------------------------------------------------------------------



 



HARRIS COUNTY, TEXAS. SUBJECT TO SECTION 14.19, ANY ACTION OR PROCEEDING AGAINST
EITHER BORROWER UNDER OR IN CONNECTION WITH ANY OF THE LOAN DOCUMENTS MAY BE
BROUGHT IN ANY STATE OR FEDERAL COURT IN HARRIS COUNTY, TEXAS. EACH BORROWER
HEREBY IRREVOCABLY (A) SUBMITS TO THE NONEXCLUSIVE JURISDICTION OF SUCH COURTS,
AND (B) WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY
SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT OR THAT ANY SUCH COURT IS AN
INCONVENIENT FORUM. EACH BORROWER AGREES THAT SERVICE OF PROCESS UPON IT MAY BE
MADE BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, AT ITS ADDRESS
SPECIFIED OR DETERMINED IN ACCORDANCE WITH THE PROVISIONS OF SECTION 14.11.
NOTHING HEREIN OR IN ANY OF THE OTHER LOAN DOCUMENTS SHALL AFFECT THE RIGHT OF
THE ADMINISTRATIVE AGENTS, THE ISSUING LENDERS OR THE LENDERS TO SERVE PROCESS
IN ANY OTHER MANNER PERMITTED BY LAW OR, SUBJECT TO SECTION 14.19, SHALL LIMIT
THE RIGHT OF SUCH PERSONS TO BRING ANY ACTION OR PROCEEDING AGAINST EITHER
BORROWER OR WITH RESPECT TO ANY OF ITS PROPERTY IN COURTS IN OTHER
JURISDICTIONS. SUBJECT TO SECTION 14.19, ANY ACTION OR PROCEEDING BY EITHER
BORROWER AGAINST ANY OF THE ADMINISTRATIVE AGENTS, THE ISSUING LENDERS OR THE
LENDERS SHALL BE BROUGHT ONLY IN A COURT LOCATED IN HARRIS COUNTY, TEXAS;
PROVIDED, HOWEVER, THAT EXCEPT AS MAY BE REQUIRED UNDER APPLICABLE LAWS, THE
USURY LAWS OF THE STATE OF TEXAS OR THE UNITED STATES OF AMERICA SHALL NOT APPLY
TO THE CANADIAN LOANS BUT RATHER THE USURY LAWS IN EFFECT IN CANADA SHALL GOVERN
IN SUCH CONTEXT.
     Section 14.13 Counterparts; Facsimiles. This Agreement may be executed in
one or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. Facsimiles of
signatures shall be binding and effective as originals.
     Section 14.14 Severability. Any provision of this Agreement by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Agreement and the effect thereof shall be
confined to the provision held to be invalid or illegal.
     Section 14.15 Headings. The headings, captions, and arrangements used in
this Agreement are for convenience only and shall not affect the interpretation
of this Agreement.
     Section 14.16 Non-Application of Chapter 346 of Texas Finance Code. The
provisions of Chapter 346 of the Texas Finance Code are specifically declared by
the parties hereto not to be applicable to this Agreement or any of the other
Loan Documents or to the transactions contemplated hereby.
     Section 14.17 Construction. The Borrowers, the Administrative Agents, the
Issuing Lenders and the Lenders acknowledge that each of them has had the
benefit of legal counsel of its own choice and has been afforded an opportunity
to review this Agreement and the other Loan Documents with its legal counsel and
that this Agreement and the other Loan Documents

83



--------------------------------------------------------------------------------



 



shall be construed as if jointly drafted by the Borrowers, the Administrative
Agents, the Issuing Lenders and the Lenders.
     Section 14.18 Independence of Covenants. All covenants hereunder shall be
given independent effect so that if a particular action or condition is not
permitted by any of such covenants, the fact that it would be permitted by an
exception to, or be otherwise within the limitations of, another covenant shall
not avoid the occurrence of a Default if such action is taken or such condition
exists.
     Section 14.19 WAIVER OF TRIAL BY JURY. TO THE FULLEST EXTENT PERMITTED, BY
APPLICABLE LAW, EACH OF THE BORROWERS, THE ADMINISTRATIVE AGENTS AND THE LENDERS
HEREBY VOLUNTARILY, KNOWINGLY, IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT
TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE (WHETHER BASED UPON
CONTRACT, TORT OR OTHERWISE) BETWEEN OR AMONG EITHER BORROWER AND ANY OTHER
PARTY TO THIS AGREEMENT ARISING OUT OF OR IN ANY WAY RELATED TO THIS AGREEMENT,
ANY OTHER LOAN DOCUMENTS, OR ANY RELATIONSHIP BETWEEN ANY OTHER PARTY TO THIS
AGREEMENT AND THE BORROWERS. THIS PROVISION IS A MATERIAL INDUCEMENT TO THE
LENDERS TO PROVIDE THE FINANCING DESCRIBED IN THIS AGREEMENT.
     Section 14.20 Amendment and Restatement; Release. This Agreement amends and
restates in its entirety the Existing Credit Agreement. The execution of this
Agreement and the other Loan Documents executed in connection herewith does not
extinguish the indebtedness outstanding in connection with the Existing Credit
Agreement nor does it constitute a novation with respect to such indebtedness.
EACH BORROWER REPRESENT AND WARRANT THAT AS OF THE DATE HEREOF THERE ARE NO
CLAIMS OR OFFSETS AGAINST OR DEFENSES OR COUNTERCLAIMS TO ITS OR ANY OBLIGATED
PARTIES’ OBLIGATIONS UNDER THE EXISTING CREDIT AGREEMENT, THE OTHER LOAN
DOCUMENTS AND THE DOCUMENTATION RELATING TO THE DEPOSIT AND CASH MANAGEMENT
SERVICES. TO INDUCE THE ADMINISTRATIVE AGENTS, THE ISSUING LENDERS AND THE
LENDERS TO ENTER INTO THIS AGREEMENT, EACH BORROWER AND, BY THE EXECUTION OF THE
LOAN DOCUMENTS TO WHICH IT IS A PARTY, EACH GUARANTOR WAIVES ANY AND ALL CLAIMS,
OFFSETS, DEFENSES OR COUNTERCLAIMS, WHETHER KNOWN OR UNKNOWN, ARISING PRIOR TO
THE DATE HEREOF AND HEREBY RELEASES THE ADMINISTRATIVE AGENTS, THE LENDERS, THE
ISSUING LENDERS AND THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS AND
ATTORNEYS (COLLECTIVELY, THE “RELEASED PARTIES”) FROM ANY AND ALL OBLIGATIONS,
INDEBTEDNESS, LIABILITY, CLAIMS, RIGHTS, CAUSES OF ACTION OR DEMANDS WHATSOEVER,
WHETHER KNOWN OR UNKNOWN, SUSPECTED OR UNSUSPECTED WHICH SUCH BORROWER OR ANY
GUARANTOR EVER HAD, NOW HAS, CLAIMS TO HAVE OR MAY HAVE AGAINST ANY RELEASED
PARTY ARISING PRIOR TO THE DATE HEREOF OR FROM OR IN CONNECTION WITH THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY DOCUMENTATION RELATING TO THE DEPOSIT
AND

84



--------------------------------------------------------------------------------



 



CASH MANAGEMENT SERVICES OR THE TRANSACTIONS CONTEMPLATED THEREBY.
     Section 14.21 Provisions Related to Canadian Loans.
     (a) Income Tax Act (Canada). Neither the Canadian Administrative Agent nor
any Canadian Lender is a non-resident of Canada for purposes of the ITA.
     (b) Interest Act (Canada). Whenever interest is calculated on the basis of
a year of 360 or 365 days, for the purposes of the Interest Act (Canada), the
yearly rate of interest which is equivalent to the rate payable hereunder is the
rate payable multiplied by the actual number of days in the year and divided by
360 or 365, as the case may be. All interest will be calculated using the
nominal rate method and not the effective rate method and the deemed
reinvestment principle shall not apply to such calculations.
     (c) Judgment Currency. The obligation of the Canadian Borrower to make
payments on any Obligation to the Canadian Administrative Agent or to the US
Administrative Agent hereunder in any currency (the “first currency”) shall not
be discharged or satisfied by any tender or recovery pursuant to any judgment
expressed in or converted into any other currency (the “second currency”) except
to the extent to which such tender or recovery shall result in the effective
receipt by the Canadian Administrative Agent or the US Administrative Agent of
the full amount of the first currency payable, and accordingly the primary
obligation of the Canadian Borrower shall be enforceable as an alternative or
additional cause of action for the purpose of recovery in the second currency of
the amount (if any) by which such effective receipt shall fall short of the full
amount of the first currency payable and shall not be affected by a judgment
being obtained for any other sum due hereunder.
     Section 14.22 Appointment. Each of the Lenders hereby irrevocably appoints
the applicable Administrative Agent as its agent for purposes of the
Intercreditor Agreement (Canadian Facility) and irrevocably authorizes and
instructs the applicable Administrative Agent to enter into and perform the
Intercreditor Agreement (Canadian Facility). Each of the Lenders agrees to be
bound by the terms and provisions of the Intercreditor Agreement (Canadian
Facility) applicable to it.

85



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as
of the day and year first above written.

                  US BORROWER:    
 
                T-3 ENERGY SERVICES, INC.    
 
           
 
  By:   /s/ Michael T. Mino    
 
           
 
           Name: Michael T. Mino
     Title: Vice President    

(Signature Page to Second Amended and Restated Credit Agreement)

 



--------------------------------------------------------------------------------



 



                      CANADIAN BORROWER:    
 
                    T3 ENERGY SERVICES (formerly known as T-3
Oilco Energy Services Partnership)    
 
                    By:   T-3 Energy Services Canada, Inc.,
its partner    
 
               
 
      By:   /s/ Michael T. Mino    
 
               
 
          Name: Michael T. Mino
Title: Vice President    
 
                    By:   T-3 Oilco Partners ULC,
its partner    
 
               
 
      By:   /s/ Michael T. Mino    
 
               
 
          Name: Michael T. Mino
Title: Vice President    
 
                    US ADMINISTRATIVE AGENT and
US LENDER:    
 
                    WELLS FARGO BANK, NATIONAL
ASSOCIATION, as the US Administrative Agent,
the US Issuing Lender and a US Lender    
 
                    By:   /s/ Michael Janak                                Name:
Michael Janak
     Title: Vice President    

(Signature Page to Second Amended and Restated Credit Agreement)



 



--------------------------------------------------------------------------------



 



                  CANADIAN ADMINISTRATIVE AGENT,
US LENDER and CANADIAN LENDER    
 
                COMERICA BANK, a Michigan banking
corporation and an authorized foreign bank under
the Bank Act (Canada) acting through its
Canadian branch    
 
           
 
  By:   /s/ Omer Ahmed    
 
           
 
           Name: Omer Ahmed
     Title: Portfolio Manager    

(Signature Page to Second Amended and Restated Credit Agreement)

 



--------------------------------------------------------------------------------



 



                  COMERICA BANK,
as a Lender    
 
           
 
  By:   /s/ Gary Culbertson    
 
           
 
           Name: Gary Culbertson
     Title: Vice President, Texas Division    
 
                DNB NOR BANK ASA,
as a Lender    
 
           
 
  By:   /s/ Sanjiv Nayar    
 
           
 
           Name: Sanjiv Nayar
     Title: Senior Vice President    
 
           
 
  By:   /s/ Jack Sun    
 
           
 
           Name: Jack Sun
     Title: Vice President    
 
                JPMORGAN CHASE BANK, N.A.,
as a Lender    
 
           
 
  By:   /s/ Thomas Okamoto    
 
           
 
           Name: Thomas Okamoto
     Title: Vice President    
 
                ROYAL BANK OF CANADA,
as a Lender    
 
           
 
  By:   /s/ Linda M. Stephens    
 
           
 
           Name: Linda M. Stephens
     Title: Authorized Signatory    

(Signature Page to Second Amended and Restated Credit Agreement)

 



--------------------------------------------------------------------------------



 



Schedule 1.1
Aggregate Commitments

                              US Revolving   Canadian   Aggregate Bank   Credit
Commitments   Commitments   Commitments  
Wells Fargo Bank, National Association
  $ 50,000,000     $ 0     $ 50,000,000  
 
                       
Comerica Bank
  $ 30,000,000     $ 5,000,000     $ 35,000,000  
 
                       
DnB NOR Bank ASA
  $ 35,000,000     $ 0     $ 35,000,000  
 
                       
JPMorgan Chase Bank, N.A.
  $ 35,000,000     $ 0     $ 35,000,000  
 
                       
Royal Bank of Canada
  $ 25,000,000     $ 0     $ 25,000,000    
 
                       
Total
  $ 175,000,000     $ 5,000,000     $ 180,000,000    

Schedule 1.1 to Second Amended and Restated Credit Agreement

 